



Exhibit 10.2



--------------------------------------------------------------------------------



AMENDED AND RESTATED BACKSTOP COMMITMENT AND EQUITY INVESTMENT AGREEMENT
AMONG
VANGUARD NATURAL RESOURCES, LLC
AND
THE COMMITMENT PARTIES PARTY HERETO
Dated as of February 24, 2017
As Amended and Restated May 23, 2017



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


Article I
DEFINITIONS
2
Section 1.1
Definitions
2
Section 1.2
Construction
18
Article II
BACKSTOP COMMITMENT
19
Section 2.1
The Transactions; Subscription Rights
19
Section 2.2
The Commitments
19
Section 2.3
Commitment Party Default; Replacement of Defaulting Commitment Parties
20
Section 2.4
Escrow Account Funding
22
Section 2.5
Closing
23
Section 2.6
Designation and Assignment Rights
24
Section 2.7
Exit Term Loan Purchase Commitments
26
Article III
BACKSTOP COMMITMENT PREMIUM AND EXPENSE REIMBURSEMENT
27
Section 3.1
Premium Payable by the Company
27
Section 3.2
Payment of Commitment Premium
27
Section 3.3
Expense Reimbursement
27
Article IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
28
Section 4.1
Organization and Qualification
28
Section 4.2
Corporate Power and Authority
28
Section 4.3
Execution and Delivery; Enforceability
29
Section 4.4
Authorized and Issued Equity Interests
30
Section 4.5
Issuance
30
Section 4.6
No Conflict
30
Section 4.7
Consents and Approvals
31
Section 4.8
Arm’s-Length
31
Section 4.9
Financial Statements
31
Section 4.10
Company SEC Documents and Disclosure Statement
32
Section 4.11
Absence of Certain Changes
32
Section 4.12
No Violation; Compliance with Laws
32
Section 4.13
Legal Proceedings
32
Section 4.14
Labor Relations
32
Section 4.15
Intellectual Property
33
Section 4.16
Title to Real and Personal Property
33
Section 4.17
No Undisclosed Relationships
34
Section 4.18
Licenses and Permits
34
Section 4.19
Environmental
34
Section 4.20
Tax Returns
35
Section 4.21
Employee Benefit Plans
36
Section 4.22
Internal Control Over Financial Reporting
36
Section 4.23
Disclosure Controls and Procedures
37
Section 4.24
Material Contracts
37
Section 4.25
No Unlawful Payments
37
Section 4.26
Compliance with Money Laundering and Sanctions Laws
37
Section 4.27
Reserve Report
38



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont’d)
Page


Section 4.28
No Broker’s Fees
38
Section 4.29
Investment Company Act
38
Section 4.30
Insurance
38
Section 4.31
Alternative Transactions
39
Section 4.32
Volcker Compliance
39
Section 4.33
Equity Investment Documents
39
Article V
REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES
39
Section 5.1
Organization
39
Section 5.2
Organizational Power and Authority
40
Section 5.3
Execution and Delivery
40
Section 5.4
No Conflict
40
Section 5.5
Consents and Approvals
40
Section 5.6
No Registration
41
Section 5.7
Purchasing Intent
41
Section 5.8
Sophistication; Investigation
41
Section 5.9
No Broker’s Fees
41
Section 5.10
Sufficient Funds
41
Article VI
ADDITIONAL COVENANTS
42
Section 6.1
Orders Generally
42
Section 6.2
Confirmation Order; Plan and Disclosure Statement
42
Section 6.3
Conduct of Business
43
Section 6.4
Access to Information; Confidentiality
44
Section 6.5
Financial Information
45
Section 6.6
Commercially Reasonable Efforts
45
Section 6.7
Registration Rights Agreement; Company Organizational Documents
46
Section 6.8
Blue Sky
46
Section 6.9
DTC Eligibility
47
Section 6.10
Use of Proceeds
47
Section 6.11
Unit Legend
47
Section 6.12
Antitrust Approval
47
Section 6.13
Alternative Transactions
49
Section 6.14
Hedging Arrangements
49
Section 6.15
Reorganized Company
49
Section 6.16
Withdrawal of Commitment Party
50
Section 6.17
Equity Investment Defaults
50
Section 6.18
Continued Volcker Compliance
50
Section 6.19
Reserve Information
51
Article VII
CONDITIONS TO THE OBLIGATIONS OF THE PARTIES
51
Section 7.1
Conditions to the Obligations of the Commitment Parties
51
Section 7.2
Waiver of Conditions to Obligations of Commitment Parties
54
Section 7.3
Conditions to the Obligations of the Debtors
54
Article VIII
INDEMNIFICATION AND CONTRIBUTION
55
Section 8.1
Indemnification Obligations
55






--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont’d)
Page


Section 8.2
Indemnification Procedure
56
Section 8.3
Settlement of Indemnified Claims
57
Section 8.4
Contribution
57
Section 8.5
Treatment of Indemnification Payments
58
Section 8.6
No Survival
58
Article IX
TERMINATION
58
Section 9.1
Consensual Termination
58
Section 9.2
Automatic Termination
58
Section 9.3
Termination by the Company
60
Section 9.4
Effect of Termination
62
Article X
GENERAL PROVISIONS
63
Section 10.1
Notices
63
Section 10.2
Assignment; Third Party Beneficiaries
64
Section 10.3
Prior Negotiations; Entire Agreement
65
Section 10.4
Governing Law; Venue
65
Section 10.5
Waiver of Jury Trial
65
Section 10.6
Counterparts
66
Section 10.7
Waivers and Amendments; Rights Cumulative; Consent
66
Section 10.8
Headings
67
Section 10.9
Specific Performance
67
Section 10.10
Damages
67
Section 10.11
No Reliance
67
Section 10.12
Publicity
67
Section 10.13
Settlement Discussions
68
Section 10.14
No Recourse
68



SCHEDULES
Schedule 1
Commitment Schedule
Schedule 2
Exit Term Loan Backstop Commitment Schedule



EXHIBITS
Exhibit A-1
Form of 1145 Rights Offering Procedures
Exhibit A-2
Form of Accredited Investor Rights Offering Procedures
Exhibit B
Form of Joinder Agreement for Related Purchaser
Exhibit C-1
Form of Joinder Agreement for Existing Commitment Party Purchaser
Exhibit C-2
Form of Amendment for Existing Commitment Party Purchaser
Exhibit D
Form of Joinder Agreement for New Purchaser
Exhibit E
Form of Joinder Agreement for Exit Term Loan Backstop Commitment










--------------------------------------------------------------------------------










AMENDED AND RESTATED BACKSTOP COMMITMENT AGREEMENT
THIS BACKSTOP COMMITMENT AND EQUITY INVESTMENT AGREEMENT (this “Agreement”),
dated as of February 24, 2017 (and amended and restated as of May 23. 2017), is
made by and among Vanguard Natural Resources, LLC, a Delaware limited liability
company and the ultimate parent of each of the other Debtors (as the debtor in
possession and a reorganized debtor, as applicable, the “Company”), on behalf of
itself and each of the other Debtors (as defined below), on the one hand, and
each Commitment Party (as defined below), on the other hand. The Company and
each Commitment Party is referred to herein, individually, as a “Party” and,
collectively, as the “Parties”. Capitalized terms that are used but not
otherwise defined in this Agreement shall have the meanings given to them in
Section 1.1 hereof or, if not defined therein, shall have the meanings given to
them in the Plan.
RECITALS
WHEREAS, the Company, the Commitment Parties (as defined below) and the other
Restructuring Support Parties (as defined in the Restructuring Support
Agreement) are party to a Restructuring Support Agreement, dated as of February
1, 2017 (including the terms and conditions set forth in the exhibits thereto
including the Plan Term Sheet (the “Restructuring Term Sheet”) attached as
Exhibit A to the Restructuring Support Agreement, dated February 1, 2017, and
amended as of May 23, 2017 by and among the Company and the signature parties
thereto (the Restructuring Term Sheet, the Restructuring Support Agreement and
all other the exhibits thereto, as may be amended, supplemented or otherwise
modified from time to time, the “Restructuring Support Agreement”)), which (a)
provides for the restructuring of the Debtors’ capital structure and financial
obligations pursuant to a plan of reorganization to be filed in the Debtors’
jointly administered cases (the “Chapter 11 Cases”) under Title 11 of the United
States Code, 11 U.S.C. §§ 101-1532 (as it may be amended from time to time,
the “Bankruptcy Code”), pending in the United States Bankruptcy Court for
Southern District of Texas (the “Bankruptcy Court”), implementing the terms and
conditions of the Restructuring Transactions and (b) requires that the Plan be
consistent with the Restructuring Support Agreement; and
WHEREAS, pursuant to the Plan and this Agreement, the Company will conduct (a) a
rights offering for the 1145 Rights Offering Units (as defined below) at an
aggregate purchase price equal to the 1145 Rights Offering Amount (as defined
below) and a per-unit purchase price equal to the Per Unit Purchase Price (as
defined below), (b) a rights offering for the Accredited Investor Rights
Offering Units (as defined below) at an aggregate purchase price equal to the
Accredited Investor Rights Offering Amount (as defined below) and a per-unit
purchase price equal to the Per Unit Purchase Price and (c) a sale of the
4(a)(2) Backstop Commitment Units (as defined below) at an aggregate purchase
price equal to the 4(a)(2) Backstop Commitment Amount and a per-unit purchase
price equal to the Per Unit Purchase price; and
WHEREAS, subject to the terms and conditions contained in this Agreement, each
Commitment Party has agreed (a) to purchase (on a several and not a joint basis)
its Commitment Percentage of the Unsubscribed Units, if any and (b) purchase (on
a several and not a joint basis) its Commitment Percentage of the 4(a)(2)
Backstop Commitment Units; and


1

--------------------------------------------------------------------------------









WHEREAS, subject to the terms and conditions contained in this Agreement, each
Exit Term Loan Commitment Party (as defined below), including each Incremental
Senior Commitment Party (as defined below), have agreed (on a several and not
joint basis) to purchase $31,250,000 of the Exit Term Loan;
NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the Company (on
behalf of itself and each other Debtor) and each of the Commitment Parties
hereby agrees as follows:
Article I

DEFINITIONS
Section 1.1    Definitions. Except as otherwise expressly provided in this
Agreement, whenever used in this Agreement (including any Exhibits and Schedules
hereto), the following terms shall have the respective meanings specified
therefor below or in the Plan, as applicable:
“1145 Rights” means the rights to subscribe to up to the 1145 Rights Offering
Amount of 1145 Rights Offering Units at a price per share equal to the Per Unit
Purchase Price.
“1145 Rights Offering” means the offering of the 1145 Rights, to be conducted in
reliance upon the exemption from registration under the Securities Act provided
in Section 1145 of the Bankruptcy Code, to 1145 Rights Offering Participants in
accordance with the 1145 Rights Offering Procedures.
“1145 Rights Offering Amount” means an amount equal to $10,176,081.
“1145 Rights Offering Participants” means those Persons who duly subscribe for
1145 Rights Offering Units in accordance with the 1145 Rights Offering
Procedures.
“1145 Rights Offering Procedures” means the procedures with respect to the 1145
Rights Offering that are approved by the Bankruptcy Court pursuant to the Plan
Solicitation Order, which procedures shall be in form and substance
substantially as set forth on Exhibit A-1 hereto, as may be modified in a manner
that is reasonably acceptable to the Requisite Commitment Parties and the
Company.
“1145 Rights Offering Units” means the Common Units distributed pursuant to and
in accordance with the 1145 Rights Offering Procedures in the 1145 Rights
Offering (including any such Common Units that are Unsubscribed Units purchased
by the Commitment Parties pursuant to this Agreement).
“2019 Notes” means those certain 8 3/8% Senior Notes due 2019 issued under the
Indenture dated as of May 27, 2011, among Eagle Rock Energy Partners, L.P.,
Eagle Rock Energy Finance Corp., and each of the guarantors party thereto and
U.S. Bank National Association, as trustee as amended and supplemented by the
First Supplemental Indenture, dated as of June 28, 2011, the Second Supplemental
Indenture dated as of November 19, 2012, the Third Supplemental


2

--------------------------------------------------------------------------------









Indenture dated as of July 1, 2014 and the Fourth Supplemental Indenture
effective as of October 8, 2015, among Vanguard Operating, LLC, the subsidiary
guarantors named therein and U.S. Bank National Association, as trustee.
“2020 Notes” means those certain 7.875% Senior Notes due 2020 issued under the
Indenture dated April 4, 2012, by and among the Company, VNR Finance Corp., and
each of the guarantor parties thereto and U.S. Bank National Association, as
trustee as amended and supplemented by the First Supplemental Indenture dated as
of April 4, 2012 and as further amended and supplemented by the Second
Supplemental Indenture dated as of December 9, 2015.
“2L Available Units” has the meaning set forth in Section 6.17.
“2L Investors” has the meaning set forth in the Restructuring Support Agreement.
“2L Investment” means the commitment to purchase an aggregate amount of new
Common Units in the amount of $19,250,000 by the 2L Investors.
“2L Undersubscription” has the meaning set forth in Section 6.17.
“4(a)(2) Backstop Commitment” means the obligation of the Commitment Parties to
effect the 4(a)(2) Backstop Commitment Investment.
“4(a)(2) Backstop Commitment Amount” means an amount equal to $127,875,000.
“4(a)(2) Backstop Commitment Investment” means the purchase by the Commitment
Parties of the 4(a)(2) Backstop Commitment Units for the 4(a)(2) Backstop
Commitment Amount in connection with the Restructuring Transactions
substantially on the terms reflected in the Restructuring Support Agreement and
this Agreement.
“4(a)(2) Backstop Commitment Units” means the Common Units to be purchased by
the Commitment Parties in the 4(a)(2) Backstop Commitment Investment.
“Acceptable Hedging Program” has the meaning set forth in Section 6.14.
“Accredited Investor Rights” means the rights to subscribe to up to the
Accredited Investor Rights Offering Amount of Accredited Investor Rights
Offering Units at a price per share equal to the Per Unit Purchase Price.
“Accredited Investor Rights Offering” means the offering of the Accredited
Investor Rights, to be conducted in reliance upon the exemption from
registration under the Securities Act provided in Section 4(a)(2) of the
Securities Act, to Accredited Investor Rights Offering Participants in
accordance with the Accredited Investor Rights Offering Procedures.
“Accredited Investor Rights Offering Amount” means an amount equal to
$117,698,919.


3

--------------------------------------------------------------------------------









“Accredited Investor Rights Offering Participants” means those Persons who duly
subscribe for Accredited Investor Rights Offering Units in accordance with the
Accredited Investor Rights Offering Procedures.
“Accredited Investor Rights Offering Procedures” means the procedures with
respect to the Accredited Investor Rights Offering that are approved by the
Bankruptcy Court pursuant to the Plan Solicitation Order, which procedures shall
be in form and substance substantially as set forth on Exhibit A-2 hereto, as
may be modified in a manner that is reasonably acceptable to the Requisite
Commitment Parties and the Company.
“Accredited Investor Rights Offering Units” means the Common Units distributed
pursuant to and in accordance with the Accredited Investor Rights Offering
Procedures in the Accredited Investor Rights Offering (including any such Common
Units that are Unsubscribed Units purchased by the Commitment Parties pursuant
to this Agreement).
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls or is Controlled by or is under common Control with such
Person, and shall include the meaning of “affiliate” set forth in section 101(2)
of the Bankruptcy Code. “Affiliated” has a correlative meaning.
“Affiliated Fund” means any investment fund the primary investment advisor to
which is a Commitment Party or an Affiliate thereof.
“Aggregate Common Units” means the total number of Common Units outstanding as
of the Effective Date after giving effect to the Plan (but excluding all Common
Units issued or issuable under the EIP).
“Agreement” has the meaning set forth in the Preamble.
“Alternative Transaction” means any dissolution, winding up, liquidation,
reorganization, assignment for the benefit of creditors, merger, transaction,
consolidation, business combination, joint venture, partnership, sale of assets,
financing (debt or equity), or restructuring of any of the Debtors, other than
the Restructuring Transactions.
“Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other Governmental
Entity, whether domestic or foreign, having jurisdiction pursuant to the
Antitrust Laws, and “Antitrust Authority” means any of them.
“Antitrust Laws” means the Sherman Act, the Clayton Act, the HSR Act, the
Federal Trade Commission Act, and any other Law, whether domestic or foreign,
governing agreements in restraint of trade, monopolization, pre-merger
notification, the lessening of competition through merger or acquisition or
anti-competitive conduct, and any foreign investment Laws.
“Applicable Consent” has the meaning set forth in Section 4.7.


4

--------------------------------------------------------------------------------









“Available Units” means the Common Units that any Commitment Party fails to
purchase as a result of a Commitment Party Default by such Commitment Party.
“Bankruptcy Code” has the meaning set forth in the Recitals.
“Bankruptcy Court” has the meaning set forth in the Recitals.
“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, 28 U.S.C. § 2075, as applicable to the Chapter 11 Cases
and the general, local, and chambers rules of the Bankruptcy Court.
“BCA Approval Obligations” means the obligations of the Company and the other
Debtors under this Agreement and the BCA Approval Order.
“BCA Approval Order” means an Order of the Bankruptcy Court that is not stayed
under Bankruptcy Rule 6004(h) or otherwise that (a) authorizes the Company (on
behalf of itself and the other Debtors) to execute and deliver this Agreement,
including all exhibits and other attachments hereto, pursuant to section 363 of
the Bankruptcy Code and (b) provides that the Commitment Premium, Expense
Reimbursement and the indemnification provisions contained herein shall
constitute allowed administrative expenses of the Debtors’ estates under
sections 503(b) and 507 of the Bankruptcy Code and shall be payable by the
Debtors as provided in this Agreement without further Order of the Bankruptcy
Court.
“BHC Act” means the Bank Holding Company Act of 1956, as amended, and the rules
and regulations promulgated thereunder.
“Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).
“Chapter 11 Cases” has the meaning set forth in the Recitals.
“Closing” has the meaning set forth in Section 2.5(a).
“Closing Date” has the meaning set forth in Section 2.5(a).
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment Party” means a Joinder Commitment Party, Incremental Senior
Commitment Party or a Senior Commitment Party.
“Commitment Party Default” means a Joinder Commitment Party Default or a Senior
Commitment Party Default.
“Commitment Party Replacement” has the meaning set forth in Section 2.3(b).


5

--------------------------------------------------------------------------------









“Commitment Party Replacement Period” has the meaning set forth in
Section 2.3(b).
“Commitment Percentage” means, with respect to any Commitment Party, such
Commitment Party’s percentage of the Rights Offering Backstop Commitment and the
4(a)(2) Backstop Commitment as set forth opposite such Commitment Party’s name
under the column titled “Commitment Percentage” on Schedule 1 to this Agreement.
Any reference to “Commitment Percentage” in this Agreement means the Commitment
Percentage in effect at the time of the relevant determination.
“Commitment Premium” has the meaning set forth in Section 3.1.
“Commitment Premium Party” means each Senior Commitment Party (including in its
capacity as Incremental Senior Commitment Party) and each Joinder Commitment
Party that is an Exit Term Loan Party.
2    “Commitment Premium Share Amount” means, (a) with respect to a Joinder
Commitment Party that has backstopped its Required Exit Term Loan Share by the
Required Exit Term Loan Commitment Date, the number of Common Units equal to the
product of (i) the quotient obtained by dividing (A) such Joinder Commitment
Party’s Commitment Percentage by (B) the aggregate Commitment Percentages of the
Joinder Commitment Parties, taken as a whole, and (ii) the quotient obtained by
dividing (A) the Joinder Commitment Premium Maximum Amount by (B) the Per Unit
Purchase Price; (b) with respect to an Incremental Senior Backstop Party, the
number of Common Units equal to the product of (i) the quotient obtained by
dividing (A) such Incremental Senior Commitment Party’s Incremental Commitment
Percentage by (B) the aggregate Incremental Commitment Percentage of the
Incremental Senior Commitment Parties, taken as a whole, and (ii) the quotient
obtained by dividing (A) the Incremental Senior Commitment Premium Amount by (B)
the Per Unit Purchase Price, and (c) with respect to a Senior Commitment Party,
the number of Common Units equal to the product of (i) the quotient obtained by
dividing (A) such Senior Commitment Party’s Commitment Percentage by (B) the
aggregate Commitment Percentage of the Senior Commitment Parties, taken as a
whole, and (ii) the quotient obtained by dividing (A) the Senior Commitment
Premium Amount by (B) the Per Unit Purchase Price. For the avoidance of doubt,
any Commitment Party that is both an Incremental Senior Commitment Party and a
Senior Commitment Party shall be entitled to receive its proportional amount of
the Senior Commitment Premium Amount and the Incremental Senior Commitment
Premium Amount.
3    “Commitment Schedule” means Schedule 1 to this Agreement, as amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.
4     “Commitments” means, collectively, the Rights Offering Backstop Commitment
and the 4(a)(2) Backstop Commitment.
“Common Units” means the new common equity interests in the reorganized Company.
“Company” has the meaning set forth in the Preamble.


6

--------------------------------------------------------------------------------









“Company Benefit Plan” means any “employee pension benefit plan,” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), which is maintained or
contributed to by any Debtor or any of their ERISA Affiliates, or with respect
to which any such entity has any actual or contingent liability or obligation.
“Company Disclosure Schedules” means the disclosure schedules delivered by the
Company to the Commitment Parties on the date of this Agreement.
“Company Organizational Documents” means collectively, the organizational
documents of the Company and, if applicable, New Parent, including any
certificate of formation or applicable articles of incorporation, limited
liability company agreement, bylaws, or any similar documents.
“Company Restructuring” has the meaning set forth in Section 6.15(a).
“Company SEC Documents” means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by the Company.
“Complete Business Day” means on any Business Day, the time beginning at and
including 12:00 AM to 11:59 PM, Houston time (inclusive) on such Business Day.
“Confirmation Order” means a Final Order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code.
“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other obligation, and any amendments thereto, whether written
or oral, but excluding the Plan.
“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or agency or otherwise.
“Cover Transaction” has the meaning set forth in Section 2.3(c).
“Cover Transaction Period” has the meaning set forth in Section 2.3(c).
“Covered Fund” has the meaning set forth in Section 13 of the BCH Act and the
regulations issued thereunder.
“Debtors” means, collectively: (a) Vanguard Natural Resources, LLC; (b) Eagle
Rock Acquisition Partnership, L.P.; (c) Eagle Rock Acquisition Partnership II,
L.P.; (d) Eagle Rock Energy Acquisition Co., Inc.; (e) Eagle Rock Energy
Acquisition Co. II, Inc.; (f) Eagle Rock Upstream Development Company, Inc.; (g)
Eagle Rock Upstream Development Company II, Inc.; (h) Encore Clear Fork Pipeline
LLC; (i) Escambia Asset Co. LLC; (j) Escambia Operating Co. LLC;


7

--------------------------------------------------------------------------------









(k) Vanguard Natural Gas, LLC; (l) Vanguard Operating, LLC; (m) VNR Finance
Corp.; and (n) VNR Holdings, LLC.
“Defaulting Commitment Party” means a Joinder Defaulting Commitment Party or a
Senior Defaulting Commitment Party.
“Definitive Documentation” means the definitive documents and agreements
governing the Restructuring Transactions as set forth in the Restructuring
Support Agreement. “Definitive Documents” has a correlative meaning. For the
avoidance of doubt, all Definitive Documentation shall be subject to the
applicable consent rights set forth in Section 3 of the Restructuring Support
Agreement.
“DIP Facility” means any credit agreement for debtor-in-possession financing.
“DIP Orders” means, collectively, any Interim DIP Order, Final DIP Order, and
any other interim or Final Order authorizing the Debtors to obtain postpetition
financing or use cash collateral.
“Disclosure Statement” has the meaning set forth in the Restructuring Support
Agreement.
5    “Discount to Equity Value” means 0.25.
“Effective Date” means the date upon which (a) no stay of the Confirmation Order
is in effect, (b) all conditions precedent to the effectiveness of the Plan have
been satisfied or are expressly waived in accordance with the terms thereof, as
the case may be, and (c) on which the Restructuring and the other transactions
to occur on the Effective Date pursuant to the Plan become effective or are
consummated.
“EIP” means the new employee incentive plan to be adopted by the reorganized
Company, after the Effective Date, on the terms and conditions set forth in the
Restructuring Term Sheet.
“End Date” has the meaning set forth in Section 9.2(a).
“Environmental Laws” means all applicable laws (including common law), rules,
regulations, codes, ordinances, orders in council, Orders, decrees, treaties,
directives, judgments or legally binding agreements promulgated or entered into
by or with any Governmental Entity, relating in any way to the environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material.
“Equity Commitment Agreement” has the meaning set forth in the Restructuring
Support Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974.


8

--------------------------------------------------------------------------------









“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any of the Debtors, is, or at any relevant time during the
past six years was, treated as a single employer under any provision of Section
414 of the Code.
“Escrow Account” has the meaning set forth in Section 2.4(a).
“Escrow Account Funding Date” has the meaning set forth in Section 2.4(b).
“Event” means any event, development, occurrence, circumstance, effect,
condition, result, state of facts or change.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Existing Commitment Party Purchaser” has the meaning set forth in
Section 2.6(c).
“Exit RBL Facility” means the ‘Revolving Facility’ as defined in, and on the
terms set forth in, the Restructuring Support Agreement, or otherwise reasonably
acceptable to the Requisite Commitment Parties.
“Exit Term Loan Backstop Commitment” has the meaning set forth in Section 2.7.
“Exit Term Loan Commitment Party” has the meaning set forth in Section 2.7.
“Exit Term Loan” means the ‘Term Facility A’ as defined in, and on the terms set
forth in, the Restructuring Support Agreement, or otherwise reasonably
acceptable to the Requisite Commitment Parties.
“Expense Reimbursement” has the meaning set forth in Section 3.3(a).
“Filing Party” has the meaning set forth in Section 6.12(b).
“Final DIP Order” means an Order authorizing use of cash collateral and/or
debtor-in-possession financing on a final basis.
“Final Order” means, as applicable, an Order of the Bankruptcy Court or other
court of competent jurisdiction with respect to the relevant subject matter that
has not been reversed, stayed, modified, or amended, and as to which the time to
appeal or seek certiorari has expired and no appeal or petition for certiorari
has been timely taken, or as to which any appeal that has been taken or any
petition for certiorari that has been or may be filed has been resolved by the
highest court to which the Order could be appealed or from which certiorari
could be sought or the new trial, reargument, or rehearing shall have been
denied, resulted in no modification of such Order, or has otherwise been
dismissed with prejudice.
“Financial Reports” has the meaning set forth in Section 6.5.
“Financial Statements” has the meaning set forth in Section 4.9.


9

--------------------------------------------------------------------------------









“Funding Notice” has the meaning set forth in Section 2.4(a).
“Funding Notice Date” has the meaning set forth in Section 2.4(a).
“GAAP” means United States generally accepted accounting principles.
“Governmental Entity” has the meaning of “governmental unit” set forth in
section 101(27) of the Bankruptcy Code.
“Hazardous Materials” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents, including explosive or radioactive
substances or petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls or radon gas, of any nature
subject to regulation or which can give rise to liability under any
Environmental Law other than naturally occurring radioactive material (“NORM”)
on or inside of equipment wells or oil and gas property to the extent each of
the foregoing is in service.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended from time to time.
“Hydrocarbons” means (i) oil, gas, minerals, casinghead gas, coalbed methane,
and other gaseous and liquid hydrocarbons, or any combination of the foregoing,
(ii) sulfur extracted from hydrocarbons and (iii) all other Lease substances.
“Incremental Commitment” means, collectively, the Rights Offering Commitment and
the 4(a)(2) Backstop Commitment of an Incremental Senior Commitment Party. For
the avoidance of doubt, any Commitment Party that is both a Senior Commitment
Party and an Incremental Senior Commitment Party, such Commitment Party’s
Incremental Commitment shall only include the amount set forth on Schedule 1 to
this Agreement next to such Commitment Party’s name as listed under the section
“Incremental Commitment Parties” on such Schedule.
“Incremental Commitment Percentage” means, with respect to any Incremental
Senior Commitment Party, such Incremental Senior Commitment Party’s percentage
of the Rights Offering Backstop Commitment and the 4(a)(2) Backstop Commitment
as set forth opposite such Incremental Senior Commitment Party’s name under the
column titled “Additional Commitment Percentage” on Schedule 1 to this
Agreement. For the avoidance of doubt, any Commitment Party that is both a
Senior Commitment Party and an Incremental Commitment Party, such Commitment
Party’s Incremental Commitment Percentage shall only include the percentage set
forth on Schedule 1 to this Agreement next to such Commitment Party’s name as
listed under the section “Incremental Commitment Parties”. Any reference to
“Incremental Commitment Percentage” in this Agreement means the Incremental
Commitment Percentage in effect at the time of the relevant determination.
“Incremental Senior Commitment Party” means each Party listed as such on
Schedule 1 to this Agreement, solely with respect to the amount listed on such
Schedule as its “Additional Commitment Percentage.”


10

--------------------------------------------------------------------------------









“Incremental Senior Commitment Premium Amount” means an amount equal to 17.2% of
the Commitment Premium.
“Indemnified Claim” has the meaning set forth in Section 8.2.
“Indemnified Person” has the meaning set forth in Section 8.1.
“Indemnifying Party” has the meaning set forth in Section 8.1.
“Intellectual Property Rights” has the meaning set forth in Section 4.15.
“Interim DIP Order” means an Order authorizing use of cash collateral and/or
debtor-in-possession financing on an interim basis.
“Investment Company Act” has the meaning set forth in Section 4.29.
“IRS” means the United States Internal Revenue Service.
“Joinder Commitment” means, collectively, the Rights Offering Commitment and the
4(a)(2) Backstop Commitment of a Joinder Commitment Party. For the avoidance of
doubt, such Joinder Commitment Party’s Joinder Commitment shall only include the
amount set forth on Schedule 1 to this Agreement next to such Commitment Party’s
name as listed under the section “Joinder Commitment Parties” on such Schedule.
“Joinder Commitment Party” means each Party listed as such on Schedule 1 to this
Agreement.
“Joinder Commitment Party Default” means the failure by any Joinder Commitment
Party to (a) deliver and pay the aggregate Per Unit Purchase Price for such
Joinder Commitment Party’s Commitment Percentage of any Unsubscribed Units by
the Escrow Account Funding Date in accordance with Section 2.4(b), (b) fully
exercise all Subscription Rights that are issued to it pursuant to the Rights
Offering and duly purchase all Rights Offering Units issuable to it pursuant to
such exercise, in accordance with this Agreement and the Plan or (c) deliver and
pay the aggregate Per Unit Purchase Price for such Joinder Commitment Party’s
4(a)(2) Backstop Commitment Units by the Escrow Account Funding Date in
accordance with Section 2.4(b).
“Joinder Commitment Premium Maximum Amount” means an amount equal to 16.7% of
the Commitment Premium.
“Joinder Defaulting Commitment Party” means in respect of a Joinder Commitment
Party Default that is continuing, the applicable defaulting Joinder Commitment
Party.
“Joint Filing Party” has the meaning set forth in Section 6.12(c).
“Knowledge of the Company” means the actual knowledge, after reasonable inquiry
of their direct reports, of Scott W. Smith, Richard A. Robert, Britt Pence and
Ryan Midgett.


11

--------------------------------------------------------------------------------









As used herein, “actual knowledge” means information that is personally known by
the listed individual(s).
“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.
“Lease” means any existing oil and gas lease, oil, gas and mineral lease,
sublease, and other leasehold interest, and the leasehold estates created
thereby, including carried interests, rights of recoupment, options,
reversionary interests, convertible interests, rights to reassignment,
farm-out/farm-in rights, options and other rights to Hydrocarbons in place, and
without limiting the foregoing, other rights of whatever nature relating
thereto, whether legal or equitable, and whether vested or contingent.
“Legal Proceedings” has the meaning set forth in Section 4.13.
“Legend” has the meaning set forth in Section 6.11.
“Lien” means any lien, adverse claim, charge, option, right of first refusal,
servitude, security interest, mortgage, pledge, deed of trust, easement,
encumbrance, restriction on transfer, conditional sale or other title retention
agreement, defect in title, lien or judicial lien as defined in sections 101(36)
and (37) of the Bankruptcy Code or other restrictions of a similar kind.
“Losses” has the meaning set forth in Section 8.1.
“Material Adverse Effect” means any Event, which individually, or together with
all other Events, has had or would reasonably be expected to have a material and
adverse effect on (a) the business, assets, liabilities, finances, properties,
results of operations or condition (financial or otherwise) of the Debtors,
taken as a whole, or (b) the ability of the Debtors, taken as a whole, to
perform their obligations under, or to consummate the transactions contemplated
by, the Transaction Agreements, including the Transactions, in each case, except
to the extent such Event results from, arises out of, or is attributable to, the
following (either alone or in combination): (i)  the events leading up to, the
filing or pendency of the Chapter 11 Cases or actions taken in connection with
the Chapter 11 Cases that are directed by the Bankruptcy Court and made in
compliance with the Bankruptcy Code and the Transaction Agreements; (ii) the
effect of any action taken by the Commitment Parties or their Affiliates with
respect to the Debtors (including through such Person’s participation in the
Chapter 11 Cases) in breach of this Agreement; (iii) any matters expressly
disclosed in the Disclosure Statement or the Company Disclosure Schedules as
delivered on the date hereof; or (iv) the occurrence of a Commitment Party
Default.
“Material Contracts” means (a) all “plans of acquisition, reorganization,
arrangement, liquidation or succession” and “material contracts” (as such terms
are defined in Items 601(b)(2) and 601(b)(10) of Regulation S-K under the
Exchange Act) to which any of the Debtors is a party, (b) any Contracts to which
any of the Debtors is a party that is likely to reasonably involve consideration
of more than $5,000,000, in the aggregate, over a twelve-month period, has a
term of greater than one year and is not cancelable without material penalty on
not more than thirty (30) days’ notice, (c) any Hydrocarbon purchase and sale,
exchange, marketing, compression, gathering, transportation, processing,
refining, or similar Contracts (in each case) to which any of


12

--------------------------------------------------------------------------------









the Debtors is a party that has a term of greater than one year and is not
cancelable without material penalty on not more than thirty (30) days’ notice
(including any Contract providing for volumetric or monetary commitments or
indemnification therefor or for dedication of future production), (d) any
Contract binding upon the Debtors to sell, lease, farm-out, or otherwise dispose
of or encumber any interest in any of the Real Property after the Effective
Date, (e) any Contract that would obligate the reorganized Company, the New
Parent or any of their respective Subsidiaries to drill additional wells or
conduct other material development operations after the Effective Date, (f) any
Contract for the use or sharing of drilling rigs, (g) any Contract that is a
seismic or other geophysical acquisition agreement or license or (h) any
Contract that is a water rights agreement or disposal agreement, and all other
Contracts relating to the sourcing, transportation or disposal of water.
“Milbank” means Milbank, Tweed, Hadley & McCloy LLP.
“Money Laundering Laws” has the meaning set forth in Section 4.26(a).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any of the Debtors or any ERISA Affiliate is making or
accruing an obligation to make contributions, has within any of the preceding
six plan years made or accrued an obligation to make contributions, or each such
plan with respect to which any such entity has any actual or contingent
liability or obligation.
6    “Net Debt Amount” means an amount equal to $1,023,000,000.
“New Parent” has the meaning set forth in Section 6.15(a).
“New Purchaser” has the meaning set forth in Section 2.6(d).
“Non-Consenting Commitment Party” has the meaning set forth in Section 6.16.
“Note Claims” means all claims and obligations arising under or in connection
with the 2020 Notes and the 2019 Notes.
“Noteholders” means all holders of the Notes.
“Notes” means, collectively, the 2020 Notes and the 2019 Notes.
“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.
“Outside Date” has the meaning set forth in Section 9.2(a).
“Party” has the meaning set forth in the Preamble.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.


13

--------------------------------------------------------------------------------









“Per Unit Purchase Price” means (a)(i) the Plan Enterprise Value minus (ii) the
Net Debt Amount multiplied by (b) (i) one (1) minus (ii) the Discount to Equity
Value and then divided by (c) the Aggregate Common Units, rounded to two decimal
places.
“Permitted Liens” means (a) Liens for Taxes that (i) are not yet delinquent or
(ii) are being contested in good faith by appropriate proceedings and for which
adequate reserves have been made with respect thereto; (b) landlord’s,
operator’s, vendors’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other similar Liens for labor, materials or supplies or other
like Liens arising by operation of law in the ordinary course of business or
incident to the exploration, development, operation and maintenance of oil and
gas properties provided with respect to any Real Property or personal property
incurred in the ordinary course of business consistent with past practice and as
otherwise not prohibited under this Agreement, for amounts that are not more
than sixty (60) days delinquent and that do not materially detract from the
value of, or materially impair the use of, any of the Real Property or personal
property of any of the Debtors, or, if for amounts that do materially detract
from the value of, or materially impair the use of, any of the Real Property or
personal property of any of the Debtors, if such Lien is being contested in good
faith by appropriate proceedings and for which adequate reserves have been made
with respect thereto; (c) zoning, building codes and other land use Laws
regulating the use or occupancy of any Real Property or the activities conducted
thereon that are imposed by any Governmental Entity having jurisdiction over
such Real Property; provided, that no such zoning, building codes and other land
use Laws prohibit the use or occupancy of such Real Property; (d) easements,
covenants, conditions, minor encroachments, restrictions and other similar
matters adversely affecting title to any Real Property and other title defects
and encumbrances that do not or would not materially impair the use or occupancy
of such Real Property or the operation of the Debtors’ business; (e) Liens
granted under any Contracts (including joint operating agreements, oil and gas
leases, farmout agreements, joint development agreements, transportation
agreements, marketing agreements, seismic licenses and other similar operational
oil and gas agreements), in each case, to the extent the same are ordinary and
customary in the oil and gas business and do not or would not materially impair
the ownership, use or occupancy of any Real Property or the operation of the
Debtors’ business and which are for claims not more than sixty (60) days
delinquent or, if such claim does materially impair such ownership, use,
occupancy or operation and are for obligations that are more than sixty (60)
days delinquent, are being contested in good faith by appropriate proceedings
and for which adequate reserves have been made with respect thereto; (f) Liens
granted under the DIP Facility and the DIP Orders; (g) from and after the
occurrence of the Effective Date, Liens granted in connection with the Exit RBL
Facility and Exit Term Loans; (h) Liens listed on Section 1.1 of the Company
Disclosure Schedules; and (i) Liens that, pursuant to the Confirmation Order,
will not survive beyond the Effective Date.
“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity or other entity or organization.


14

--------------------------------------------------------------------------------









“Plan” means the Debtors’ joint plan of reorganization to be approved by the
Confirmation Order, including the Plan Supplement and all exhibits, supplements,
appendices and schedules thereto, consistent with the Restructuring Term Sheet
and this Agreement and otherwise in form and substance reasonably satisfactory
to each of the Requisite Commitment Parties, as may be amended, supplemented, or
modified from time to time in accordance with its terms and with the
Restructuring Support Agreement and this Agreement and in a manner that is
reasonably acceptable to the Requisite Commitment Parties.
“Plan Enterprise Value” means an amount equal to $1,425,000,000.
“Plan Solicitation Order” means an Order consistent with the Restructuring
Support Agreement and this Agreement and otherwise in form and substance
reasonably acceptable to the Requisite Commitment Parties and the Company,
approving the Disclosure Statement with respect to the Plan and approving the
Rights Offering Procedures and the solicitation with respect to the Plan which
are consistent with the Restructuring Support Agreement and this Agreement and
otherwise in form and substance reasonably acceptable to the Requisite
Commitment Parties and the Company.
“Plan Supplement” means the documents set forth on Exhibit C to the
Restructuring Support Agreement.
“Pre-Closing Period” has the meaning set forth in Section 6.3.
“RBL Agent” means Citibank, N.A., or any successor thereto, as administrative
agent under the RBL Credit Agreement, solely in its capacity as such.
“RBL Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of September 30, 2011, by and among Vanguard Natural Gas,
LLC, the lenders from time to time party thereto and the RBL Agent.
“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any of the Debtors, together with, in each
case, all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.
“Registration Rights Agreement” has the meaning set forth in Section 6.7(a).
“Related Party” means, with respect to any Person, (i) any former, current or
future director, officer, agent, Affiliate, employee, general or limited
partner, member, manager or stockholder of such Person and (ii) any former,
current or future director, officer, agent, Affiliate, employee, general or
limited partner, member, manager or stockholder of any of the foregoing.
“Related Purchaser” has the meaning set forth in Section 2.6(b).


15

--------------------------------------------------------------------------------









“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating.
“Released” has a correlative meaning.
“Replacing Commitment Parties” has the meaning set forth in Section 2.3(b).
“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants, advisors and other representatives.
“Required Exit Term Loan Commitment Date” means June 2, 2017.
“Required Exit Term Loan Share” means the percentage of the Exit Term Loan
Backstop Commitment set forth next to the name of a Joinder Commitment Party on
Schedule 1 as its Required Exit Term Loan Share.
“Requisite Commitment Parties” means the Senior Commitment Parties holding at
least two-thirds of the aggregate Rights Offering Backstop Commitments as of the
date on which the consent or approval of such members is solicited.
“Reserve Report” has the meaning set forth in Section 4.27.
“Restructuring” has the meaning set forth in the Restructuring Support
Agreement.
“Restructuring Support Agreement” has the meaning set forth in the Recitals.
“Restructuring Term Sheet” has the meaning set forth in the Recitals.
“Restructuring Transactions” means, collectively, the transactions contemplated
by the Restructuring Support Agreement.
“Rights Offering” means the 1145 Rights Offering and the Accredited Investor
Rights Offering that are backstopped by the Commitment Parties for the 1145
Rights Offering Amount and the Accredited Investor Rights Offering Amount,
respectively, in connection with the Restructuring Transactions substantially on
the terms reflected in the Restructuring Support Agreement and this Agreement,
and in accordance with the Rights Offering Procedures.
“Rights Offering Amount” means the sum of the 1145 Rights Offering Amount and
the Accredited Investor Rights Offering Amount.
“Rights Offering Backstop Commitment” has the meaning set forth in
Section 2.2(b).
“Rights Offering Commencement Time” means the time and date set forth in the
Rights Offering Procedures.


16

--------------------------------------------------------------------------------









“Rights Offering Expiration Time” means the time and the date on which the
rights offering subscription forms must be duly delivered to the Rights Offering
Subscription Agent in accordance with the Rights Offering Procedures, together
with the applicable aggregate Per Unit Purchase Price, if applicable.
“Rights Offering Participants” means those Persons who duly subscribe for Rights
Offering Units in accordance with the Rights Offering Procedures.
“Rights Offering Procedures” means the 1145 Rights Offering Procedures and the
Accredited Investor Rights Offering Procedures.
“Rights Offering Units” means the 1145 Rights Offering Units and the Accredited
Investor Rights Offering Units.
“Rights Offering Subscription Agent” means Delaware Trust Company or another
subscription agent appointed by the Company and satisfactory to the Requisite
Commitment Parties.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Senior Commitment Party” means each Party listed as such on Schedule 1 to this
Agreement.
“Senior Commitment Party Default” means the failure by any Senior Commitment
Party to (a) deliver and pay the aggregate Per Unit Purchase Price for such
Senior Commitment Party’s Commitment Percentage of any Unsubscribed Units by the
Escrow Account Funding Date in accordance with Section 2.4(b), (b) deliver and
pay the aggregate Per Unit Purchase Price for such Senior Commitment Party’s
relative Commitment Percentage of any Available Units resulting from a Joinder
Commitment Party Default by the Escrow Account Funding Date in accordance with
Section 2.4(b), (c) fully exercise all Subscription Rights that are issued to it
pursuant to the Rights Offering and duly purchase all Rights Offering Units
issuable to it pursuant to such exercise, in accordance with this Agreement and
the Plan or (d) deliver and pay the aggregate Per Unit Purchase Price for such
Senior Commitment Party’s 4(a)(2) Backstop Commitment Units by the Escrow
Account Funding Date in accordance with Section 2.4(b).
“Senior Commitment Premium Amount” means an amount equal to the Commitment
Premium minus the sum of (a) the Joinder Commitment Party Premium Maximum Amount
multiplied by the quotient obtained by dividing (y) the Commitment Percentage of
all Joinder Commitment Parties who backstopped their Required Exit Term Loan
Share by (z) the Commitment Percentage of all Joinder Commitment Parties plus
(b) the Incremental Senior Premium Amount.
“Senior Defaulting Commitment Party” means in respect of a Senior Commitment
Party Default that is continuing, the applicable defaulting Senior Commitment
Party.


17

--------------------------------------------------------------------------------









“Subscription Rights” means the subscription rights to purchase Rights Offering
Units.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary), (a) owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity
interests, (b) has the power to elect a majority of the board of directors or
similar governing body, or (c) has the power to direct the business and
policies.
“Taxes” means all taxes, assessments, duties, levies or other mandatory
governmental charges paid to a Governmental Entity, including all federal,
state, local, foreign and other income, franchise, profits, gross receipts,
capital gains, capital stock, transfer, property, sales, use, value-added,
occupation, excise, severance, windfall profits, stamp, payroll, social
security, withholding and other taxes, assessments, duties, levies or other
mandatory governmental charges of any kind whatsoever paid to a Governmental
Entity (whether payable directly or by withholding and whether or not requiring
the filing of a return), all estimated taxes, deficiency assessments, additions
to tax, penalties and interest thereon and shall include any liability for such
amounts as a result of being a member of a combined, consolidated, unitary or
affiliated group. For the avoidance of doubt, such term shall exclude any tax,
penalties or interest thereon that result or have resulted from the non-payment
of royalties.
“Total Commitment Amount” means an amount equal to the 4(a)(2) Backstop
Commitment Amount plus the Rights Offering Amount.
“Transaction Agreements” has the meaning set forth in Section 4.2(a).
“Transactions” means, collectively, the 4(a)(2) Backstop Commitment Investment
and the Rights Offering.
“Transfer” means to sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of, directly or indirectly (including
through derivatives, options, swaps, pledges, forward sales or other
transactions in which any Person receives the right to own or acquire any
current or future interest in a Subscription Right, a Note Claim, a Rights
Offering Unit, a 4(a)(2) Backstop Commitment Unit or Common Unit). “Transfer”
used as a noun has a correlative meaning.
“Unsubscribed Units” means the Rights Offering Units that have not been duly
purchased in the Rights Offering by Noteholders that are not Commitment Parties
in accordance with the Rights Offering Procedures and the Plan.
“Volcker Rule” has the meaning set forth in Section 4.32(a).
“willful or intentional breach” has the meaning set forth in Section 9.4(a).
Section 1.2    Construction. In this Agreement, unless the context otherwise
requires:


18

--------------------------------------------------------------------------------









(a)    references to Articles, Sections, Exhibits and Schedules are references
to the articles and sections or subsections of, and the exhibits and schedules
attached to, this Agreement;
(b)    references in this Agreement to “writing” or comparable expressions
include a reference to a written document transmitted by means of electronic
mail in portable document format (pdf), facsimile transmission or comparable
means of communication;
(c)    words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;
(d)    the words “hereof”, “herein”, “hereto” and “hereunder”, and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole, including all Exhibits and Schedules attached to this Agreement, and not
to any provision of this Agreement;
(e)    the term “this Agreement” shall be construed as a reference to this
Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;
(f)    “include”, “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words;
(g)    references to “day” or “days” are to calendar days;
(h)    references to “the date hereof” means the date of this Agreement;
(i)    unless otherwise specified, references to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
rules or regulations promulgated thereunder in effect from time to time; and
(j)    references to “dollars” or “$” refer to currency of the United States of
America, unless otherwise expressly provided.
ARTICLE II    

BACKSTOP COMMITMENT
Section 2.1    The Transactions; Subscription Rights.
(a)    On and subject to the terms and conditions hereof, including entry of the
BCA Approval Order by the Bankruptcy Court, the Company shall conduct the Rights
Offering and the 4(a)(2) Backstop Commitment Investment pursuant to and in
accordance with the Rights Offering Procedures, this Agreement and the Plan
Solicitation Order, as applicable.
(b)    If reasonably requested by the Requisite Commitment Parties from time to
time prior to the Rights Offering Expiration Time (and any permitted extensions
thereto), the


19

--------------------------------------------------------------------------------









Company shall notify, or cause the Rights Offering Subscription Agent to notify,
within 48 hours of receipt of such request by the Company, the Commitment
Parties of the aggregate number of Subscription Rights known by the Company or
the Rights Offering Subscription Agent to have been exercised pursuant to the
Rights Offering as of the most recent practicable time before such request. The
1145 Rights Offering will be conducted, and the Common Units issued in
satisfaction of the Company’s obligation to pay the Commitment Premium will be
issued, in reliance upon the exemption from registration under the Securities
Act provided in Section 1145 of the Bankruptcy Code, and the Disclosure
Statement will include a statement to that effect. Each of the Accredited
Investor Rights Offering and the 4(a)(2) Backstop Commitment Investment will be
conducted in reliance upon the exemption from registration under the Securities
Act provided in Section 4(a)(2) of the Securities Act, and the Disclosure
Statement shall include a statement to such effect. The offer and sale of the
Unsubscribed Units purchased by the Commitment Parties pursuant to this
Agreement will be made in reliance on the exemption from registration provided
by Section 4(a)(2) of the Securities Act or another available exemption from
registration under the Securities Act, and the Disclosure Statement shall
include a statement to such effect.
Section 2.2    The Commitments.
(a)    On and subject to the terms and conditions hereof, including entry of the
BCA Approval Order, each Commitment Party agrees, severally (in accordance with
its Commitment Percentage) and not jointly, to fully exercise (or cause certain
of its and its affiliates’ managed funds and/or accounts to fully exercise) all
Subscription Rights that are issued to it (or such managed funds or accounts)
pursuant to the Rights Offering, and duly purchase all Rights Offering Units
issuable to it pursuant to such exercise, in accordance with the Rights Offering
Procedures and the Plan; provided that any Defaulting Commitment Party shall be
liable to each Senior Commitment Party that is not a Defaulting Commitment
Party, and the Company, as a result of any breach of its obligations hereunder.
(b)    On and subject to the terms and conditions hereof, including entry of the
Confirmation Order, each Commitment Party agrees, severally (in accordance with
its Commitment Percentage) and not jointly, to purchase (or cause certain of its
and its affiliates’ managed funds and/or accounts to purchase), and the Company
shall sell to such Commitment Party (or such managed funds or accounts), on the
Closing Date for the applicable aggregate Per Unit Purchase Price, the number of
Unsubscribed Units equal to (x) such Commitment Party’s Commitment Percentage
multiplied by (y) the aggregate number of Unsubscribed Units, rounded among the
Commitment Parties solely to avoid fractional units as the Requisite Commitment
Parties may determine in their sole discretion (provided that in no event shall
such rounding reduce the aggregate commitment of such Commitment Parties). The
obligations of the Commitment Parties to purchase such Unsubscribed Units as
described in this Section 2.2(b) shall be referred to as the “Rights Offering
Backstop Commitment”.
(c)    On and subject to the terms and conditions hereof, including entry of the
Confirmation Order, each Commitment Party agrees, severally (in accordance with
its Commitment Percentage) and not jointly, to purchase (or cause certain of its
and its affiliates’ managed funds and/or accounts to purchase), and the Company
shall sell to such Commitment Party (or such


20

--------------------------------------------------------------------------------









managed funds or accounts), on the Closing Date for the applicable aggregate Per
Unit Purchase Price, the number of 4(a)(2) Backstop Commitment Units equal to
(x) such Commitment Party’s Commitment Percentage multiplied by (y) the
aggregate number of 4(a)(2) Backstop Commitment Units, rounded among the
Commitment Parties solely to avoid fractional units as the Requisite Commitment
Parties may determine in their sole discretion (provided that in no event shall
such rounding reduce the aggregate commitment of such Commitment Parties);
provided that any Defaulting Commitment Party shall be liable to each Senior
Commitment Party that is not a Defaulting Commitment Party, and the Company, as
a result of any breach of its obligations hereunder.
Section 2.3    Commitment Party Default; Replacement of Defaulting Commitment
Parties.
(a)    Upon the occurrence of a Joinder Commitment Party Default, the Senior
Commitment Parties and their respective Affiliated Funds, shall, within four (4)
Business Days after receipt of written notice from the Company to all Senior
Commitment Parties of such Joinder Commitment Party Default, which notice shall
be given promptly following the occurrence of such Joinder Commitment Party
Default and to all Senior Commitment Parties concurrently, make arrangements to
purchase all Available Units on the terms and subject to the conditions set
forth in this Agreement based upon the relative applicable Commitment
Percentages of the Senior Commitment Parties and their Affiliated Funds. Any
Available Units so purchased by a Senior Commitment Party (and any commitment
and applicable aggregate Per Unit Purchase Price associated therewith) shall be
included, among other things, in the determination of (x) the Common Units to be
purchased by such Senior Commitment Party for all purposes hereunder and (y) the
Commitment Percentage of such Senior Commitment Party for purposes of Section
2.3(e), Section 2.4(b), Section 3.1 and Section 3.2. If a Joinder Commitment
Party Default occurs, the Outside Date shall be delayed only to the extent
necessary to allow for the purchase by the Senior Commitment Parties to be
completed in accordance with this Section 2.3.
(b)    Upon the occurrence of a Senior Commitment Party Default, the Senior
Commitment Parties and their respective Affiliated Funds (other than any
Defaulting Commitment Party) shall have the right and opportunity (but not the
obligation), within four (4) Business Days after receipt of written notice from
the Company to all Commitment Parties of such Senior Commitment Party Default,
which notice shall be given promptly following the occurrence of such Commitment
Party Default and to all Commitment Parties substantially concurrently (such
four (4) Business Day period, the “Commitment Party Replacement Period”), to
make arrangements for one or more of the Senior Commitment Parties and their
respective Affiliated Funds (other than the Defaulting Commitment Party) to
purchase all or any portion of the Available Units (such purchase, a “Commitment
Party Replacement”) on the terms and subject to the conditions set forth in this
Agreement and in such amounts as may be agreed upon by all of the Senior
Commitment Parties electing to purchase all or any portion of the Available
Units, or, if no such agreement is reached, based upon the relative applicable
Commitment Percentages of any such Senior Commitment Parties and their
respective Affiliated Funds (other than any Defaulting Commitment Party) (such
Commitment Parties the “Replacing Commitment Parties”). Any Available Units
purchased by a Replacing Commitment Party (and any commitment and applicable
aggregate Per


21

--------------------------------------------------------------------------------









Unit Purchase Price associated therewith) shall be included, among other things,
in the determination of (x) the Unsubscribed Units of such Replacing Commitment
Party for all purposes hereunder, (y) the Commitment Percentage of such
Replacing Commitment Party for purposes of Section 2.3(e), Section 2.4(b),
Section 3.1 and Section 3.2 and (z) the Backstop Commitment of such Replacing
Commitment Party for purposes of the definition of “Requisite Commitment
Parties”. If a Senior Commitment Party Default occurs, the Outside Date shall be
delayed only to the extent necessary to allow for the Commitment Party
Replacement to be completed within the Commitment Party Replacement Period.
(c)    In the event that any Available Units are available for purchase pursuant
to Section 2.3(b) and the Senior Commitment Parties do not elect to purchase all
such Available Units pursuant to the provisions thereof, the Company may, in its
sole discretion, elect to utilize the Cover Transaction Period to consummate a
Cover Transaction.  As used herein, “Cover Transaction” means a circumstance in
which the Company arranges for the sale of all or any portion of the Available
Shares to any other Person, on the terms and subject to the conditions set forth
in this Agreement, during the Cover Transaction Period, and “Cover Transaction
Period” means the ten (10) Business Day period following expiration of the four
(4) Business Day period specified in Section 2.3(b). For the avoidance of doubt,
the Company’s election to pursue a Cover Transaction, whether or not
consummated, shall not relieve any Commitment Party of its obligation to fulfill
its Commitments.
(d)    Notwithstanding anything in this Agreement to the contrary, if a
Commitment Party is a Defaulting Commitment Party, or if this Agreement is
terminated with respect to such Commitment Party as a result of its default
hereunder, it shall not be entitled to any of the Commitment Premium or expense
reimbursement applicable to such Defaulting Commitment Party (including the
Expense Reimbursement) or indemnification provided, or to be provided, under or
in connection with this Agreement (and if (x) the Closing occurs notwithstanding
such a default or termination with respect to a Commitment Party, and (y) the
amount funded in the Rights Offering (including the purchase of Unsubscribed
Shares hereunder) and the 4(a)(2) Backstop Commitment Investment is less than
the Total Commitment Amount because of the failure of such Commitment Party to
fund, then the Commitment Premium shall be reduced ratably).
(e)    Except as set forth in Section 2.3(a) and (b) above, nothing in this
Agreement shall be deemed to require a Senior Commitment Party to purchase more
than its Commitment Percentage of the Unsubscribed Units.
(f)    For the avoidance of doubt, notwithstanding anything to the contrary set
forth in Section 9.4 but subject to Section 10.10, no provision of this
Agreement shall relieve any Joinder Commitment Party or Senior Defaulting
Commitment Party from liability hereunder, or limit the availability of the
remedies set forth in Section 10.9, in connection with any such Defaulting
Commitment Party’s Commitment Party Default.
Section 2.4    Escrow Account Funding.
(a)    Funding Notice. No later than the seventh (7th) Business Day following
the Rights Offering Expiration Time, the Rights Offering Subscription Agent
shall, on behalf of the


22

--------------------------------------------------------------------------------









Company, deliver to each Commitment Party a written notice (the “Funding
Notice,” and the date of such delivery, the “Funding Notice Date”) setting forth
(i) the number of Rights Offering Units elected to be purchased by the Rights
Offering Participants, and the aggregate Per Unit Purchase Price therefor;
(ii) the aggregate number of Unsubscribed Units, if any, and the aggregate Per
Unit Purchase Price therefor; (iii) the Commitment Party’s Commitment Percentage
and the aggregate number of Rights Offering Units (based upon such Commitment
Party’s Commitment Percentage) to be issued and sold by the Company to such
Commitment Party on account of any Unsubscribed Units, and the aggregate Per
Unit Purchase Price therefor; (iv) if applicable, the number of Rights Offering
Units such Commitment Party is subscribed for in the Rights Offering and for
which such Commitment Party had not yet paid to the Rights Offering Subscription
Agent the aggregate Per Unit Purchase Price therefor, together with such
aggregate Per Unit Purchase Price; (v) the number of 4(a)(2) Backstop Commitment
Units each Commitment Party is obligated to purchase, and the aggregate Per Unit
Purchase Price therefor; and (vi) subject to the last sentence of Section
2.4(b), the escrow account designated in escrow agreements satisfactory to the
Requisite Commitment Parties and the Company, each acting reasonably, to which
such Commitment Party shall deliver and pay the aggregate Per Unit Purchase
Price for such Commitment Party’s Commitment Percentage of the Unsubscribed
Units, such Commitment Party’s aggregate Per Unit Purchase Price for the 4(a)(2)
Backstop Commitment Units and, if applicable, the aggregate Per Unit Purchase
Price for the Rights Offering Units such Commitment Party has subscribed for in
the Rights Offering (the “Escrow Account”). The Company shall promptly direct
the Rights Offering Subscription Agent to provide any written backup,
information and documentation relating to the information contained in the
applicable Funding Notice as any Commitment Party may reasonably request.
(b)    Escrow Account Funding. On the Effective Date or such earlier date agreed
with the Requisite Commitment Parties pursuant to escrow agreements satisfactory
to the Requisite Commitment Parties and the Company, each acting reasonably,
which shall not be earlier than the fourth (4th) Business Day following receipt
of the Funding Notice or more than five (5) Business Days prior to the planned
Effective Date (the “Escrow Account Funding Date”), each Commitment Party shall
deliver and pay an amount equal to the sum of (i) the aggregate Per Unit
Purchase Price for such Commitment Party’s Commitment Percentage of the
Unsubscribed Units, plus (ii) the aggregate Per Unit Purchase Price for the
Common Units issuable pursuant to such Commitment Party’s exercise of all the
Subscription Rights issued to it in the Rights Offering, plus (iii) the
aggregate Per Unit Purchase Price for the 4(a)(2) Backstop Commitment Units to
be purchased by such Commitment Party, by wire transfer of immediately available
funds in U.S. dollars into the Escrow Account in satisfaction of such Commitment
Party’s Rights Offering Backstop Commitment, its obligations to fully exercise
its Subscription Rights and its obligations to purchase its portion of the
4(a)(2) Backstop Commitment Units. If the Closing does not occur, all amounts
deposited by the Commitment Parties in the Escrow Account shall be returned to
the Commitment Parties in accordance with the terms of the escrow agreement.
Notwithstanding the foregoing, all payments contemplated to be made by any
Commitment Party to the Escrow Account pursuant to this Section 2.4 may instead
be made, at the option of such Commitment Party, to a segregated bank account of
the Rights Offering Subscription Agent designated by the Rights Offering
Subscription Agent in the Funding Notice and shall be delivered and paid to such
account on the Escrow Account Funding Date.


23

--------------------------------------------------------------------------------









Section 2.5    Closing.
(a)    Subject to Article VII, unless otherwise mutually agreed in writing
between the Company and the Requisite Commitment Parties, the closing of the
Transactions (the “Closing”) shall take place at the offices of Milbank, 28
Liberty Street, New York, New York 10005, at 10:00 a.m., New York City time, on
the date on which all of the conditions set forth in Article VII shall have been
satisfied or waived in accordance with this Agreement (other than conditions
that by their terms are to be satisfied at the Closing, but subject to the
satisfaction or waiver of such conditions). The date on which the Closing
actually occurs shall be referred to herein as the “Closing Date”.
(b)    At the Closing, the funds held in the Escrow Account (and any amounts
paid to a Rights Offering Subscription Agent bank account pursuant to the last
sentence of Section 2.4(b)) shall, as applicable, be released and utilized in
accordance with the Plan.
(c)    At the Closing, issuance of the Unsubscribed Units and the 4(a)(2)
Backstop Commitment Units will be made by the Company to each Commitment Party
(or to its designee in accordance with Section 2.6(b) against payment of the
aggregate Per Unit Purchase Price for the Unsubscribed Units and the 4(a)(2)
Backstop Commitment Units purchased by such Commitment Party, in satisfaction of
such Commitment Party’s Commitments. Unless a Commitment Party requests delivery
of a physical unit certificate, the entry of any Unsubscribed Units and 4(a)(2)
Backstop Commitment Units to be delivered pursuant to this Section 2.5(c) into
the account of a Commitment Party pursuant to the Company’s book entry
procedures and delivery to such Commitment Party of an account statement
reflecting the book entry of such Unsubscribed Units and 4(a)(2) Backstop
Commitment Units shall be deemed delivery of such Unsubscribed Units and 4(a)(2)
Backstop Commitment Units for purposes of this Agreement. Notwithstanding
anything to the contrary in this Agreement, all Unsubscribed Units and 4(a)(2)
Backstop Commitment Units will be delivered with all issue, stamp, transfer,
sales and use, or similar transfer Taxes or duties that are due and payable (if
any) in connection with such delivery duly paid by the Company on behalf of the
Company.
(d)    At the Closing, each Exit Term Loan Commitment Party shall deliver and
pay an amount equal to such Exit Term Loan Commitment Party’s Exit Term Loan
Backstop Commitment, by wire transfer of immediately available funds in U.S.
dollars to the agent under the Exit Term Loan for the benefit of the lenders
under the RBL Credit Agreement that elect treatment under “Option 1” as defined
in the Restructuring Term Sheet.
Section 2.6    Designation and Assignment Rights.
(a)    Other than as expressly set forth in this Section 2.6, no Commitment
Party shall be permitted to Transfer its Commitments.
(b)    Each Commitment Party shall have the right to designate by written notice
to the Company, the Subscription Agent and Milbank, no later than two
(2) Business Days prior to the Closing Date that some or all of the Unsubscribed
Units or 4(a)(2) Backstop Commitment Units that it is obligated to purchase
hereunder be issued in the name of, and delivered to, one or more


24

--------------------------------------------------------------------------------









of its Affiliates or Affiliated Funds (other than any portfolio company of such
Commitment Party (or its Affiliates) or any Subsidiary thereof) (each, a
“Related Purchaser”) upon receipt by the Company of payment therefor in
accordance with the terms hereof, which notice of designation shall (i) be
addressed to the Company and signed by such Commitment Party and each such
Related Purchaser, (ii) specify the number of Unsubscribed Units or 4(a)(2)
Backstop Commitment Units to be delivered to or issued in the name of such
Related Purchaser and (iii) contain a confirmation by each such Related
Purchaser of the accuracy of the representations set forth in Sections 5.6
through 5.9 as applied to such Related Purchaser; provided, that no such
Transfer pursuant to this Section 2.6(b) shall relieve such Commitment Party
from its obligations under this Agreement. Additionally, subject to
Section 2.6(e), each Commitment Party shall have the right to Transfer all or
any portion of its Commitments to any creditworthy Related Purchaser, provided,
that such Commitment Party shall (i) provide written notice to the Company of
such Transfer as far in advance thereof as practicable and (ii) deliver to the
Company, the Rights Offering Subscription Agent and Milbank a joinder to this
Agreement, substantially in the form attached hereto as Exhibit B, executed by
such Commitment Party and such Related Purchaser.
(c)    Subject to Section 2.6(e), each Commitment Party shall have the right to
Transfer all or any portion of its Commitments to any other Commitment Party or
such other Commitment Party’s Related Purchaser (each, an “Existing Commitment
Party Purchaser”), provided, that (i) such Existing Commitment Party Purchaser
or such Existing Commitment Party Purchaser’s Affiliate or Affiliated Fund shall
have been a Commitment Party as of immediately prior to such Transfer and
(ii)(1) to the extent such Existing Commitment Party Purchaser is not a
Commitment Party hereunder, such Commitment Party shall deliver to the Company,
the Rights Offering Subscription Agent and Milbank a joinder to this Agreement,
substantially in the form attached hereto as Exhibit C-1, executed by such
Commitment Party and such Existing Commitment Party Purchaser and (2) to the
extent such Existing Commitment Party Purchaser is already a Commitment Party
hereunder, such Commitment Party shall deliver to the Company, the Rights
Offering Subscription Agent and Milbank an amendment to this Agreement,
substantially in the form attached hereto as Exhibit C-2, executed by such
Commitment Party and such Existing Commitment Party Purchaser.
(d)    Subject to Section 2.6(e), each Commitment Party shall have the right to
Transfer all or any portion of its Commitments to any Person that is not an
Existing Commitment Party Purchaser (each of the Persons to whom a Transfer is
made, a “New Purchaser”), provided, that (i) such Transfer shall have been
consented to by the Requisite Commitment Parties in writing (such consent not to
be unreasonably withheld, conditioned or delayed; provided, that the Requisite
Commitment Parties shall be deemed to have so consented if they fail to deliver
an objection to such Transfer in writing to Milbank by the close of business on
the third (3rd) Complete Business Day following delivery of such proposed
Transfer), (ii) such Transfer shall have been consented to by the Company in
writing (such consent not be unreasonably withheld, conditioned or delayed, it
being understood that it would be unreasonable for the Company to withhold its
consent to any such Transfer if the New Purchaser has the financial wherewithal
to fulfill its obligations with respect to the Commitments to be transferred;
provided, that the Company shall be deemed to have so consented if it fails to
deliver an objection to such Transfer in writing to Milbank by the close of
business on the third (3rd) Complete Business Day following delivery of such
proposed Transfer),


25

--------------------------------------------------------------------------------









and (iii) such Commitment Party shall deliver to the Company, the Rights
Offering Subscription Agent and Milbank a joinder to this Agreement,
substantially in the form attached hereto as Exhibit D executed by such
Commitment Party, such New Purchaser and the Company.
(e)    No Commitment Party shall have the right to Transfer all or any portion
of its Commitments to the Company or any of the Company’s Affiliates. A
Commitment Party shall have the right to Transfer all or any portion of its
Commitments to any other Person pursuant to the terms of this Agreement whether
or not it is making a simultaneous transfer of a corresponding amount of the
Note Claims. For the avoidance of doubt, it is the intent of the Parties that a
Transfer of the Commitments pursuant to this Section 2.6 will represent a
transfer of proportional portions of the Rights Offering Backstop Commitment and
the 4(a)(2) Backstop Commitment and that, accordingly, any Transfer of such
Commitment Party’s Rights Offering Backstop Commitment or 4(a)(2) Backstop
Commitment shall be permitted only if coupled by a proportional Transfer of the
other. Except as set forth in the first sentence of Section 2.6(b), no
Commitment Party shall have the right to Transfer all or any portion of its
Commitments to any other Person following receipt of the Funding Notice pursuant
to, and in accordance with, Section 2.4. Any Commitment Party seeking to
Transfer its Commitments to any other Person must provide the Company, the
Subscription Agent and Milbank with prior written notice of such proposed
Transfer no less than three (3) Complete Business Days prior to the date of the
consummation of such proposed Transfer, which notice shall state the total
amount of (i) Commitments to be Transferred (ii) Joinder Commitments to be
Transferred and (iii) Incremental Commitments to be Transferred, in each case,
to the extent applicable to such Transfer. Any Transfer made (or attempted to be
made) in violation of this Agreement shall be deemed null and void ab initio and
of no force or effect, regardless of any prior notice provided to the Parties or
any Commitment Party, and shall not create (or be deemed to create) any
obligation or liability of any other Commitment Party or any Debtor to the
purported transferee or limit, alter or impair any agreements, covenants, or
obligations of the proposed transferor under this Agreement. After the Closing
Date, nothing in this Agreement shall limit or restrict in any way the ability
of any Commitment Party (or any permitted transferee thereof) to Transfer any of
the Common Units or any interest therein.
(f)    Any Person that is Transferred a Joinder Commitment by a Joinder
Commitment Party in compliance with the terms of this Section 2.6 shall be a
Joinder Commitment Party with respect to such Commitment, as applicable, for all
purposes herein. Any Person that is Transferred a Commitment by a Senior
Commitment Party in compliance with the terms of this Section 2.6 shall be a
Senior Commitment Party with respect to such Commitment. Any Person that is
Transferred an Incremental Commitment by an Incremental Senior Commitment Party
in compliance with the terms of this Section 2.6, shall be an Incremental Senior
Commitment Party with respect to such Incremental Commitment.
(g)    No Exit Term Loan Commitment Party shall be permitted to Transfer its
Exit Term Loan Backstop Commitment, other than (i) a Transfer of all or any
portion of its Exit Term Loan Backstop Commitment to any creditworthy Related
Purchaser, provided, that such Exit Term Loan Commitment Party shall (A) provide
written notice to the Company and Milbank of such Transfer as far in advance
thereof as practicable and (B) to the extent such Related Purchaser is not an
Exit Term Loan Commitment Party hereunder deliver to the Company and Milbank a
joinder to


26

--------------------------------------------------------------------------------









this Agreement, substantially in the form attached hereto as Exhibit E, executed
by such Exit Term Loan Commitment Party, such Related Purchaser and the Company,
and (ii) Transfer a proportional amount of its Exit Term Loan Backstop
Commitment to any Person in connection with any Transfer of all or any portion
of such Party’s Commitments to such Person in accordance with Sections 2.6(c)
through (e).
Section 2.7    Exit Term Loan Purchase Commitments. On and subject to the terms
and conditions hereof, including entry of the Confirmation Order, each
Commitment Party identified on Schedule 2 to this Agreement (each an “Exit Term
Loan Commitment Party”) agrees to, on the Closing Date, severally and not
jointly, purchase (or cause certain of its and its affiliates’ managed funds
and/or accounts to purchase) Exit Term Loans in the principal amount set forth
opposite such Commitment Party’s name on Schedule 2 to this Agreement from the
lenders under the RBL Credit Agreement that elect treatment under “Option 1” as
defined in the Restructuring Term Sheet, on a pro rata basis at par. Such
purchase shall be effected by making a payment to the agent for the Exit Term
Loan for the benefit of such lenders pursuant to Section 2.5(d). The obligations
of the Exit Term Loan Commitment Parties to purchase such Exit Term Loans as
described in this Section 2.7 shall be referred to as the “Exit Term Loan
Backstop Commitment”. To the extent a Joinder Commitment Party agrees to
backstop their Required Exit Term Loan Share of the Exit Term Loan Backstop
Commitment by the Required Exit Term Loan Commitment Date, the Exit Term Loan
Backstop Commitment of each Senior Commitment Party shall be ratably reduced and
Schedule 2 shall be amended to add the Exit Term Loan Backstop Commitment of
such Joinder Commitment Party, provided that before and after such adjustment,
the sum of the Exit Term Loan Backstop Commitments shall equal $31,250,000.
ARTICLE III    

BACKSTOP COMMITMENT PREMIUM AND EXPENSE REIMBURSEMENT
Section 3.1    Premium Payable by the Company. Subject to Section 3.2, in
consideration for the Commitments and the other agreements of the Commitment
Premium Parties in this Agreement, the Debtors shall pay or cause to be paid a
nonrefundable aggregate premium in an amount equal to $15,345,000, which
represents 6.0% of the Total Commitment Amount, payable in accordance with
Section 3.2, to the Commitment Premium Parties (including any Replacing
Commitment Party, but excluding any Defaulting Commitment Party) or their
designees based upon their respective Commitment Percentages at the time such
payment is made (the “Commitment Premium”).
The provisions for the payment of the Commitment Premium and Expense
Reimbursement, and the indemnification provided herein, are an integral part of
the transactions contemplated by this Agreement and without these provisions the
Commitment Parties would not have entered into this Agreement.
Section 3.2    Payment of Commitment Premium. The Commitment Premium shall be
fully earned, nonrefundable and non-avoidable upon entry of the BCA Approval
Order and shall be paid by the Debtors, free and clear of any withholding or
deduction for any applicable Taxes, on the Closing Date as set forth above. For
the avoidance


27

--------------------------------------------------------------------------------









of doubt, to the extent payable in accordance with the terms of this Agreement,
the Commitment Premium will be payable regardless of the amount of Unsubscribed
Units (if any) actually purchased. The Company shall satisfy its obligation to
pay the Commitment Premium on the Closing Date, in lieu of any cash payment, by
issuing the number of additional Common Units (rounding down to the nearest
whole unit solely to avoid fractional units) to each Commitment Premium Party
equal to such Commitment Premium Party’s Commitment Premium Share Amount;
provided, that if the Closing does not occur, the Commitment Premium shall be
payable in cash and only to the extent provided in (and in accordance with)
Section 9.4. The Commitment Premium and the Expense Reimbursement shall,
pursuant to the BCA Approval Order, constitute allowed administrative expenses
of the Debtors’ estate under sections 503(b) and 507 of the Bankruptcy Code.


Section 3.3    Expense Reimbursement.
(a)    In accordance with and subject to the BCA Approval Order, the Debtors
agree to pay, in accordance with Section 3.3(b) below, all reasonable and
documented out-of-pocket fees and expenses (including travel costs and expenses)
of the following attorneys, accountants, other professionals, advisors, and
consultants incurred on behalf of the Commitment Parties: (i) Milbank as primary
counsel to the Senior Commitment Parties, (ii) Porter Hedges LLP, as co-counsel
to the Senior Commitment Parties, (iii) W.D. Von Gonten & Co. as consultants to
the Senior Commitment Parties, (iv) PJT Partners LP as financial advisor to the
Senior Commitment Parties, (v) a search consulting firm (for services related to
the selection of the New Board (as defined in the Restructuring Term Sheet)) and
(vi) such other professionals, advisors, and consultants as may be reasonably
retained after notice to the Debtors, the Official Committee of Unsecured
Creditors, the agent for the Debtors’ prepetition secured “RBL” debt, and the ad
hoc equity committee (such payment obligations, the “Expense Reimbursement”).
The Expense Reimbursement shall, pursuant to the BCA Approval Order, constitute
allowed administrative expenses against each of the Debtors’ estates under
sections 503(b) and 507 of the Bankruptcy Code. For the avoidance of doubt, the
amount payable pursuant to this Section 3.3 shall be determined without
duplication of recovery under the Restructuring Support Agreement.
(b)    The Expense Reimbursement accrued through the date on which the BCA
Approval Order is entered shall be paid in accordance with the DIP Orders and
BCA Approval Order as promptly as reasonably practicable after the date of the
entry of the BCA Approval Order. The Expense Reimbursement shall thereafter be
payable on a monthly basis by the Debtors in accordance with the BCA Approval
Order; provided, that the Debtors’ final payment shall be made contemporaneously
with the Closing or the termination of this Agreement pursuant to Article IX.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except (i) as set forth in the corresponding section of the Company Disclosure
Schedules or (ii) as disclosed in the Company SEC Documents filed with the SEC
on or after December 31, 2016 and publicly available on the SEC’s Electronic
Data-Gathering, Analysis and


28

--------------------------------------------------------------------------------









Retrieval system prior to the date hereof (excluding the exhibits, annexes and
schedules thereto, any disclosures contained in the “Forward-Looking Statements”
or “Risk Factors” sections thereof, or any other statements that are similarly
predictive, cautionary or forward looking in nature), the Company, on behalf of
itself and each of the other Debtors, jointly and severally, hereby represents
and warrants to the Commitment Parties (unless otherwise set forth herein, as of
the date of this Agreement and as of the Closing Date) as set forth below.
Section 4.1    Organization and Qualification. Each of the Debtors (a) is a duly
organized and validly existing corporation, limited liability company or limited
partnership, as the case may be, and, if applicable, in good standing (or the
equivalent thereof) under the Laws of the jurisdiction of its incorporation or
organization, (b) has the corporate or other applicable power and authority to
own its property and assets and to transact the business in which it is
currently engaged and presently proposes to engage and (c) except where the
failure to have such authority or qualification would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the conduct of its business as currently conducted requires
such qualifications.
Section 4.2    Corporate Power and Authority.  
(a)    The Company has the requisite corporate power and authority
(i) (A) subject to entry of the BCA Approval Order and the Confirmation Order,
to enter into, execute and deliver this Agreement and to perform the BCA
Approval Obligations and (B) subject to entry of the BCA Approval Order and the
Confirmation Order, to perform each of its other obligations hereunder and
(ii) subject to entry of the BCA Approval Order, the Plan Solicitation Order,
and the Confirmation Order, to consummate the transactions contemplated herein
and in the Plan, to enter into, execute and deliver all agreements to which it
will be a party as contemplated by this Agreement and the Plan (this Agreement,
the Plan, the Disclosure Statement, the Restructuring Support Agreement, any
debtor-in-possession credit agreement for the DIP Facility entered into in
accordance with the DIP Orders, the Exit RBL Facility, the Exit Term Loans, and
such other agreements and any Plan supplements or documents referred to herein
or therein or hereunder or thereunder, collectively, the
“Transaction Agreements”) and to perform its obligations under each of the
Transaction Agreements (other than this Agreement). Subject to the receipt of
the foregoing Orders, as applicable, the execution and delivery of this
Agreement and each of the other Transaction Agreements and the consummation of
the transactions contemplated hereby and thereby have been or will be duly
authorized by all requisite corporate action on behalf of the Company, and no
other corporate proceedings on the part of the Company are or will be necessary
to authorize this Agreement or any of the other Transaction Agreements or to
consummate the transactions contemplated hereby or thereby.
(b)    Subject to entry of the BCA Approval Order, the Plan Solicitation Order,
and the Confirmation Order, each of the other Debtors has the requisite power
and authority (corporate or otherwise) to enter into, execute and deliver each
Transaction Agreement to which such other Debtor is a party and to perform its
obligations thereunder. Subject to entry of the BCA Approval Order, the Plan
Solicitation Order, and the Confirmation Order, the execution and delivery of
this


29

--------------------------------------------------------------------------------









Agreement and each of the other Transaction Agreements and the consummation of
the transactions contemplated hereby and thereby have been or will be duly
authorized by all requisite action (corporate or otherwise) on behalf of each
other Debtor party thereto, and no other proceedings on the part of any other
Debtor party thereto are or will be necessary to authorize this Agreement or any
of the other Transaction Agreements or to consummate the transactions
contemplated hereby or thereby.
Section 4.3    Execution and Delivery; Enforceability. Subject to entry of the
BCA Approval Order, this Agreement will have been, and subject to the entry of
the BCA Approval Order, the Plan Solicitation Order, and the Confirmation Order,
each other Transaction Agreement will be, duly executed and delivered by the
Company and each of the other Debtors party thereto. Upon entry of the BCA
Approval Order and assuming due and valid execution and delivery hereof by the
Commitment Parties, the BCA Approval Obligations will constitute the valid and
legally binding obligations of the Company and, to the extent applicable, the
other Debtors, enforceable against the Company and, to the extent applicable,
the other Debtors in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other similar Laws now or
hereafter in effect relating to creditor’s rights generally and subject to
general principles of equity. Upon entry of the BCA Approval Order and assuming
due and valid execution and delivery of this Agreement and the other Transaction
Agreements by the Commitment Parties and, to the extent applicable, any other
parties hereof and thereof, each of the obligations of the Company and, to the
extent applicable, the other Debtors hereunder and thereunder will constitute
the valid and legally binding obligations of the Company and, to the extent
applicable, the other Debtors, enforceable against the Company and, to the
extent applicable, the other Debtors, in accordance with their respective terms,
subject to bankruptcy, insolvency, reorganization, moratorium and other similar
Laws now or hereafter in effect relating to creditor’s rights generally and
subject to general principles of equity.
Section 4.4    Authorized and Issued Equity Interests.
(a)    On the Closing Date, (i) the total issued equity interests of the Company
will consist solely of the Common Units issued pursuant to the Plan, which shall
include the Common Units issued under the Rights Offering, the Common Units
issued in respect of the Commitment Premium pursuant to Article III and the
Common Units issued in respect of the 4(a)(2) Backstop Commitment Investment,
(ii) no Common Units will be held by the Company in its treasury, (iii) no
Common Units will be reserved for issuance upon exercise of stock options and
other rights to purchase or acquire Common Units granted in connection with any
employment arrangement entered into in accordance with Section 6.3, except as
reserved in respect of the EIP, and (iv) no warrants to purchase Common Units
will be issued and outstanding other than warrants for 6% of the Common Units
issued under the Plan in accordance with the Restructuring Support Agreement.
Except as set forth in the prior sentence, as of the Closing Date, no shares of
capital stock or other equity securities or voting interest in the Company will
have been issued, reserved for issuance or outstanding.


30

--------------------------------------------------------------------------------









(b)    Except as described in this Section 4.4 and except as set forth in the
Registration Rights Agreement, the Company Organizational Documents and this
Agreement, as of the Closing Date, none of the Debtors will be party to or
otherwise bound by or subject to any outstanding option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking (including any
preemptive right) that (i) obligates the Debtors to issue, deliver, sell or
transfer, or repurchase, redeem or otherwise acquire, or cause to be issued,
delivered, sold or transferred, or repurchased, redeemed or otherwise acquired,
any shares of the capital stock of, or other equity or voting interests in, any
of the Debtors or any security convertible or exercisable for or exchangeable
into any capital stock of, or other equity or voting interest in, any of the
Debtors, (ii) obligates any of the Debtors to issue, grant, extend or enter into
any such option, warrant, call, right, security, commitment, Contract,
arrangement or undertaking, (iii) restricts the Transfer of any shares of
capital stock of any of the Debtors (other than any restrictions included in the
Exit RBL Facility, Exit Term Loans, or any corresponding pledge agreement) or
(iv) relates to the voting of any equity interests in any of the Debtors.
Section 4.5    Issuance. The Common Units to be issued pursuant to the Plan,
including the Common Units to be issued in connection with the consummation of
the Rights Offering, the 4(a)(2) Backstop Commitment Investment and pursuant to
the terms hereof, will, when issued and delivered on the Closing Date in
exchange for the aggregate Per Unit Purchase Price therefor, be duly and validly
authorized, issued and delivered and shall be fully paid and non-assessable, and
free and clear of all Taxes, Liens (other than Transfer restrictions imposed
hereunder or under the Company Organizational Documents or by applicable Law),
preemptive rights, subscription and similar rights (other than any rights set
forth in the Company Organizational Documents, and the Registration Rights
Agreement).
Section 4.6    No Conflict. Assuming the consents described in clauses (a)
through (g) of Section 4.7 are obtained, the execution and delivery by the
Company and, if applicable, any other Debtor, of this Agreement, the Plan and
the other Transaction Agreements, the compliance by the Company and, if
applicable, any other Debtor, with the provisions hereof and thereof and the
consummation of the transactions contemplated herein and therein will not (a)
conflict with, or result in a breach, modification or violation of, any of the
terms or provisions of, or constitute a default under (with or without notice or
lapse of time, or both), or result, except to the extent specified in the Plan,
in the acceleration of, or the creation of any Lien under, or cause any payment
or consent to be required under any Contract to which any Debtor will be bound
as of the Closing Date after giving effect to the Plan or to which any of the
property or assets of any Debtor will be subject as of the Closing Date after
giving effect to the Plan, (b) result in any violation of the provisions of any
of the Debtors’ organizational documents (other than, for the avoidance of
doubt, a breach or default that would be triggered as a result of the Chapter 11
Cases or the Company’s or any Debtor’s undertaking to implement the
Restructuring Transactions through the Chapter 11 Cases), or (c) result in any
violation of any Law or Order applicable to any Debtor or any of their
properties, except in each of the cases described in clause (a) or (c) for any
conflict, breach, modification, violation, default, acceleration or Lien which
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.


31

--------------------------------------------------------------------------------









Section 4.7    Consents and Approvals. No consent, approval, authorization,
Order, registration or qualification of or with any Governmental Entity having
jurisdiction over any of the Debtors or any of their properties (each, an
“Applicable Consent”) is required for the execution and delivery by the Company
and, to the extent relevant, the other Debtors, of this Agreement, the Plan and
the other Transaction Agreements, the compliance by the Company and, to the
extent relevant, the other Debtors, with the provisions hereof and thereof and
the consummation of the transactions contemplated herein and therein, except for
(a) the entry of the BCA Approval Order authorizing the Company to assume this
Agreement and perform the BCA Approval Obligations, (b) entry of the Plan
Solicitation Order, (c) entry by the Bankruptcy Court, or any other court of
competent jurisdiction, of Orders as may be necessary in the Chapter 11 Cases
from time-to-time; (d) the entry of the Confirmation Order, (e) filings,
notifications, authorizations, approvals, consents, clearances or termination or
expiration of all applicable waiting periods under any Antitrust Laws in
connection with the transactions contemplated by this Agreement, (f) such
consents, approvals, authorizations, registrations or qualifications as may be
required under state securities or “Blue Sky” Laws in connection with the
purchase of the Unsubscribed Units by the Commitment Parties, the issuance of
the Subscription Rights, the issuance of the Rights Offering Units pursuant to
the exercise of the Subscription Rights, the issuance of Common Units as payment
of the Commitment Premium or the issuance of 4(a)(2) Backstop Commitment Units
pursuant to the 4(a)(2) Backstop Commitment Investment, and (g) any Applicable
Consents that, if not made or obtained, would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
Section 4.8    Arm’s-Length. The Company acknowledges and agrees that (a) each
of the Commitment Parties is acting solely in the capacity of an arm’s-length
contractual counterparty to the Company with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Transactions) and not as a financial advisor or a fiduciary to, or an agent of,
the Company or any of its Subsidiaries and (b) no Commitment Party is advising
the Company or any of its Subsidiaries as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction.
Section 4.9    Financial Statements. The (a) audited consolidated balance sheets
of the Company as at December 31, 2016 and the related consolidated statements
of operations and of cash flows for the fiscal year then ended, accompanied by a
report thereon by BDO USA LLP (collectively, the “Financial Statements”), in
each case, present fairly the consolidated financial condition of the Company as
at such date, and the consolidated results of its operations and its
consolidated cash flows for the fiscal year then ended. All such Financial
Statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as disclosed therein).
Section 4.10    Company SEC Documents and Disclosure Statement. The Company has
filed with or furnished to the SEC all reports, schedules, forms, statements and
other documents (including exhibits and other information incorporated therein)
required to be filed or furnished by it since December 31, 2016 under the
Exchange Act or the Securities


32

--------------------------------------------------------------------------------









Act. As of their respective dates, and, if amended, as of the date of the last
such amendment, each of the Company SEC Documents, including any financial
statements or schedules included therein, (i) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated in such Company SEC Document or necessary in order to make the statements
in such Company SEC Document, in light of the circumstances under which they
were made, not misleading.
Section 4.11    Absence of Certain Changes. Since December 31, 2016 to the date
of this Agreement, no Event has occurred or exists that has had or would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.
Section 4.12    No Violation; Compliance with Laws. (i) The Company is not in
violation of its certificate of formation or limited liability company operating
agreement, and (ii) no other Debtor is in violation of its respective charter or
bylaws, certificate of formation or limited liability company operating
agreement or similar organizational document in any material respect. None of
the Debtors is or has been at any time since January 1, 2014 in violation of any
Law or Order, except for any such violations that have not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
Section 4.13    Legal Proceedings. Other than the Chapter 11 Cases and any
adversary proceedings or contested motions commenced in connection therewith,
there are no material legal, governmental, administrative, judicial or
regulatory investigations, audits, actions, suits, claims, arbitrations,
demands, demand letters, claims, notices of noncompliance or violations, or
proceedings (“Legal Proceedings”) pending or, to the Knowledge of the Company,
threatened to which any of the Debtors is a party or to which any property of
any of the Debtors is the subject, in each case that in any manner draws into
question the validity or enforceability of this Agreement, the Plan or the other
Transaction Agreements or that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
Section 4.14    Labor Relations. Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect: (a) there are
no strikes or other labor disputes pending or threatened against any of the
Debtors; (b) the hours worked and payments made to employees of any of the
Debtors have not been in violation of the Fair Labor Standards Act or any other
applicable Law dealing with such matters; and (c) all payments due from any of
the Debtors or for which any claim may be made against any of the Debtors on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of any of the Debtors to
the extent required by GAAP. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the consummation of
the transactions contemplated by the Transaction Agreements will not give rise
to a right of termination or right of renegotiation on the part of any union
under any material collective bargaining agreement to which any of the Debtors
(or any predecessor) is a party or by which any of the Debtors (or any
predecessor) is bound.


33

--------------------------------------------------------------------------------









Section 4.15    Intellectual Property. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(a) each of the Debtors owns, or possesses the right to use, all of the patents,
patent rights, trademarks, service marks, trade names, copyrights, mask works,
domain names, and any and all applications or registrations for any of the
foregoing (collectively, “Intellectual Property Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, (b) to the Knowledge of the Company, none
of the Debtors nor any Intellectual Property Right, proprietary right, product,
process, method, substance, part, or other material now employed, sold or
offered by or contemplated to be employed, sold or offered by such Person, is
interfering with, infringing upon, misappropriating or otherwise violating any
valid Intellectual Property Rights of any Person, and (c) no claim or litigation
regarding any of the foregoing is pending or, to the Knowledge of the Company,
threatened.
Section 4.16    Title to Real and Personal Property.
(a)    Real Property. Each of the Debtors has good and valid title to its
respective Real Properties, in each case, except for Permitted Liens and except
for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes, and except where the failure (or failures)
to have such title would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; provided, however, the enforceability
of such leased Real Properties may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws
affecting creditor’s rights generally or general principles of equity, including
the Chapter 11 Cases. To the Knowledge of the Company, all such properties and
assets are free and clear of Liens, other than Permitted Liens and such Liens as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
(b)    Leased Real Property. Each of the Debtors is in compliance with all
obligations under all leases to which it is a party that have not been rejected
in the Chapter 11 Cases, except where the failure to comply would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, and none of the Debtors has received written notice of any good faith
claim asserting that such leases are not in full force and effect, except leases
in respect of which the failure to be in full force and effect would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Each of the Debtors enjoys peaceful and undisturbed possession
under all such leases, other than leases in respect of which the failure to
enjoy peaceful and undisturbed possession would not reasonably be expected to
materially interfere with its ability to conduct its business as currently
conducted.
(c)    Personal Property. Each of the Debtors owns or possesses the right to use
all Intellectual Property Rights and all licenses and rights with respect to any
of the foregoing used in the conduct of their businesses, without any conflict
(of which any of the Debtors has been notified in writing) with the rights of
others, and free from any burdensome restrictions on the present conduct of the
Debtors, as the case may be, except where such conflicts and restrictions would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.


34

--------------------------------------------------------------------------------









Section 4.17    No Undisclosed Relationships. Other than Contracts or other
direct or indirect relationships between or among any of the Debtors, there are
no Contracts or other direct or indirect relationships existing as of the date
hereof between or among any of the Debtors, on the one hand, and any director,
officer or greater than five percent (5%) stockholder of any of the Debtors, on
the other hand, that is required by the Exchange Act to be described in the
Company’s filings with the SEC and that is not so described, except for the
transactions contemplated by this Agreement. Any Contract existing as of the
date hereof between or among any of the Debtors, on the one hand, and any
director, officer or greater than five percent (5%) stockholder of any of the
Debtors, on the other hand, that is required by the Exchange Act to be described
in the Company’s filings with the SEC is filed as an exhibit to, or incorporated
by reference as indicated in, the Annual Report on Form 10-K for the year ended
December 31, 2016 that the Company filed on March 15, 2017, as amended on April
25, 2017, or any other Company SEC Document filed between March 15, 2016 and the
date hereof.
Section 4.18    Licenses and Permits. The Debtors possess all licenses,
certificates, permits and other authorizations issued by, have made all
declarations and filings with and have maintained all financial assurances
required by, the appropriate Governmental Entities that are necessary for the
ownership or lease of their respective properties and the conduct of the
business, except where the failure to possess, make or give the same would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. None of the Debtors (i) has received notice of any revocation or
modification of any such license, certificate, permit or authorization or
(ii) has any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course, except to the extent
that any of the foregoing would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.
Section 4.19    Environmental. Except as to matters that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:
(a) no written notice, claim, demand, request for information, Order, complaint
or penalty has been received by any of the Debtors, and there are no Legal
Proceedings pending or, to the Knowledge of the Company, threatened which allege
a violation of or liability under any Environmental Laws, in each case relating
to any of the Debtors, (b) each Debtor has received (including timely
application for renewal of the same), and maintained in full force and effect,
all environmental permits, licenses and other approvals, and has maintained all
financial assurances, in each case to the extent necessary for its operations to
comply with all applicable Environmental Laws and is, and since January 1, 2014,
has been, in compliance with the terms of such permits, licenses and other
approvals and with all applicable Environmental Laws, (c) to the Knowledge of
the Company, no Hazardous Material is located at, on or under any property
currently or formerly owned, operated or leased by any of the Debtors that would
reasonably be expected to give rise to any cost, liability or obligation of any
of the Debtors under any Environmental Laws other than future costs, liabilities
and obligations associated with remediation at the end of the productive life of
a well, facility or pipeline that has produced, stored or transported
Hydrocarbons, (d) no Hazardous Material has been Released, generated, owned,
treated, stored or handled by any of the Debtors, and no Hazardous Material has
been


35

--------------------------------------------------------------------------------









transported to or Released at any location in a manner that would reasonably be
expected to give rise to any cost, liability or obligation of any of the Debtors
under any Environmental Laws other than future costs, liabilities and
obligations associated with remediation at the end of the productive life of a
well, facility or pipeline that has produced, stored or transported
Hydrocarbons, and (e) there are no agreements in which any of the Debtors has
expressly assumed responsibility for any known obligation of any other Person
arising under or relating to Environmental Laws that remains unresolved other
than future costs, liabilities and obligations associated with remediation at
the end of the productive life of a well, facility or pipeline that has
produced, stored or transported Hydrocarbons, which has not been made available
to the Commitment Parties prior to the date hereof. Notwithstanding the
generality of any other representations and warranties in this Agreement, the
representations and warranties in this Section 4.16 constitute the sole and
exclusive representations and warranties in this Agreement with respect to any
environmental, health or safety matters, including any arising under or relating
to Environmental Laws or Hazardous Materials.
Section 4.20    Tax Returns.
(a)    Except as would not reasonably be expected to be material to the Debtors
taken as a whole, (i) each of the Debtors has filed or caused to be filed all
U.S. federal, state, provincial, local and non-U.S. Tax returns required to have
been filed by it and (ii) taken as a whole, each such Tax return is true and
correct;
(b)    Each of the Debtors has timely paid or caused to be timely paid all Taxes
shown to be due and payable by it on the returns referred to in clause (a) and
all other Taxes or assessments (or made adequate provision (in accordance with
GAAP) for the payment of all Taxes due) with respect to all periods or portions
thereof ending on or before the date hereof (except Taxes or assessments that
are being contested in good faith by appropriate proceedings and for which the
Debtors (as the case may be) has set aside on its books adequate reserves in
accordance with GAAP or with respect to the Debtors only, except to the extent
the non-payment thereof is permitted by the Bankruptcy Code), which Taxes, if
not paid or adequately provided for, would reasonably be expected to be material
to the Debtors taken as a whole; and
(c)    As of the date hereof, with respect to the Debtors, other than in
connection with the Chapter 11 Cases and other than Taxes or assessments that
are being contested in good faith and are not expected to result in significant
negative adjustments that would be material to the Debtors taken as a whole, (i)
no claims have been asserted in writing with respect to any material Taxes, (ii)
no presently effective waivers or extensions of statutes of limitation with
respect to Taxes have been given or requested and (iii) no Tax returns are being
examined by, and no written notification of intention to examine has been
received from, the IRS or any other Governmental Entity.
Section 4.21    Employee Benefit Plans.
(a)    None of the Debtors nor any of their ERISA Affiliates sponsor, maintain
or contribute to any Multiemployer Plan or a plan that is subject to Title IV of
ERISA and, in the last six years, neither the Debtors nor any ERISA Affiliate
has sponsored, maintained or contributed to


36

--------------------------------------------------------------------------------









any Multiemployer Plan or plan that is subject to Title IV of ERISA. No
condition exists that could reasonably be expected to result in any Liability to
the Debtors under Title IV of ERISA.
(b)    None of the Debtors has established, sponsored or maintained, or has any
liability with respect to, any employee pension benefit plan or other material
employee benefit plan, program, policy, agreement or arrangement governed by or
subject to the Laws of a jurisdiction other than the United States of America.
(c)    Except as would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect to the Debtors, there are no
pending, or to the Knowledge of the Company, threatened claims, sanctions,
actions or lawsuits, asserted or instituted against any Company Benefit Plan or
any Person as fiduciary or sponsor of any Company Benefit Plan, in each case
other than claims for benefits in the normal course.
(d)    Except as would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect all compensation and benefit
arrangements of the Debtors and all Company Benefits Plans comply and have
complied in both form and operation with their terms and all applicable Laws and
legal requirements. None of the Debtors, has any obligation to provide any
individual with a “gross up” or similar payment in respect of any Taxes that may
become payable under Section 409A or 4999 of the Code.
(e)    Except as would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, all liabilities (including all
employer contributions and payments required to have been made by any of the
Debtors) under or with respect to any compensation or benefit arrangement of any
of the Debtors have been properly accounted for in the Company’s financial
statements in accordance with GAAP.
(f)    Except as would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, (i) each of the Debtors has
complied and is currently in compliance with all Laws and legal requirements in
respect of personnel, employment and employment practices; (ii) all service
providers of each of the Debtors are correctly classified as employees,
independent contractors, or otherwise for all purposes (including any applicable
tax and employment policies or law); and (iii) the Debtors have not and are not
engaged in any unfair labor practice.
Section 4.22    Internal Control Over Financial Reporting. Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Company has established and maintains a system of internal
control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f)
promulgated under the Exchange Act) that complies with the requirements of the
Exchange Act and has been designed to provide reasonable assurances regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP and to the Knowledge of
the Company, there are no weaknesses in the Company’s internal control over
financial reporting as of the date hereof.


37

--------------------------------------------------------------------------------









Section 4.23    Disclosure Controls and Procedures. Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Company maintains disclosure controls and procedures (within
the meaning of Rules 13a-15(e) and 15d-15(e) promulgated under the Exchange Act)
designed to ensure that information required to be disclosed by the Company in
the reports that it files and submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
SEC’s rules and forms, including that information required to be disclosed by
the Company in the reports that it files and submits under the Exchange Act is
accumulated and communicated to management of the Company as appropriate to
allow timely decisions regarding required disclosure.
Section 4.24    Material Contracts. Other than as a result of a rejection motion
filed by any of the Debtors in the Chapter 11 Cases, all Material Contracts are
valid, binding and enforceable by and against the Debtor party thereto and, to
the Knowledge of the Company, each other party thereto (except where the failure
to be valid, binding or enforceable does not constitute a Material Adverse
Effect), and no written notice to terminate, in whole or part, any Material
Contract has been delivered to any of the Debtors (except where such termination
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect). Other than as a result of the filing of the Chapter 11
Cases or any rejection motion filed by any of the Debtors in the Chapter 11
Cases, none of the Debtors nor, to the Knowledge of the Company, any other party
to any Material Contract, is in material default or breach under the terms
thereof, in each case, except for such instances of material default or breach
that would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.
Section 4.25    No Unlawful Payments. Since January 1, 2015, none of the Debtors
nor, to the Knowledge of the Company, any of their respective directors,
officers or employees has in any material respect: (a) used any funds of any of
the Debtors for any unlawful contribution, gift, entertainment or other unlawful
expense, in each case relating to political activity; (b) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977; or (d) made any bribe,
rebate, payoff, influence payment, kickback or other similar unlawful payment.
Section 4.26    Compliance with Money Laundering and Sanctions Laws.
(a)    The operations of the Debtors are and, since January 1, 2014 have been at
all times, conducted in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the U.S. Currency and
Foreign Transactions Reporting Act of 1970, the money laundering statutes of all
jurisdictions in which the Debtors operate (and the rules and regulations
promulgated thereunder) and any related or similar Laws (collectively, the
“Money Laundering Laws”) and no material Legal Proceeding by or before any
Governmental Entity or any arbitrator involving any of the Debtors with respect
to Money Laundering Laws is pending or, to the Knowledge of the Company,
threatened.


38

--------------------------------------------------------------------------------









(b)    None of the Debtors nor, to the Knowledge of the Company, any of their
respective directors, officers, employees or other Persons acting on their
behalf with express authority to so act is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department. The Company will not directly or indirectly use the
proceeds of the Transactions, or lend, contribute or otherwise make available
such proceeds to any other Debtor, joint venture partner or other Person, for
the purpose of financing the activities of any Person that, to the Knowledge of
the Company, is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department.
Section 4.27    Reserve Report. The Debtors have furnished the Commitment
Parties and their advisors at W.D. Von Gonten & Co.with true and complete copies
of the report covering the Company’s wells and oil and gas property prepared by
the Company captioned “Management Presentation, dated as of January 7, 2017”,
together with the database of well-by-well information that such report
summarizes (together, the “Reserve Report”). The Debtors are not aware of any
material changes to the information contained in the Reserve Report. The
factual, non-interpretative data (other than title information) on which the
Reserve Report was based for purposes of estimating the reserves of Hydrocarbons
set forth therein was accurate and complete as of the date of the Reserve
Report. All financial projections, forecasts, assumptions and other
forward-looking information with respect to the Debtors and their oil and gas
assets that were embodied in the Reserve Report or have otherwise been provided
to the Commitment Parties by or on behalf of the Debtors (including the lease
operating expense assumptions used in such reserve report) were, as of their
respective dates, prepared in good faith and reasonable.
Section 4.28    No Broker’s Fees. None of the Debtors is a party to any Contract
with any Person (other than this Agreement) that would give rise to a valid
claim against the Commitment Parties for a brokerage commission, finder’s fee or
like payment in connection with the Transactions, the sale of the Unsubscribed
Units or the sale of the 4(a)(2) Backstop Commitment Units.
Section 4.29    Investment Company Act. None of the Debtors is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended (the “Investment Company Act”), and this conclusion is
based on one or more bases or exclusions other than Sections 3(c)(1) and 3(c)(7)
of the Investment Company Act, including that none of the Debtors comes within
the basic definition of ‘investment company’ under section 3(a)(1) of the
Investment Company Act.
Section 4.30    Insurance. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (i) Debtors have
insured their properties and assets against such risks and in such amounts as
are customary for companies engaged in similar businesses and have made
available to the Commitment Parties a schedule of such insurance policies in
force; (ii) all premiums due and payable in respect of insurance policies
maintained by the Debtors have been paid; (iii) the Company reasonably believes
that the insurance maintained by or on behalf of the Debtors is adequate in all
respects; and (iv) as of the date hereof, to the Knowledge of the Company, none
of the


39

--------------------------------------------------------------------------------









Debtors has received notice from any insurer or agent of such insurer with
respect to any insurance policies of the Debtors of cancellation or termination
of such policies, other than such notices which are received in the ordinary
course of business or for policies that have expired in accordance with their
terms.
Section 4.31    Alternative Transactions. As of the date hereof, the Company is
not pursuing, or in discussions or negotiations regarding, any solicitation,
offer, or proposal from any Person concerning any actual or proposed Alternative
Transaction and, as applicable, has terminated any existing discussions or
negotiations regarding any actual or proposed Alternative Transaction.
Section 4.32    Volcker Compliance.
(a)    None of the Debtors nor their respective “Affiliates” (as defined in
Section 2(k) of the BHC Act) have: (i) taken any action to acquire or retain an
ownership interest in or to sponsor, or omitted to take any action necessary to
prevent themselves from acquiring or retaining an ownership interest in or
sponsoring, a Covered Fund for purposes the Volcker Rule (the terms “sponsor”
and “covered fund” having the meanings set forth in Section 13 of the BHC Act
and the rules and regulations adopted thereunder (collectively, the “Volcker
Rule”)), (ii) engaged in proprietary trading as defined in the Volcker Rule,
(iii) provided a line of credit, guarantee or other form of credit support or
backstop in favor of a Covered Fund, or (iv) provided services in favor of a
Covered Fund, except, in each case, as otherwise permitted under an exemption or
exclusion from the Volcker Rule and disclosed to the Commitment Parties in
Section 4.32 of the Company Disclosure Schedules (which disclosure shall list
each such activity and describe the exemption or exclusion applicable thereto).
(b)    The Company is not, and after giving effect to the Transactions, the sale
of the Units thereunder and the application of the proceeds thereof, the Company
will not be, a Covered Fund.
Section 4.33    Equity Investment Documents. The Company has provided true and
correct copies of all definitive documentation relating to the 2L Investment,
including the Equity Commitment Agreement and all schedules and exhibits
thereto.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES
Each Commitment Party, severally (in accordance with its Commitment Percentage)
and not jointly, represents and warrants as to itself only (unless otherwise set
forth herein, as of the date of this Agreement and as of the Closing Date) as
set forth below.
Section 5.1    Organization. Such Commitment Party is a legal entity duly
organized, validly existing and, if applicable, in good standing (or the
equivalent thereof) under the Laws of its jurisdiction of incorporation or
organization.


40

--------------------------------------------------------------------------------









Section 5.2    Organizational Power and Authority. Such Commitment Party has the
requisite power and authority (corporate or otherwise) to enter into, execute
and deliver this Agreement and each other Transaction Agreement to which such
Commitment Party is a party and to perform its obligations hereunder and
thereunder and has taken all necessary action (corporate or otherwise) required
for the due authorization, execution, delivery and performance by it of this
Agreement and the other Transaction Agreements.
Section 5.3    Execution and Delivery. This Agreement and each other Transaction
Agreement to which such Commitment Party is a party (a) has been, or prior to
its execution and delivery will be, duly and validly executed and delivered by
such Commitment Party and (b) upon entry of the BCA Approval Order and assuming
due and valid execution and delivery hereof and thereof by the Company and the
other Debtors (as applicable), will constitute valid and legally binding
obligations of such Commitment Party, enforceable against such Commitment Party
in accordance with their respective terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar Laws limiting
creditors’ rights generally or by equitable principles relating to
enforceability.
Section 5.4    No Conflict. Assuming that the consents referred to in
clauses (a) and (b) of Section 5.5 are obtained, the execution and delivery by
such Commitment Party of this Agreement and each other Transaction Agreement to
which such Commitment Party is a party, the compliance by such Commitment Party
with all of the provisions hereof and thereof and the consummation of the
transactions contemplated herein and therein (a) will not conflict with, or
result in breach, modification, termination or violation of, any of the terms or
provisions of, or constitute a default under (with or without notice or lapse of
time or both), or result in the acceleration of, or the creation of any Lien
under, any Contract to which such Commitment Party is party or is bound or to
which any of the property or assets or such Commitment Party are subject, (b)
will not result in any violation of the provisions of the certificate of
incorporation or bylaws (or comparable constituent documents) of such Commitment
Party and (c) will not result in any material violation of any Law or Order
applicable to such Commitment Party or any of its properties, except in each of
the cases described in clauses (a) or (c), for any conflict, breach,
modification, termination, violation, default, acceleration or Lien which would
not reasonably be expected, individually or in the aggregate, to prohibit or
materially and adversely impact such Commitment Party’s performance of its
obligations under this Agreement.
Section 5.5    Consents and Approvals. No consent, approval, authorization,
Order, registration or qualification of or with any Governmental Entity having
jurisdiction over such Commitment Party or any of its properties is required for
the execution and delivery by such Commitment Party of this Agreement and each
other Transaction Agreement to which such Commitment Party is a party, the
compliance by such Commitment Party with the provisions hereof and thereof and
the consummation of the transactions (including the purchase by such Commitment
Party of its Commitment Percentage of the Unsubscribed Units, its portion of the
Rights Offering Units or its portion of the 4(a)(2) Backstop Commitment Units)
contemplated herein and therein, except (a) any consent,


41

--------------------------------------------------------------------------------









approval, authorization, Order, registration or qualification which, if not made
or obtained, would not reasonably be expected, individually or in the aggregate,
to prohibit or materially and adversely impact such Commitment Party’s
performance of its obligations under this Agreement and each other Transaction
Agreement to which such Commitment Party is a party and (b) filings,
notifications, authorizations, approvals, consents, clearances or termination or
expiration of all applicable waiting periods under any Antitrust Laws in
connection with the transactions contemplated by this Agreement.
Section 5.6    No Registration. Such Commitment Party understands that (a) the
Unsubscribed Units, the 4(a)(2) Backstop Commitment Units and the Accredited
Investor Rights Offering Units, have not been registered under the Securities
Act by reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends on, among other things, the
bona fide nature of the investment intent and the accuracy of such Commitment
Party’s representations as expressed herein or otherwise made pursuant hereto,
and (b) the foregoing units cannot be sold unless subsequently registered under
the Securities Act or an exemption from registration is available.
Section 5.7    Purchasing Intent. Such Commitment Party is acquiring the
Unsubscribed Units and any Common Units issued to such Commitment Party in
satisfaction of the Commitment Premium for its own account or accounts or funds
over which it holds voting discretion, not otherwise as a nominee or agent, and
not otherwise with the view to, or for resale in connection with, any
distribution thereof not in compliance with applicable securities Laws, and such
Commitment Party has no present intention of selling, granting any other
participation in, or otherwise distributing the same, except in compliance with
applicable securities Laws.
Section 5.8    Sophistication; Investigation. Such Commitment Party has such
knowledge and experience in financial and business matters such that it is
capable of evaluating the merits and risks of its investment in the Unsubscribed
Units and any Common Units issued to such Commitment Party in satisfaction of
the Commitment Premium. Such Commitment Party is an “accredited investor” within
the meaning of Rule 501(a) of the Securities Act or a “qualified institutional
buyer” within the meaning of Rule 144A of the Securities Act. Such Commitment
Party understands and is able to bear any economic risks associated with such
investment (including the necessity of holding such units for an indefinite
period of time). Except for the representations and warranties expressly set
forth in this Agreement or any other Transaction Agreement, such Commitment
Party has independently evaluated the merits and risks of its decision to enter
into this Agreement and disclaims reliance on any representations or warranties,
either express or implied, by or on behalf of any of the Debtors.
Section 5.9    No Broker’s Fees. Such Commitment Party is not a party to any
Contract with any Person (other than the Transaction Agreements and any Contract
giving rise to the Expense Reimbursement hereunder) that would give rise to a
valid claim against any of the Debtors for a brokerage commission, finder’s fee
or like payment in


42

--------------------------------------------------------------------------------









connection with the Transactions, the sale of the Unsubscribed Units or the sale
of the 4(a)(2) Backstop Commitment Units.
Section 5.10    Sufficient Funds. Such Commitment Party has sufficient assets
and the financial capacity to perform all of its obligations under this
Agreement, including the ability to fully exercise all Subscription Rights that
are issued to it pursuant to the Rights Offering, fund such Commitment Party’s
Commitments.
ARTICLE VI    

ADDITIONAL COVENANTS
Section 6.1    Orders Generally. The Company shall support and make commercially
reasonable efforts, consistent with the Restructuring Support Agreement and the
Plan, to (a) obtain the entry of the BCA Approval Order, the Plan Solicitation
Order, the Confirmation Order, and any DIP Orders supported by the Requisite
Commitment Parties, and (b) cause the BCA Approval Order, the Plan Solicitation
Order, the Confirmation Order, and any DIP Orders supported by the Requisite
Commitment Parties to become Final Orders (and request that such Orders become
effective immediately upon entry by the Bankruptcy Court pursuant to a waiver of
Rules 3020 and 6004(h) of the Bankruptcy Rules, as applicable), in each case, as
soon as reasonably practicable, consistent with the Bankruptcy Code, the
Bankruptcy Rules, and the Restructuring Support Agreement, following the filing
of the respective motion seeking entry of such Orders. The Company shall comply
with Section 3 of the Restructuring Support Agreement with respect to providing
each of the Commitment Parties and its counsel copies of the proposed motions
seeking entry of the BCA Approval Order, the Plan Solicitation Order, the
Confirmation Order, and the DIP Orders (together with the proposed Plan
Solicitation Order, the proposed BCA Approval Order and the DIP Orders), and the
BCA Approval Order, the Plan Solicitation Order, the Confirmation Order and the
DIP Orders must be consistent with the Restructuring Term Sheet and this
Agreement and otherwise in form and substance reasonably satisfactory to the
Requisite Commitment Parties and satisfactory to the Company. Any amendments,
modifications, changes, or supplements to the BCA Approval Order, Plan
Solicitation Order, Confirmation Order, and DIP Orders, and any of the motions
seeking entry of such Orders, shall be consistent with Restructuring Term Sheet
and this Agreement and otherwise in form and substance reasonably satisfactory
to the Requisite Commitment Parties and satisfactory to the Company; provided,
that notwithstanding the foregoing, it shall not be a breach of this Section 6.1
for the Debtors to have proposed or supported entry of an Interim DIP Order,
prior to May 1, 2017, that was not supported by the Requisite Commitment
Parties.
Section 6.2    Confirmation Order; Plan and Disclosure Statement. The Debtors
shall use their commercially reasonable efforts to obtain entry of the
Confirmation Order. The Company shall provide to each of the Commitment Parties
and its counsel a copy of the proposed Plan and the Disclosure Statement and any
proposed amendment, modification, supplement or change to the Plan or the
Disclosure Statement, and a reasonable opportunity to review and comment on such
documents (and in no event less than 48 hours prior to filing the Plan and/or
the Disclosure Statement, as applicable, with the Bankruptcy


43

--------------------------------------------------------------------------------









Court), and each such amendment, modification, supplement or change to the Plan
or the Disclosure Statement must be consistent with the Restructuring Term Sheet
and this Agreement and otherwise in form and substance reasonably satisfactory
to each of the Requisite Commitment Parties and satisfactory to the Company. The
Company shall provide to each of the Commitment Parties and its counsel a copy
of the proposed Confirmation Order (together with copies of any briefs,
pleadings and motions related thereto), and a reasonable opportunity to review
and comment on such Order, briefs, pleadings and motions prior to such Order,
briefs, pleadings and motions being filed with the Bankruptcy Court (and in no
event less than 48 hours prior to a filing of such Order, briefs, pleadings or
motions with the Bankruptcy Court), and such Order, briefs, pleadings and
motions must be consistent with the Restructuring Term Sheet and this Agreement
and otherwise in form and substance reasonably satisfactory to each of the
Requisite Commitment Parties and satisfactory to the Company.
Section 6.3    Conduct of Business. Except as expressly set forth in this
Agreement, the Restructuring Support Agreement, the Plan or with the prior
written consent of Requisite Commitment Parties (requests for which, including
related information, shall be directed to the counsel and financial advisors to
the Commitment Parties), during the period from the date of this Agreement to
the earlier of the Closing Date and the date on which this Agreement is
terminated in accordance with its terms (the “Pre-Closing Period”), (a) the
Company shall, and shall cause each of the other Debtors to, carry on its
business in the ordinary course and use its commercially reasonable efforts to:
(i) preserve intact its business, (ii) preserve its material relationships with
customers, suppliers, licensors, licensees, distributors and others having
material business dealings with any of the Debtors in connection with their
business, (iii) keep available the services of its officers and employees and
(iv) file Company SEC Documents within the time periods required under the
Exchange Act, in each case in accordance with ordinary course practices, and
(b) each of the Debtors shall not enter into any transaction that is material to
the Debtors’ business other than (A) transactions in the ordinary course of
business in a manner consistent with prior business practices of the Debtors,
(B) other transactions after prior notice to the Commitment Parties to implement
tax planning which transactions are not reasonably expected to materially
adversely affect any Commitment Party and (C) transactions expressly
contemplated by the Transaction Agreements.
For the avoidance of doubt, the following shall be deemed to occur outside of
the ordinary course of business of the Debtors and shall require the prior
written consent of the Requisite Commitment Parties unless the same would
otherwise be permissible under the Restructuring Support Agreement, the Plan or
this Agreement (including the preceding clause (B) or (C)): (1) entry into, or
any amendment, modification, termination, waiver, supplement, restatement or
other change to, any Material Contract or any assumption of any Material
Contract in connection with the Chapter 11 Cases (other than any Material
Contracts that are otherwise addressed by clause (4) below), (2) entry into, or
any amendment, modification, waiver, supplement or other change to, any
employment agreement to which any of the Debtors is a party or any assumption of
any such employment agreement in connection with the Chapter 11 Cases, (3) any
(x) termination by any of the Debtors without cause or (y) reduction in title or
responsibilities, in each case, of the individuals who are as of the date of
this Agreement the Chief Executive Officer, the Chief Financial Officer or the
Executive Vice President of Operations of the Company, (4) the adoption or
amendment of


44

--------------------------------------------------------------------------------









any management or employee incentive or equity plan by any of the Debtors except
for the EIP in accordance with the Restructuring Term Sheet and in a manner
consistent with the process set forth in the definitive forms and (5) make, or
cause to be made, any payment with respect to any amounts owed under the RBL
Credit Agreement. Except as otherwise provided in this Agreement, nothing in
this Agreement shall give the Commitment Parties, directly or indirectly, any
right to control or direct the operations of the Debtors. Prior to the Closing
Date, the Debtors shall exercise, consistent with the terms and conditions of
this Agreement, complete control and supervision of the business of the Debtors.
Section 6.4    Access to Information; Confidentiality.
(a)    Subject to applicable Law and Section 6.4(b), upon reasonable notice
during the Pre-Closing Period, the Debtors shall afford the Commitment Parties
and their Representatives upon request reasonable access, during normal business
hours and without unreasonable disruption or interference with the Debtors’
business or operations, to the Debtors’ employees, properties, books, Contracts
and records and, during the Pre-Closing Period, the Debtors shall furnish
promptly to such parties all reasonable information concerning the Debtors’
business, properties and personnel as may reasonably be requested by any such
party, provided that the foregoing shall not require the Company (i) to permit
any inspection, or to disclose any information, that in the reasonable judgment
of the Company, would cause any of the Debtors to violate any of their
respective obligations with respect to confidentiality to a third party if the
Company shall have used its commercially reasonable efforts to obtain, but
failed to obtain, the consent of such third party to such inspection or
disclosure, (ii) to disclose any legally privileged information of any of the
Debtors or (iii) to violate any applicable Laws or Orders. All requests for
information and access made in accordance with this Section 6.4 shall be
directed to an executive officer of the Company or such Person as may be
designated by the Company’s executive officers.
(b)    From and after the date hereof until the date that is one (1) year after
the expiration of the Pre-Closing Period, each Commitment Party shall, and shall
cause its Representatives to, (i) keep confidential and not provide or disclose
to any Person any documents or information received or otherwise obtained by
such Commitment Party or its Representatives pursuant to Section 6.4(a), Section
6.5 or in connection with a request for approval pursuant to Section 6.3 (except
that provision or disclosure may be made to any Affiliate or Representative of
such Commitment Party who needs to know such information for purposes of this
Agreement or the other Transaction Agreements and who agrees to observe the
terms of this Section 6.4(b) (and such Commitment Party will remain liable for
any breach of such terms by any such Affiliate or Representative)), and (ii) not
use such documents or information for any purpose other than in connection with
this Agreement or the other Transaction Agreements or the transactions
contemplated hereby or thereby. Notwithstanding the foregoing, the immediately
preceding sentence shall not apply in respect of documents or information that
(A) is now or subsequently becomes generally available to the public through no
violation of this Section 6.4(b), (B) becomes available to a Commitment Party or
its Representatives on a non‑confidential basis from a source other than any of
the Debtors or any of their respective Representatives, (C) becomes available to
a Commitment Party or its Representatives through document production or
discovery in connection with the Chapter 11 Cases or other judicial or
administrative process, but subject to any


45

--------------------------------------------------------------------------------









confidentiality restrictions imposed by the Chapter 11 Cases or other such
process, or (D) such Commitment Party or any Representative thereof is required
to disclose pursuant to judicial or administrative process or pursuant to
applicable Law or applicable securities exchange rules; provided, that, such
Commitment Party or such Representative shall provide the Company with prompt
written notice of such legal compulsion and cooperate with the Company to obtain
a protective Order or similar remedy to cause such information or documents not
to be disclosed, including interposing all available objections thereto, at the
Company’s sole cost and expense; provided, further, that, in the event that such
protective Order or other similar remedy is not obtained, the disclosing party
shall furnish only that portion of such information or documents that is legally
required to be disclosed and shall exercise its commercially reasonable efforts
(at the Company’s sole cost and expense) to obtain assurance that confidential
treatment will be accorded such disclosed information or documents.
Section 6.5    Financial Information. During the Pre-Closing Period, the Company
shall deliver to the counsel and financial advisors to each Commitment Party
that so requests, all statements and reports the Company is required to deliver
to the RBL Agent pursuant to Section 8.01(a) of the RBL Credit Agreement (as in
effect on the date hereof) (the “Financial Reports”).  Neither any waiver by the
parties to the RBL Credit Agreement of their right to receive the Financial
Reports nor any amendment or termination of the RBL Credit Agreement shall
affect the Company’s obligation to deliver the Financial Reports to the
Commitment Parties in accordance with the terms of this Agreement.
Section 6.6    Commercially Reasonable Efforts.
(a)    Without in any way limiting any other respective obligation of the
Company or any Commitment Party in this Agreement, each Party shall use (and the
Company shall cause the other Debtors to use) commercially reasonable efforts to
take or cause to be taken all actions, and do or cause to be done all things,
reasonably necessary, proper or advisable in order to consummate and make
effective the transactions contemplated by this Agreement and the Plan,
including using commercially reasonable efforts in:
(i)    timely preparing and filing all documentation reasonably necessary to
effect all necessary notices, reports and other filings of such Person and to
obtain as promptly as practicable all consents, registrations, approvals,
permits and authorizations necessary or advisable to be obtained from any third
party or Governmental Entity;
(ii)    cooperating with the defense of any Legal Proceedings in any way
challenging (A) this Agreement, the Plan, the Registration Rights Agreement or
any other Transaction Agreement, (B) the BCA Approval Order, the Plan
Solicitation Order, the Confirmation Order or the DIP Orders or (C) the
consummation of the transactions contemplated hereby and thereby, including
seeking to have any stay or temporary restraining Order entered by any
Governmental Entity vacated or reversed; and


46

--------------------------------------------------------------------------------









(iii)    working together in good faith to finalize the Company Organizational
Documents, Transaction Agreements, the Registration Rights Agreement and all
other documents relating thereto for timely inclusion in the Plan and filing
with the Bankruptcy Court.
(b)    Subject to applicable Laws or applicable rules relating to the exchange
of information, and in accordance with the Restructuring Support Agreement, the
Commitment Parties and the Company shall have the right to review in advance,
and to the extent practicable each will consult with the other on all of the
information relating to Commitment Parties or the Company, as the case may be,
and any of their respective Subsidiaries, that appears in any filing made with,
or written materials submitted to, any third party and/or Governmental Entity in
connection with the transactions contemplated by this Agreement or the Plan;
provided, however, that the Commitment Parties are not required to provide for
review in advance declarations or other evidence submitted in connection with
any filing with the Bankruptcy Court. In exercising the foregoing rights, the
Parties shall act as reasonably and as promptly as practicable.
(c)    Nothing contained in this Section 6.6 shall limit the ability of any
Commitment Party to consult with the Debtors, to appear and be heard, or to file
objections, concerning any matter arising in the Chapter 11 Cases to the extent
not inconsistent with the Restructuring Support Agreement.
Section 6.7    Registration Rights Agreement; Company Organizational Documents.
(a)    The Plan will provide that from and after the Effective Date each
Commitment Party shall be entitled to registration rights that are customary for
a transaction of this nature, pursuant to a registration rights agreement to be
entered into as of the Effective Date, which agreement shall be in form and
substance consistent with the terms set forth in the Restructuring Term Sheet
and this Agreement and otherwise reasonably acceptable to the Requisite
Commitment Parties and the Company (the “Registration Rights Agreement”). A form
of the Registration Rights Agreement shall be filed with the Bankruptcy Court as
part of the Plan Supplement or an amendment thereto.
(b)    The Plan will provide that on the Effective Date, the Company
Organizational Documents will be duly authorized, approved, adopted and in full
force and effect. Forms of the Company Organizational Documents shall be filed
with the Bankruptcy Court as part of the Plan Supplement or an amendment
thereto.
Section 6.8    Blue Sky. The Company shall, on or before the Closing Date, take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the offer and sale of the Accredited
Investor Rights Offering Units and the offer and sale of the Unsubscribed Units
and 4(a)(2) Backstop Commitment Units to the Commitment Parties pursuant to this
Agreement under applicable securities and “Blue Sky” Laws of the states of the
United States (or to obtain an exemption from such qualification) and any
applicable foreign jurisdictions, and shall provide evidence of any such action
so taken to the Commitment Parties on or prior to the Closing Date. The


47

--------------------------------------------------------------------------------









Company shall timely make all filings and reports relating to the offer and sale
of the Accredited Investor Rights Offering Units, Unsubscribed Units and 4(a)(2)
Backstop Commitment Units issued hereunder required under applicable securities
and “Blue Sky” Laws of the states of the United States following the Closing
Date. The Company shall pay all fees and expenses in connection with satisfying
its obligations under this Section 6.8.
Section 6.9    DTC Eligibility. Unless otherwise requested by the Requisite
Commitment Parties, the Company shall use commercially reasonable efforts to
promptly make, when applicable from time to time after the Closing, all Common
Units eligible for deposit with The Depository Trust Company.
Section 6.10    Use of Proceeds. The Debtors will apply the proceeds from the
exercise of the Subscription Rights, the sale of the Unsubscribed Units and the
sale of 4(a)(2) Backstop Commitment Units for the purposes identified in the
Disclosure Statement and the Plan.
Section 6.11    Unit Legend. Each certificate evidencing Accredited Investor
Rights Offering Units, Unsubscribed Units and 4(a)(2) Backstop Commitment Units
issued hereunder shall be stamped or otherwise imprinted with a legend (the
“Legend”) in substantially the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS,
AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”
In the event that any such Accredited Investor Rights Offering Units,
Unsubscribed Units or 4(a)(2) Backstop Commitment Units are uncertificated, such
Accredited Investor Rights Offering Units, Unsubscribed Units and 4(a)(2)
Backstop Commitment Units shall be subject to a restrictive notation
substantially similar to the Legend in the unit ledger or other appropriate
records maintained by the Company or agent and the term “Legend” shall include
such restrictive notation. The Company shall remove the Legend (or restrictive
notation, as applicable) set forth above from the certificates evidencing any
such units (or the unit register or other appropriate Company records, in the
case of uncertified units), upon request, at any time after the restrictions
described in such Legend cease to be applicable, including, as applicable, when
such units may be sold under Rule 144 of the Securities Act. The Company may
reasonably request such opinions, certificates or other evidence that such
restrictions no longer apply as a condition to removing the Legend.
Section 6.12    Antitrust Approval.
(a)    Each Party agrees to use commercially reasonable efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary to consummate and make effective the transactions contemplated by this
Agreement, the Plan and the other Transaction Agreements, including (i) if
applicable, filing, or causing to be filed, the Notification and Report


48

--------------------------------------------------------------------------------









Form pursuant to the HSR Act with respect to the transactions contemplated by
this Agreement with the Antitrust Division of the United States Department of
Justice and the United States Federal Trade Commission and any filings (or, if
required by any Antitrust Authority, any drafts thereof) under any other
Antitrust Laws that are necessary to consummate and make effective the
transactions contemplated by this Agreement as soon as reasonably practicable
(and with respect to any filings required pursuant to the HSR Act, no later than
fifteen (15) Business Days following the date hereof) and (ii) promptly
furnishing any documents or information reasonably requested by any Antitrust
Authority.
(b)    The Company and each Commitment Party subject to an obligation pursuant
to the Antitrust Laws to notify any transaction contemplated by this Agreement,
the Plan or the other Transaction Agreements that has notified the Company in
writing of such obligation (each such Commitment Party, a “Filing Party”) agree
to reasonably cooperate with each other as to the appropriate time of filing
such notification and its content. The Company and each Filing Party shall, to
the extent permitted by applicable Law: (i) promptly notify each other of, and
if in writing, furnish each other with copies of (or, in the case of material
oral communications, advise each other orally) of any material communications
from or with an Antitrust Authority; (ii) not participate in any meeting with an
Antitrust Authority unless it consults with each other Filing Party and the
Company, as applicable, in advance and, to the extent permitted by the Antitrust
Authority and applicable Law, give each other Filing Party and the Company, as
applicable, a reasonable opportunity to attend and participate thereat;
(iii) furnish each other Filing Party and the Company, as applicable, with
copies of all material correspondence and communications between such Filing
Party or the Company and the Antitrust Authority; (iv) furnish each other Filing
Party with such necessary information and reasonable assistance as may be
reasonably necessary in connection with the preparation of necessary filings or
submission of information to the Antitrust Authority; and (v) not withdraw its
filing, if any, under the HSR Act without the prior written consent of the
Requisite Commitment Parties and the Company.
(c)    Should a Filing Party be subject to an obligation under the Antitrust
Laws to jointly notify with one or more other Filing Parties (each, a “Joint
Filing Party”) any transaction contemplated by this Agreement, the Plan or the
other Transaction Agreements, such Joint Filing Party shall promptly notify each
other Joint Filing Party of, and if in writing, furnish each other Joint Filing
Party with copies of (or, in the case of material oral communications, advise
each other Joint Filing Party orally of) any communications from or with an
Antitrust Authority.
(d)    The Company and each Filing Party shall use their commercially reasonable
efforts to obtain all authorizations, approvals, consents, or clearances under
any applicable Antitrust Laws or to cause the termination or expiration of all
applicable waiting periods under any Antitrust Laws in connection with the
transactions contemplated by this Agreement at the earliest possible date after
the date of filing. The communications contemplated by this Section 6.12 may be
made by the Company or a Filing Party on an outside counsel-only basis or
subject to other agreed upon confidentiality safeguards. The obligations in this
Section 6.12 shall not apply to filings, correspondence, communications or
meetings with Antitrust Authorities unrelated to the transactions contemplated
by this Agreement, the Plan or the other Transaction Agreements.


49

--------------------------------------------------------------------------------









Section 6.13    Alternative Transactions. The Company and the other Debtors
shall not, without the prior written consent of the Requisite Commitment
Parties, directly or indirectly: (i) seek, solicit, or support any Alternative
Transaction, and (ii) cause or allow any of their affiliates or any of their
respective Representatives to solicit any agreements (or continue any existing
solicitation) relating to an Alternative Transaction; provided that the sale of
the assets related to Glasscock County Texas shall not constitute an Alternative
Transaction; provided, further, however, that the Debtors shall provide prior
written notice to the Commitment Parties, Milbank and PJT Partners LP promptly,
but in no event less than five (5) Business Days prior to, the closing of sale
of any and all material assets, including the assets related to Glasscock County
Texas, which notice shall include a reasonably detailed description of the
asset(s) or parcels of real property sold, including the net acreage thereof.
Notwithstanding anything to the contrary in this Section 6.13, the Company’s and
the other Debtor’s boards of directors’ shall comply with Section 6(c) of the
Restructuring Support Agreement and any action taken in compliance with Section
6(c) of the Restructuring Support Agreement will not be a breach of this Section
6.13.
Section 6.14    Hedging Arrangements. In accordance with the Restructuring
Support Agreement, the Debtors shall file a motion seeking to implement a
comprehensive hedging program with one or more RBL Lenders (or affiliates of RBL
Lenders) that is reasonably acceptable to the Requisite Commitment Parties (an
“Acceptable Hedging Program”) as promptly as practicable, but in no event later
than May 31, 2017, obtain an order (the "Hedging Order") granting authority to
enter into the Acceptable Hedging Program by June 14, 2017 and then shall use
commercially reasonable efforts to implement and maintain an Acceptable Hedging
Program through the Closing Date.
Section 6.15    Reorganized Company.
(a)    The Requisite Commitment Parties have the right at any time prior to the
Disclosure Statement hearing, to elect to require that as of the Effective Date,
the Company be organized in a different corporate form or a Person other than
the Company (a “New Parent”) serve as the parent entity of the Debtors and the
issuer of equity interests in the Transactions (in each case, a “Company
Restructuring”).
(b)    Unless otherwise determined by the Requisite Commitment Parties, the
Debtors shall, and hereby agree to, use reasonably best efforts to cause the
reorganized Company (A) to be registered under Section 12 of the Exchange Act on
the Effective Date or as promptly as practicable thereafter and/or (B) to be
qualified for quotation and have its securities regularly traded (as defined by
the Code) on the OTC Bulletin Board (or other available over the counter market)
or listed on a national securities exchange, as determined by the Requisite
Commitment Parties.
(c)    If the Requisite Commitment Parties determine to cause a Company
Restructuring, then this Agreement shall be amended as necessary to reflect such
determination, and the Company shall use its reasonable best efforts to take or
cause to be taken all actions, and do or cause to be done all things, reasonably
necessary, proper or advisable in order to effectuate the Company Restructuring,
including, if applicable, causing the New Parent to enter into and become a
party to this Agreement and become fully bound by the agreements and obligations
of


50

--------------------------------------------------------------------------------









the Company hereunder and make the representations and warranties made by the
Company hereunder.
Section 6.16    Withdrawal of Commitment Party. In the event there is any waiver
or extension of the Outside Date beyond the End Date pursuant to Section 9.2(a),
then any Commitment Party that did not consent to such amendment (each, a
“Non-Consenting Commitment Party”) may elect, within seven (7) days of such
change, to withdraw as a Commitment Party by delivering written notice to the
Company and Milbank of such election. Upon such election, (i) the Senior
Commitment Parties (other than the Non-Consenting Commitment Parties) shall
automatically assume the Commitments of the Non-Consenting Commitment Party on a
pro rata basis according to such Senior Commitment Parties’ Commitment
Percentages (relative to the aggregate Commitments provided by the Senior
Commitment Parties (other than the Non-Consenting Commitment Parties)) at the
time of the election by the Non-Consenting Commitment Party to withdraw (ii) the
Exit Term Loan Commitment Parties (other than the Non-Consenting Commitment
Parties that are Exit Term Loan Commitment Parties) shall automatically assume
the Exit Term Loan Backstop Commitment of any Non-Consenting Commitment Party
that is an Exit Term Loan Commitment Party on a pro rata basis according to such
Exit Term Loan Commitment Party’s Exit Term Loan Backstop Commitment (relative
to the aggregate Exit Term Loan Backstop Commitments provided by the Exit Term
Loan Commitment Parties (other than the Non-Consenting Commitment Parties that
is an Exit Term Loan Commitment Party)) at the time of the election by the
Non-Consenting Commitment Party to withdraw and (iii) the Non-Consenting
Commitment Parties shall automatically cease to be a party to this Agreement and
the Restructuring Support Agreement and will no longer have any rights as a
Commitment Party (and, for the avoidance of doubt, the Non-Consenting Commitment
Parties shall not be entitled to receive any portion of the Commitment Premium).
Any Commitments assumed by a Senior Commitment Party in accordance with this
Section 6.16 shall be included, among other things, in the determination of (x)
the Commitment Percentage of such Commitment Party for purposes of Section
2.3(e), Section 2.4(b), Section 3.1 and Section 3.2 and (y) the Rights Offering
Backstop Commitment of such party for purposes of the definition of Requisite
Commitment Parties.
Section 6.17    Equity Investment Defaults. In the event that all of the Common
Units being issued in connection with the 2L Investment are not purchased by the
2L Investors (such Common Units, the “2L Available Units”) in accordance with
the terms of the Equity Commitment Agreement (a “2L Undersubscription”), the
Company and the Commitment Parties hereby agree that upon the occurrence of a 2L
Undersubscription, the Commitment Parties and their respective Affiliated Funds,
shall, within five (5) Business Days after receipt of written notice from the
Company to all Commitment Parties of such 2L Undersubscription, which notice
shall be given promptly following the occurrence of such 2L Undersubscription
and to all Commitment Parties concurrently, make arrangements for the Commitment
Parties and their respective Affiliated Funds to purchase all of the 2L
Available Units based upon their relative applicable Commitment Percentages.


51

--------------------------------------------------------------------------------









Section 6.18    Continued Volcker Compliance. None of the Debtors nor their
respective “Affiliates” (as defined in Section 2(k) of the BHC Act) shall: (a)
take any action to acquire or retain an ownership interest in or to sponsor, or
fail to take any action necessary to prevent themselves from acquiring or
retaining an ownership interest in or sponsoring, a Covered Fund for purposes
the Volcker Rule, (b) engage in proprietary trading as defined in the Volcker
Rule, (c) provide a line of credit, guarantee or other form of credit support or
backstop in favor of a Covered Fund, or (d) provide services in favor of a
Covered Fund, except, in each case, as otherwise permitted under an exemption or
exclusion from the Volcker Rule.
Section 6.19    Reserve Information. During the Pre-Closing Period, the Debtors
shall promptly deliver, and in no event more than five (5) Business Days
following completion and/or circulation thereof, to the counsel and financial
advisors to Commitment Parties, true, correct and complete copies of all updated
information concerning the Debtors’ wells and oil and gas property prepared by
the Debtors for their internal purposes, external uses or otherwise.
ARTICLE VII    

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES
Section 7.1    Conditions to the Obligations of the Commitment Parties. The
obligations of each Commitment Party to consummate the transactions contemplated
hereby shall be subject to (unless waived in accordance with Section 7.2) the
satisfaction of the following conditions prior to or at the Closing:
(a)    BCA Approval Order. The Bankruptcy Court shall have entered the BCA
Approval Order consistent with the Restructuring Term Sheet and this Agreement
and otherwise in form and substance reasonably acceptable to the Requisite
Commitment Parties, and such Order shall be a Final Order.
(b)    Plan Solicitation Order. The Bankruptcy Court shall have entered the Plan
Solicitation Order consistent with the Restructuring Term Sheet and this
Agreement and otherwise in form and substance reasonably acceptable to the
Requisite Commitment Parties, and such Order shall be a Final Order.
(c)    Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order consistent with the Restructuring Term Sheet and this
Agreement and otherwise in form and substance reasonably acceptable to the
Requisite Commitment Parties, and such Order shall be a Final Order.
(d)    Plan. The Company and all of the other Debtors shall have complied, in
all material respects, with the terms of the Plan (as amended or supplemented
from time to time) that are to be performed by the Company and the other Debtors
on or prior to the Effective Date and the conditions to the occurrence of the
Effective Date (other than any conditions relating to


52

--------------------------------------------------------------------------------









occurrence of the Closing) set forth in the Plan shall have been satisfied or
waived in accordance with the terms of the Plan.
(e)    Transactions. The Transactions shall have been conducted, in all material
respects, in accordance with the Plan Solicitation Order, the Rights Offering
Procedures and this Agreement, as applicable.
(f)    Effective Date. The Effective Date shall have occurred, or shall be
deemed to have occurred concurrently with the Closing, as applicable, in
accordance with the terms and conditions in the Plan and in the Confirmation
Order.
(g)    Registration Rights Agreement; Company Organizational Documents.
(i)    The Registration Rights Agreement shall have been executed and delivered
by the Company, shall otherwise have become effective with respect to the
Commitment Parties and the other parties thereto, and shall be in full force and
effect.
(ii)    The Company Organizational Documents shall have been duly approved and
adopted and shall be in full force and effect.
(h)    Expense Reimbursement. The Debtors shall have paid all Expense
Reimbursements accrued through the Closing Date pursuant to Section 3.3;
provided, that invoices for such Expense Reimbursement must have been received
by the Debtors at least three (3) Business Days prior to the Closing Date in
order to be required to be paid on the Closing Date.
(i)    Antitrust Approvals. All waiting periods imposed by any Governmental
Entity or Antitrust Authority in connection with the transactions contemplated
by this Agreement shall have terminated or expired and all authorizations,
approvals, consents or clearances under the Antitrust Laws or otherwise required
by a Governmental Entity in connection with the transactions contemplated by
this Agreement shall have been obtained.
(j)    No Legal Impediment to Issuance. No Law or Order shall have become
effective or been enacted, adopted or issued by any Governmental Entity that
prohibits the implementation of the Plan or the transactions contemplated by
this Agreement;
(k)    Representations and Warranties.
(i)    The representations and warranties of the Debtors contained in Sections
4.11 (Absence of Certain Changes) and 4.29 (Investment Company Act) shall be
true and correct in all respects on and as of the Closing Date with the same
effect as if made on and as of the Closing Date (except for such representations
and warranties made as of a specified date, which shall be true and correct only
as of the specified date).
(ii)    The representations and warranties of the Debtors contained in Sections
4.1 (Organization and Qualification), 4.2 (Corporate Power and Authority),


53

--------------------------------------------------------------------------------









4.3 (Execution and Delivery; Enforceability), 4.4 (Authorized and Issued Equity
Interests), 4.5 (Issuance), 4.6(b) (No Conflict), 4.25 (No Unlawful Payments),
4.26 (Compliance with Money Laundering and Sections Laws), 4.27 (Reserve Report)
and 4.28 (No Broker’s Fees) shall be true and correct in all material respects
on and as of the Closing Date after giving effect to the Plan (except for such
representations and warranties made as of a specified date, which shall be true
and correct in all material respects only as of the specified date).
(iii)    The representations and warranties of the Debtors contained in this
Agreement other than those referred to in clauses (i) and (ii) above shall be
true and correct (disregarding all materiality or Material Adverse Effect
qualifiers) on and as of the Closing Date after giving effect to the Plan with
the same effect as if made on and as of the Closing Date after giving effect to
the Plan (except for such representations and warranties made as of a specified
date, which shall be true and correct only as of the specified date), except
where the failure to be so true and correct does not constitute, individually or
in the aggregate, a Material Adverse Effect.
(l)    Covenants. The Debtors shall have performed and complied, in all material
respects, with all of their respective covenants and agreements contained in
this Agreement that contemplate, by their terms, performance or compliance prior
to the Closing Date.
(m)    Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred, and there shall not exist, any Event that has had or would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.
(n)    Officer’s Certificate. The Commitment Parties shall have received on and
as of the Closing Date a certificate of the chief executive officer or chief
financial officer of the Company confirming that the conditions set forth in
Sections 7.1(k) (Representations and Warranties), (l) (Covenants) and (m)
(Material Adverse Effect) have been satisfied.
(o)    Funding Notice. The Noteholders shall have received the Funding Notice in
accordance with the terms of Section 2.4.
(p)    Exit RBL Facility. The Exit RBL Facility shall, as provided in the
Restructuring Support Agreement, have become effective, and upon emergence the
reorganized Debtors shall have an aggregate of $100,000,000 of cash on hand and
undrawn capacity under the Exit RBL Facility.
(q)    Key Contracts. The assumption or rejection (in each case, pursuant to
section 365 of the Bankruptcy Code) and/or amendment of the Contracts described
in Section 1.1 of the Company Disclosure Schedules as of the Closing Date and
the liabilities of the Company after the Closing with respect to such Contracts
shall, in the aggregate, be reasonably satisfactory to the Requisite Commitment
Parties.


54

--------------------------------------------------------------------------------









(r)    Restructuring Support Agreement. The Restructuring Support Agreement
remains in full force and effect in accordance with its terms and shall not have
been terminated as to the Debtors or the Consenting Senior Note Holders.
(s)    DIP Orders. The Debtors shall not, after May 23, 2017, have proposed or
supported entry of any DIP Order that is not in form and substance reasonably
satisfactory to the Requisite Commitment Parties.
(t)    Acceptable Hedging Program. The Hedging Order shall be in full force and
effect, the Debtors shall have used commercially reasonable efforts to implement
an Acceptable Hedging Program, and the reorganized Debtors shall be able to
maintain a similar program following the Effective Date under the terms of the
Exit RBL Facility, Exit Term Loans, and any other financing arrangements entered
into by the Debtors on the Effective Date.
(u)    Glasscock County Assets. The Debtors shall have received net proceeds of
no less than $75 million from the sale of their assets in Glasscock County,
Texas, and such proceeds shall be available to pay RBL Facility Claims (as
defined in the Restructuring Support Agreement).
Section 7.2    Waiver of Conditions to Obligations of Commitment Parties. All or
any of the conditions set forth in Section 7.1 may only be waived in whole or in
part with respect to all Commitment Parties by a written instrument executed by
the Requisite Commitment Parties in their sole discretion and if so waived, all
Commitment Parties shall be bound by such waiver; provided, however, that the
conditions set forth in subsections (c) (Confirmation Order), (f) (Effective
Date), (i) (Antitrust Approvals), (j) (No Legal Impediment) and (l) (Covenants)
of Section 7.1 shall not be subject to waiver except by a written instrument
executed by all Commitment Parties.
Section 7.3    Conditions to the Obligations of the Debtors. The obligations of
the Debtors to consummate the transactions contemplated hereby with the
Commitment Parties is subject to (unless waived by the Company) the satisfaction
of each of the following conditions:
(a)    BCA Approval Order. The Bankruptcy Court shall have entered the BCA
Approval Order and such Order shall be a Final Order.
(b)    Plan Solicitation Order. The Bankruptcy Court shall have entered the Plan
Solicitation Order, and such Order shall be a Final Order.
(c)    Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order, and such Order shall be a Final Order.
(d)    Effective Date. The Effective Date shall have occurred, or shall be
deemed to have occurred concurrently with the Closing, as applicable, in
accordance with the terms and conditions in the Plan and in the Confirmation
Order.


55

--------------------------------------------------------------------------------









(e)    Antitrust Approvals. All waiting periods imposed by any Governmental
Entity or Antitrust Authority in connection with the transactions contemplated
by this Agreement shall have terminated or expired and all authorizations,
approvals, consents or clearances under the Antitrust Laws or otherwise required
by any Governmental Entity in connection with the transactions contemplated by
this Agreement shall have been obtained.
(f)    No Legal Impediment to Issuance. No Law or Order shall have become
effective or been enacted, adopted or issued by any Governmental Entity that
prohibits the implementation of the Plan or the transactions contemplated by
this Agreement.
(g)    Representations and Warranties.
(i)    The representations and warranties of the Commitment Parties contained in
this Agreement that are qualified by “materiality” or “material adverse effect”
or words or similar import shall be true and correct in all respects on and as
of the Closing Date with the same effect as if made on and as of the Closing
Date (except for such representations and warranties made as of a specified
date, which shall be true and correct in all respects only as of the specified
date).
(ii)    The representations and warranties of the Commitment Parties contained
in this Agreement that are not qualified by “materiality” or “material adverse
effect” or words or similar import shall be true and correct in all material
respects on and as of the Closing Date with the same effect as if made on and as
of the Closing Date (except for such representations and warranties made as of a
specified date, which shall be true and correct in all material respects only as
of the specified date).
(h)    Covenants. The Commitment Parties shall have performed and complied, in
all material respects, with all of their covenants and agreements contained in
this Agreement and in any other document delivered pursuant to this Agreement.
(i)    Exit RBL Facility. The Exit RBL Facility, as provided in the
Restructuring Support Agreement, shall have become effective.
(j)    Restructuring Support Agreement. The Restructuring Support Agreement
remains in full force and effect in accordance with its terms and shall not have
been terminated as to the Debtors or the Consenting Senior Note Holders.
ARTICLE VIII    

INDEMNIFICATION AND CONTRIBUTION
Section 8.1    Indemnification Obligations. Following the entry of the BCA
Approval Order, the Company and the other Debtors (the “Indemnifying Parties”
and each, an “Indemnifying Party”) shall, jointly and severally, indemnify and
hold harmless each Commitment Party and its Affiliates, equity holders, members,
partners, general partners,


56

--------------------------------------------------------------------------------









managers and its and their respective Representatives and controlling persons
(each, an “Indemnified Person”) from and against any and all losses, claims,
damages, liabilities and costs and expenses (other than Taxes of the Commitment
Parties except to the extent otherwise provided for in this Agreement) arising
out of a claim asserted by a third-party (collectively, “Losses”) that any such
Indemnified Person may incur or to which any such Indemnified Person may become
subject arising out of or in connection with this Agreement, the Plan and the
transactions contemplated hereby and thereby, including the Rights Offering
Backstop Commitment, the Rights Offering, the 4(a)(2) Backstop Commitment, the
4(a)(2) Backstop Commitment Investment, the payment of the Commitment Premium or
the use of the proceeds of the Transactions, or any claim, challenge,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any Indemnified Person is a party thereto, whether or not
such proceedings are brought by the Company, the other Debtors, their respective
equity holders, Affiliates, creditors or any other Person, and reimburse each
Indemnified Person upon demand for reasonable documented (with such
documentation subject to redaction to preserve attorney client and work product
privileges) legal or other third-party expenses incurred in connection with
investigating, preparing to defend or defending, or providing evidence in or
preparing to serve or serving as a witness with respect to, any lawsuit,
investigation, claim or other proceeding relating to any of the foregoing
(including in connection with the enforcement of the indemnification obligations
set forth herein), irrespective of whether or not the transactions contemplated
by this Agreement or the Plan are consummated or whether or not this Agreement
is terminated; provided, that the foregoing indemnity will not, as to any
Indemnified Person, apply to Losses (a) as to a Defaulting Commitment Party, its
Related Parties or any Indemnified Person related thereto, caused by a
Commitment Party Default by such Commitment Party, or (b) to the extent they are
found by a final, non-appealable judgment of a court of competent jurisdiction
to arise from the bad faith, willful misconduct or gross negligence of such
Indemnified Person.
Section 8.2    Indemnification Procedure. Promptly after receipt by an
Indemnified Person of notice of the commencement of any claim, challenge,
litigation, investigation or proceeding (an “Indemnified Claim”), such
Indemnified Person will, if a claim is to be made hereunder against the
Indemnifying Party in respect thereof, notify the Indemnifying Party in writing
of the commencement thereof; provided, that (a) the omission to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability
that it may have hereunder except to the extent it has been materially
prejudiced by such failure and (b) the omission to so notify the Indemnifying
Party will not relieve the Indemnifying Party from any liability that it may
have to such Indemnified Person otherwise than on account of this Article VIII.
In case any such Indemnified Claims are brought against any Indemnified Person
and it notifies the Indemnifying Party of the commencement thereof, the
Indemnifying Party will be entitled to participate therein, and, at its election
by providing written notice to such Indemnified Person, the Indemnifying Party
will be entitled to assume the defense thereof, with counsel reasonably
acceptable to such Indemnified Person; provided, that if the parties (including
any impleaded parties) to any such Indemnified Claims include both such
Indemnified Person and the Indemnifying Party and based on advice of such
Indemnified Person’s counsel there are legal defenses available to such
Indemnified Person that are different from or additional to those available to
the Indemnifying Party, such Indemnified Person shall


57

--------------------------------------------------------------------------------









have the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such Indemnified Claims. Upon receipt of
notice from the Indemnifying Party to such Indemnified Person of its election to
so assume the defense of such Indemnified Claims with counsel reasonably
acceptable to the Indemnified Person, the Indemnifying Party shall not be liable
to such Indemnified Person for expenses incurred by such Indemnified Person in
connection with the defense thereof or participation therein (other than
reasonable costs of investigation) unless (i) such Indemnified Person shall have
employed separate counsel (in addition to any local counsel) in connection with
the assertion of legal defenses in accordance with the proviso to the
immediately preceding sentence (it being understood, however, that the
Indemnifying Party shall not be liable for the expenses of more than one
separate counsel representing the Indemnified Persons who are parties to such
Indemnified Claims (in addition to one local counsel in each jurisdiction in
which local counsel is required)), (ii) the Indemnifying Party shall not have
employed counsel reasonably acceptable to such Indemnified Person to represent
such Indemnified Person within a reasonable time after the Indemnifying Party
has received notice of commencement of the Indemnified Claims from, or delivered
on behalf of, the Indemnified Person, (iii) after the Indemnifying Party assumes
the defense of the Indemnified Claims, the Indemnified Person determines in good
faith that the Indemnifying Party has failed or is failing to defend such claim
and provides written notice of such determination and the basis for such
determination, and such failure is not reasonably cured within ten (10) Business
Days of receipt of such notice, or (iv) the Indemnifying Party shall have
authorized in writing the employment of counsel for such Indemnified Person.
Notwithstanding anything herein to the contrary, the Debtors shall have sole
control over any Tax controversy or Tax audit relating to the Taxes of the
Debtors and shall be permitted to settle any liability for Taxes of the Debtors;
provided that the Debtors shall not settle any such liability without the prior
written consent of the Requisite Commitment Parties (such consent not to be
unreasonably withheld, conditioned or delayed).
Section 8.3    Settlement of Indemnified Claims. In connection with any
Indemnified Claim for which an Indemnified Person is assuming the defense in
accordance with this Article VIII, the Indemnifying Party shall not be liable
for any settlement of any Indemnified Claims effected by such Indemnified Person
without the written consent of the Indemnifying Party (which consent shall not
be unreasonably withheld, conditioned or delayed). If any settlement of any
Indemnified Claims is consummated with the written consent of the Indemnifying
Party or if there is a final judgment for the plaintiff in any such Indemnified
Claims, the Indemnifying Party agrees to indemnify and hold harmless each
Indemnified Person from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to
indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, this Article VIII. The Indemnifying Party shall
not, without the prior written consent of an Indemnified Person (which consent
shall be granted or withheld, conditioned or delayed in the Indemnified Person’s
sole discretion), effect any settlement of any pending or threatened Indemnified
Claims in respect of which indemnity or contribution has been sought hereunder
by such Indemnified Person unless (i) such settlement includes an unconditional
release of such Indemnified Person in form and substance satisfactory to such
Indemnified Person from all


58

--------------------------------------------------------------------------------









liability on the claims that are the subject matter of such Indemnified Claims
and (ii) such settlement does not include any statement as to or any admission
of fault, culpability or a failure to act by or on behalf of any Indemnified
Person.
Section 8.4    Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to Section 8.1, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It
is hereby agreed that the relative benefits to the Indemnifying Party, on the
one hand, and all Indemnified Persons, on the other hand, shall be deemed to be
in the same proportion as (a) the total value received or proposed to be
received by the Company pursuant to the issuance and sale of the Unsubscribed
Units in the Rights Offering or the sale of the 4(a)(2) Backstop Commitment
Units in the 4(a)(2) Backstop Commitment Investment contemplated by this
Agreement and the Plan bears to (b) the Commitment Premium paid or proposed to
be paid to the Commitment Parties. The Indemnifying Parties also agree that no
Indemnified Person shall have any liability based on their comparative or
contributory negligence or otherwise to the Indemnifying Parties, any Person
asserting claims on behalf of or in right of any of the Indemnifying Parties, or
any other Person in connection with an Indemnified Claim.
Section 8.5    Treatment of Indemnification Payments. All amounts paid by an
Indemnifying Party to an Indemnified Person under this Article VIII shall, to
the extent permitted by applicable Law, be treated as adjustments to the Per
Unit Purchase Price for all Tax purposes. The provisions of this Article VIII
are an integral part of the transactions contemplated by this Agreement and
without these provisions the Commitment Parties would not have entered into this
Agreement. The BCA Approval Order shall provide that the obligations of the
Company under this Article VIII shall constitute allowed administrative expenses
of the Debtors’ estate under sections 503(b) and 507 of the Bankruptcy Code and
are payable without further Order of the Bankruptcy Court, and that the Company
may comply with the requirements of this Article VIII without further Order of
the Bankruptcy Court.
Section 8.6    No Survival. All representations, warranties, covenants and
agreements made in this Agreement shall not survive the Closing Date except for
covenants and agreements that by their terms are to be satisfied after the
Closing Date, which covenants and agreements shall survive until satisfied in
accordance with their terms.
ARTICLE IX    

TERMINATION
Section 9.1    Consensual Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to


59

--------------------------------------------------------------------------------









the Closing Date by mutual written consent of the Company and the Requisite
Commitment Parties.
Section 9.2    Automatic Termination. Notwithstanding anything to the contrary
in this Agreement, unless and until there is an unstayed Order of the Bankruptcy
Court providing that the giving of notice under and/or termination of this
Agreement in accordance with its terms is not prohibited by the automatic stay
imposed by section 362 of the Bankruptcy Code, and except as otherwise provided
in this Section 9.2, at which point this Agreement may be terminated by the
Requisite Commitment Parties upon written notice to the Company upon the
occurrence of any of the following Events, this Agreement shall terminate
automatically without any further action or notice by any Party at 5:00 p.m.,
New York City time on the fifth Business Day following the occurrence of any of
the following Events; provided that, the Requisite Commitment Parties may waive
such termination or extend any applicable dates in accordance with Section 10.7:
(a)    the Closing Date has not occurred by 11:59 p.m., New York City time on
July 6, 2017 (as it may be extended pursuant to this Section 9.2(a) or Section
2.3, the “Outside Date”), unless prior thereto the Effective Date occurs and
each of the Transactions have been consummated; provided, that the Outside Date
may be waived or extended with the prior written approval of the Requisite
Commitment Parties; provided, further, that if any Commitment Party does not
consent to a waiver or extension of the Outside Date beyond 5:00 p.m., New York
City time on February 24, 2018 the (“End Date”) within seven (7) days of a
written request being made either by the Company or by any other Commitment
Party for such a waiver or extension (which request was made no later than the
date seven (7) days prior to the Outside Date and has not been withdrawn) and
such waiver or extension is duly approved by the Requisite Commitment Parties,
such Commitment Party shall be deemed a Non-Consenting Commitment Party who has
elected to withdraw from its Commitments and Exit Term Loan Backstop Commitment,
as applicable, pursuant to Section 6.16 (Withdrawal of Commitment Party) and
shall no longer be a party to this Agreement or the Restructuring Support
Agreement (and, for the avoidance of doubt, such Commitment Party shall not be
entitled to receive any portion of the Commitment Premium);
(b)    the Restructuring Support Agreement is terminated as to the Debtors or
the Consenting Senior Note Holders (as defined in the Restructuring Support
Agreement) in accordance with its terms;
(c)    the Company or any of the other Debtors files any motion, application or
adversary proceeding (or any of the Company, any of the other Debtors or other
Restructuring Support Party supports any such motion, application, or adversary
proceeding filed or commenced by any third party) (i) challenging the validity,
enforceability, or priority of, or seeking avoidance or subordination of the
Note Claims, or (ii) asserting any other cause of action against and/or with
respect to or relating to such claims;
(d)    (i) the Company or the other Debtors shall have breached any
representation, warranty, covenant or other agreement made by the Company or the
other Debtors in this Agreement or any such representation or warranty shall
have become inaccurate and such breach or inaccuracy would, individually or in
the aggregate, cause a condition set forth in Section 7.1(k) (Representations


60

--------------------------------------------------------------------------------









and Warranties), Section 7.1(l) (Covenants) or Section 7.1(m) (Material Adverse
Effect) not to be satisfied, (ii) the Commitment Parties shall have delivered
written notice of such breach or inaccuracy to the Company, (iii) such breach or
inaccuracy is not cured by the Company or the other Debtors by the tenth
(10th) Business Day after receipt of such notice, and (iv) as a result of such
failure to cure, any condition set forth in Section 7.1(k) (Representations and
Warranties), Section 7.1(l) (Covenants), or Section 7.1(m) (Material Adverse
Effect) is not capable of being satisfied; provided, that, this Agreement shall
not terminate automatically pursuant to this Section 9.2(d) if the Commitment
Parties are then in willful or intentional breach of this Agreement;
(e)    any Law or final and non-appealable Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation
of the Plan or the Transactions or the transactions contemplated by this
Agreement or the other Transaction Agreements, in a way that cannot be remedied
by the Debtors in a manner reasonably acceptable to the Requisite Commitment
Parties;
(f)    (i) the Debtors have materially breached their obligations under
Section 6.13 (Alternative Transactions); (ii) the Bankruptcy Court approves or
authorizes an Alternative Transaction; or (iii) any of the Debtors enters into
any Contract providing for the consummation of any Alternative Transaction or
files any motion or application seeking authority to propose, join in or
participate in the formation of, any actual or proposed Alternative Transaction;
(g)    the Company or any other Debtor (i)  amends or modifies, or files a
pleading seeking authority to amend or modify, the Definitive Documentation in a
manner that is materially inconsistent with this Agreement; (ii) suspends or
revokes the Transaction Agreements; or (iii) publicly announces its intention to
take any such action listed in sub-clauses (i) or (ii) of this subsection;
(h)    any of the BCA Approval Order, Plan Solicitation Order or Confirmation
Order is terminated, reversed, stayed, dismissed, vacated, or reconsidered, or
any such Order is modified or amended after entry without the prior written
consent (not to be unreasonably withheld, conditioned or delayed) of the
Requisite Commitment Parties in a manner that prevents or prohibits the
consummation of the transactions contemplated by this Agreement or the other
Transaction Agreements in a way that cannot be remedied by the Debtors in a
manner reasonably acceptable to the Requisite Commitment Parties;
(i)    any of the Orders approving the Exit RBL Facility, the Exit Term Loans,
this Agreement, the Rights Offering Procedures, the Plan or the Disclosure
Statement or the Confirmation Order are reversed, stayed, dismissed, vacated or
reconsidered or modified or amended without the acquiescence or written consent
(not to be unreasonably withheld, conditioned or delayed) of the Requisite
Commitment Parties (and such action has not been reversed or vacated within
thirty (30) calendar days after its issuance) in a manner that prevents or
prohibits the consummation of the Restructuring Transactions contemplated in
this Agreement or any of the Definitive Documents in a way that cannot be
remedied by the Debtors subject to the reasonable satisfaction of the Requisite
Commitment Parties; or


61

--------------------------------------------------------------------------------









(j)    an acceleration of the obligations or termination of commitments under
the DIP Facility.
Section 9.3    Termination by the Company.
This Agreement may be terminated by the Company upon written notice to each
Commitment Party upon the occurrence of any of the following Events, subject to
the rights of the Company to fully and conditionally waive, in writing, on a
prospective or retroactive basis the occurrence of such Event:
(a)    any Law or final and non-appealable Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation
of the Plan or the Transactions or the transactions contemplated by this
Agreement or the other Transaction Agreements in a way that cannot be remedied
by the Debtors in a manner reasonably acceptable to the Requisite Commitment
Parties;
(b)    subject to the right of the Commitment Parties to arrange a Commitment
Party Replacement in accordance with Section 2.3(a) (which will be deemed to
cure any breach by the replaced Commitment Party pursuant to this subsection
(b)), (i) any Commitment Party shall have breached any representation, warranty,
covenant or other agreement made by such Commitment Party in this Agreement or
any such representation or warranty shall have become inaccurate and such breach
or inaccuracy would, individually or in the aggregate, cause a condition set
forth in Section 7.3(g) (Representations and Warranties) or Section 7.3(h)
(Covenants) not to be satisfied, (ii) the Company shall have delivered written
notice of such breach or inaccuracy to such Commitment Party, (iii) such breach
or inaccuracy is not cured by such Commitment Party by the tenth (10th) Business
Day after receipt of such notice, and (iv) as a result of such failure to cure,
any condition set forth in Section 7.3(g) (Representations and Warranties) or
Section 7.3(h) (Covenants) is not capable of being satisfied; provided, that the
Company shall not have the right to terminate this Agreement pursuant to this
Section 9.3(b) if it is then in willful or intentional breach of this Agreement;
(c)    the Debtors determine, after receiving advice from counsel, that
proceeding with the Restructuring Transactions (including, without limitation,
the Plan or solicitation of the Plan) would be inconsistent with the exercise of
the fiduciary duties of the board of directors or analogous governing body of
the Debtors; provided, that, concurrently with such termination, the Company
pays the Commitment Premium pursuant to Section 9.4(b)(ii).
(d)    the BCA Approval Order, Plan Solicitation Order, or Confirmation Order is
terminated, reversed, stayed, dismissed, vacated, or reconsidered, or any such
Order is modified or amended after entry without the prior acquiescence or
written consent (not to be unreasonably withheld, conditioned or delayed) of the
Company in a manner that prevents or prohibits the consummation of the
Restructuring Transactions contemplated in this Agreement or any of the
Definitive Documents in a way that cannot be remedied by the Commitment Parties
subject to the reasonable satisfaction of the Debtors;


62

--------------------------------------------------------------------------------









(e)    the Restructuring Support Agreement is terminated in accordance with its
terms;
(f)    any of the Orders approving the Exit RBL Facility, the Exit Term Loans,
this Agreement, the Rights Offering Procedures, the Plan or the Disclosure
Statement or the Confirmation Order are reversed, stayed, dismissed, vacated or
reconsidered or modified or amended without the acquiescence or consent (not to
be unreasonably withheld, conditioned or delayed) of the Company (and such
action has not been reversed or vacated within thirty (30) calendar days after
its issuance) in a manner that prevents or prohibits the consummation of the
Restructuring Transactions contemplated in this Agreement or any of the
Definitive Documents in a way that cannot be remedied by the Commitment Parties
subject to the reasonable satisfaction of the Debtors; or
(g)    the Closing Date has not occurred by the earlier of (i) the Outside Date
(as the same may be extended pursuant to Section 9.2(a) or Section 2.3), and
(ii) the date that is two hundred seventy (270) days from the date hereof, in
either case, unless prior thereto the Effective Date occurs and each of the
Transactions have been consummated; provided, that the Company shall not have
the right to terminate this Agreement pursuant to this Section 9.3(g) if it is
then in material breach of this Agreement.
Section 9.4    Effect of Termination.
(a)    Upon termination of this Agreement pursuant to this Article IX, this
Agreement shall forthwith become void and there shall be no further obligations
or liabilities on the part of the Parties; provided, that (i) the obligations of
the Debtors to pay the Expense Reimbursement pursuant to Article III and to
satisfy their indemnification obligations pursuant to Article VIII shall survive
the termination of this Agreement and shall remain in full force and effect, in
each case, until such obligations have been satisfied, (ii) the provisions set
forth in Article VIII, this Section 9.4 and Article X shall survive the
termination of this Agreement in accordance with their terms and (iii) subject
to Section 10.10 (Damages), nothing in this Section 9.4 shall relieve any Party
from liability for its gross negligence or any willful or intentional breach of
this Agreement. For purposes of this Agreement, “willful or intentional breach”
means a breach of this Agreement that is a consequence of an act undertaken by
the breaching Party with the knowledge that the taking of such act would, or
would reasonably be expected to, cause a breach of this Agreement.
(b)    The Debtors shall make payments to the Commitment Premium Parties or
their designees based upon their respective Commitment Premium Share Amount on
the date of payment, by wire transfer of immediately available funds to such
accounts as the Requisite Commitment Parties may designate, if this Agreement is
terminated as follows:
(i)    upon termination pursuant to: (A) Section 9.2(c) (Adversary Proceeding),
Section 9.2(d) (Breach) (unless such termination is the result of a breach not
within the control of the Debtors) or Section 9.2(f) (Alternative Transactions);
(B) Section 9.2(a) (Outside Date) where the failure of the Closing Date to occur
prior to the Outside Date results from the Company’s breach of this Agreement
(it being understood that a failure of the Closing Date to occur prior to the
Outside Date arising


63

--------------------------------------------------------------------------------









from events not within the control of the Debtors (such as, for example, the
failure to satisfy the condition set forth in Section 7.1(t) (Hedging)
notwithstanding the Company’s compliance with its obligations under Section
6.14) shall not constitute a termination covered by this clause (B)); or (C)
Section 9.2(b) (Restructuring Support Agreement) or Section 9.3(e)
(Restructuring Support Agreement), in either case as a result of (x) a
termination of the Restructuring Support Agreement pursuant to Section 9(c)
thereof or (y) a termination of the Restructuring Support Agreement by the
Required Consenting Senior Note Holders (as defined therein) arising from a
breach of the Restructuring Support Agreement by the Debtors unless such breach
is the result of (I) actions of the Bankruptcy Court not arising from any action
or omission by the Debtors or (II) any other events not within the control of
the Debtors (such as, for example, the failure to meet any Milestone (as defined
in the Restructuring Support Agreement) notwithstanding the fact that the
Company has taken all reasonably necessary actions to comply with the Milestone
and has otherwise complied with its obligations under the Restructuring Support
Agreement, it being understood and agreed that in the event that revisions or
modifications to the Plan are required to render it confirmable, the failure of
the Parties to agree to such modifications or amendments or the failure of the
Parties to agree on the resolution of any blank or bracketed terms in the Plan
prior to the Outside Date shall not constitute a termination covered by this
clause (C)); then, in the case of each of clauses (A), (B) and (C), the Company
shall pay the Commitment Premium, in cash, on or prior to the second (2nd)
Business Day following such termination; and
(ii)    if the Company shall terminate this Agreement pursuant to Section 9.3(c)
(Fiduciary Duties), then the Company shall pay the Commitment Premium, in cash,
concurrently with such termination.
To the extent that all amounts due in respect of the Commitment Premium pursuant
to this Section 9.4(b) have actually been paid by the Debtors to the Commitment
Premium Parties in connection with a termination of this Agreement, the
Commitment Parties shall not have any additional recourse against the Debtors
for any obligations or liabilities relating to or arising from this Agreement,
except for liability for gross negligence or willful or intentional breach of
this Agreement pursuant to Section 9.4(a). Except as set forth in this Section
9.4(b), the Commitment Premium shall not be payable upon the termination of this
Agreement.
ARTICLE X    

GENERAL PROVISIONS
Section 10.1    Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via electronic facsimile (with confirmation), mailed by
registered or certified mail (return receipt requested) or delivered by an
express courier (with confirmation) to the Parties at the following addresses
(or at such other address for a Party as may be specified by like notice):


64

--------------------------------------------------------------------------------









(a)    If to the Company or any of the other Debtors:
Vanguard Natural Resources, LLC
San Felipe Plaza
5847 San Felipe St. #3000
Houston, TX 77057
Fax:     (832) 327-220
Attn:    Scott W. Smith, President and Chief Executive Officer
Richard Robert, Chief Financial Officer
Email:    swsmith@vnrllc.com
rrobert@vnrllc.com


with copies (which shall not constitute notice) to:


Paul Hastings LLP
71 S. Wacker Drive
45th Floor
Chicago, IL 60606
Tel:     (312) 499-6000
Fax:     (312) 499-6100
Attn:    Christopher Dickerson
Douglas V. Getten
Todd M. Schwartz
Email:    chrisdickerson@paulhastings.com
douggetten@paulhastings.com
toddschwartz@paulhastings.com


(b)    If to the Commitment Parties:
To each Commitment Party at the addresses or e-mail addresses set forth below
the Commitment Party’s signature in its signature page to this Agreement.
with a copy (which shall not constitute notice) to:
Milbank, Tweed, Hadley & McCloy LLP
28 Liberty Street
New York, New York 10005
Tel: (212) 530-5100
Fax: (212) 530-5219
Attn:     Dennis Dunne
Samuel Khalil
Brian Kinney
Scott Golenbock
Email: ddunne@milbank.com


65

--------------------------------------------------------------------------------









skhalil@milbank.com
bkinney@milbank.com
sgolenbock@milbank.com


Section 10.2    Assignment; Third Party Beneficiaries. Neither this Agreement
nor any of the rights, interests or obligations under this Agreement shall be
assigned by any Party (whether by operation of Law or otherwise) without the
prior written consent of the Company and the Requisite Commitment Parties, other
than an assignment by a Commitment Party expressly permitted by Section 2.3 or
2.6 and any purported assignment in violation of this Section 10.2 shall be void
ab initio. Except as provided in Article VIII with respect to the Indemnified
Persons, this Agreement (including the documents and instruments referred to in
this Agreement) is not intended to and does not confer upon any Person any
rights or remedies under this Agreement other than the Parties.
Section 10.3    Prior Negotiations; Entire Agreement.
(a)    This Agreement (including the agreements attached as Exhibits to and the
documents and instruments referred to in this Agreement) constitutes the entire
agreement of the Parties and supersedes all prior agreements, arrangements or
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement, except that the Parties hereto acknowledge
that any confidentiality agreements heretofore executed among the Parties and
the Restructuring Support Agreement (including the Restructuring Term Sheet)
will each continue in full force and effect.
(b)    Notwithstanding anything to the contrary in the Plan (including any
amendments, supplements or modifications thereto) or the Confirmation Order (and
any amendments, supplements or modifications thereto) or an affirmative vote to
accept the Plan submitted by any Commitment Party, nothing contained in the Plan
(including any amendments, supplements or modifications thereto) or Confirmation
Order (including any amendments, supplements or modifications thereto) shall
alter, amend or modify the rights of the Commitment Parties under this Agreement
unless such alteration, amendment or modification has been made in accordance
with Section 10.7.
Section 10.4    Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO SUCH STATE’S CHOICE OF LAW PROVISIONS WHICH WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION. BY ITS EXECUTION AND DELIVERY
OF THIS AGREEMENT, EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY AGREES
FOR ITSELF THAT ANY LEGAL ACTION, SUIT, OR PROCEEDING AGAINST IT WITH RESPECT TO
ANY MATTER ARISING UNDER, ARISING OUT OF, OR IN CONNECTION WITH THIS AGREEMENT
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RENDERED IN ANY SUCH ACTION,
SUIT, OR PROCEEDING, SHALL BE BROUGHT IN THE BANKRUPTCY COURT AND BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH OF THE


66

--------------------------------------------------------------------------------









PARTIES IRREVOCABLY ACCEPTS AND SUBMITS ITSELF TO THE EXCLUSIVE JURISDICTION OF
SUCH COURT, GENERALLY AND UNCONDITIONALLY, WITH RESPECT TO ANY SUCH ACTION, SUIT
OR PROCEEDING. THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER PAPERS
IN CONNECTION WITH ANY SUCH ACTION OF PROCEEDING TO AN ADDRESS PROVIDED IN
WRITING BY THE RECIPIENT OF SUCH MAILING, OR IN SUCH OTHER MANNER AS MAY BE
PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE
ANY OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.
Section 10.5    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER IN CONTRACT,
TORT OR OTHERWISE.
Section 10.6    Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to each other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart.
Section 10.7    Waivers and Amendments; Rights Cumulative; Consent. This
Agreement may be amended, restated, modified or changed only by a written
instrument signed by the Company and the Requisite Commitment Parties; provided,
that (a) any Commitment Party’s prior written consent shall be required for any
waiver or amendment that would, directly or indirectly: (i) modify such
Commitment Party’s Commitment Percentage, provided, however, a Commitment
Party’s written consent shall not be required in the event that each Commitment
Party’s Commitments are being affected pro rata in accordance with their
relative Commitment Percentages, (ii) increase the Per Unit Purchase Price,
(iii) decrease the Commitment Premium or adversely modify in any material
respect the method of payment thereof, (iv) increase the Commitment of such
Commitment Party, (v) change the End Date or (vi) have a materially adverse and
disproportionate effect on such Commitment Party; (b) any Exit Term Loan
Commitment Party’s prior written consent shall be required for any waiver or
amendment that would, directly or indirectly modify such Exit Term Loan
Commitment Party’s Exit Term Loan Backstop Commitment, provided, however, an
Exit Term Loan Commitment Party’s written consent shall not be required in the
event that each Exit Term Loan Commitment Party’s Exit Term Loan Backstop
Commitment is being reduced pro rata relative to the aggregate Exit Term Loan
Backstop Commitments provided by the Exit Term Loan Commitment Parties and (c)
the prior written consent of each Senior Commitment Party that was an original
signatory hereto that is still a Commitment Party as of such date of amendment
shall be required for any amendment to the definition of “Requisite Commitment
Parties”. Notwithstanding the foregoing, the Commitment Schedule shall be
revised as necessary without requiring a written instrument signed by the
Company and the Requisite Commitment Parties to reflect changes in the
composition of the Commitment


67

--------------------------------------------------------------------------------









Parties and Commitment Percentages as a result of Transfers permitted in
accordance with the terms and conditions of this Agreement. Other than as set
forth in the first sentence of this Section 10.7, the terms and conditions of
this Agreement (other than the conditions set forth in Sections 7.1 and 7.3, the
waiver of which shall be governed solely by Article VII) may be waived (A) by
the Debtors only by a written instrument executed by the Company and (B) by the
Requisite Commitment Parties only by a written instrument executed by the
Requisite Commitment Parties. No delay on the part of any Party in exercising
any right, power or privilege pursuant to this Agreement will operate as a
waiver thereof, nor will any waiver on the part of any Party of any right, power
or privilege pursuant to this Agreement, nor will any single or partial exercise
of any right, power or privilege pursuant to this Agreement, preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege pursuant to this Agreement.
Section 10.8    Headings. The headings in this Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.
Section 10.9    Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to an injunction or
injunctions without the necessity of posting a bond to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity. Unless otherwise expressly stated in this Agreement, no right or remedy
described or provided in this Agreement is intended to be exclusive or to
preclude a Party from pursuing other rights and remedies to the extent available
under this Agreement, at law or in equity.
Section 10.10    Damages. Notwithstanding anything to the contrary in this
Agreement, none of the Parties will be liable for, and none of the Parties shall
claim or seek to recover, any punitive, special, indirect or consequential
damages or damages for lost profits.
Section 10.11    No Reliance. No Commitment Party or any of its Related Parties
shall have any duties or obligations to the other Commitment Parties in respect
of this Agreement, the Plan or the transactions contemplated hereby or thereby,
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Commitment Party or any of its Related Parties shall be
subject to any fiduciary or other implied duties to the other Commitment
Parties, (b) no Commitment Party or any of its Related Parties shall have any
duty to take any discretionary action or exercise any discretionary powers on
behalf of any other Commitment Party, (c) no Commitment Party or any of its
Related Parties shall have any duty to the other Commitment Parties to obtain,
through the exercise of diligence or otherwise, to investigate, confirm, or
disclose to the other Commitment Parties any information relating to the Company
or any of its Subsidiaries that may have been communicated to or obtained by
such Commitment Party or any of its Affiliates in any capacity, (d) no
Commitment Party may rely, and each Commitment Party confirms that it has not
relied,


68

--------------------------------------------------------------------------------









on any due diligence investigation that any other Commitment Party or any Person
acting on behalf of such other Commitment Party may have conducted with respect
to the Company or any of its Affiliates or any of their respective securities,
and (e) each Commitment Party acknowledges that no other Commitment Party is
acting as a placement agent, initial purchaser, underwriter, broker or finder
with respect to its Unsubscribed Units, 4(a)(2) Backstop Commitment Units or
Commitment Percentage of its Commitments.
Section 10.12    Publicity. At all times prior to the Closing Date or the
earlier termination of this Agreement in accordance with its terms, the Company
and the Commitment Parties shall consult with each other prior to issuing any
press releases (and provide each other a reasonable opportunity to review and
comment upon such release) or otherwise making public announcements with respect
to the transactions contemplated by this Agreement, it being understood that
nothing in this Section 10.12 shall prohibit any Party from filing any motions
or other pleadings or documents with the Bankruptcy Court in connection with the
Chapter 11 Cases.
Section 10.13    Settlement Discussions. This Agreement and the transactions
contemplated herein are part of a proposed settlement of a dispute between the
Parties. Nothing herein shall be deemed an admission of any kind. Pursuant to
Section 408 of the U.S. Federal Rules of Evidence and any applicable state rules
of evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any Legal Proceeding, except to the extent filed
with, or disclosed to, the Bankruptcy Court in connection with the Chapter 11
Cases (other than a Legal Proceeding to approve or enforce the terms of this
Agreement).
Section 10.14    No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that certain of the
Parties may be partnerships or limited liability companies, each Party
covenants, agrees and acknowledges that no recourse under this Agreement or any
documents or instruments delivered in connection with this Agreement shall be
had against any Party’s Affiliates, or any of such Party’s Affiliates’ or
respective Related Parties in each case other than the Parties to this Agreement
and each of their respective successors and permitted assignees under this
Agreement, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any of the Related Parties, as such,
for any obligation or liability of any Party under this Agreement or any
documents or instruments delivered in connection herewith for any claim based
on, in respect of or by reason of such obligations or liabilities or their
creation; provided, however, nothing in this Section 10.14 shall relieve or
otherwise limit the liability of any Party hereto or any of their respective
successors or permitted assigns for any breach or violation of its obligations
under this Agreement or such other documents or instruments.  For the avoidance
of doubt, prior to the Effective Date, none of the Parties will have any
recourse, be entitled to commence any proceeding or make any claim under this
Agreement or in connection with the transactions contemplated hereby except
against any of the Parties or their respective successors and permitted assigns,
as applicable.


69

--------------------------------------------------------------------------------









[Signature Page Follows]






70

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the undersigned Parties have duly executed this Agreement as
of the date first above written.
VANGUARD NATURAL RESOURCES, LLC
By: ____________________________________________
Name:
Title:










[Signature page to Backstop Commitment Agreement]

--------------------------------------------------------------------------------


 


[COMMITMENT PARTIES]
By: ____________________________________________
Name:
Title:


Notice Information [Address]
[Email address]
[Attention to:]










[Signature page to Backstop Commitment Agreement]

--------------------------------------------------------------------------------


 


Schedule 1
Commitment Schedule
Party
 
Commitment Percentage
Additional Commitment Percentage
Rights Offering Backstop Commitment
4(a)(2) Backstop Commitment
Joinder Commitment Parties:
 
 
 
 
 
 
 
 
 
 
 
 
Senior Commitment Parties
 
 
 
 
 
 
 
 
 
 
 
 
Incremental Senior Commitment Parties
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
100.0%
 
$127,875,000
127,875,000










--------------------------------------------------------------------------------


 


Schedule 2
Exit Term Loan Backstop Commitment Schedule
Party
Exit Term Loan Backstop Commitment
Percentage of Exit Term Loan Backstop Commitment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
100%












--------------------------------------------------------------------------------






Company Disclosure Schedule
Section 4.32
Volcker Compliance
None.





--------------------------------------------------------------------------------







Exhibit A-1
1145 Rights Offering Procedures


See attached.







--------------------------------------------------------------------------------







Exhibit A-2
Accredited Investor Rights Offering Procedures


See attached.







--------------------------------------------------------------------------------







Exhibit B
Form of Joinder Agreement for Related Purchaser
JOINDER TO BACKSTOP COMMITMENT AND EQUITY INVESTMENT AGREEMENT
JOINDER TO BACKSTOP COMMITMENT AND EQUITY INVESTMENT AGREEMENT (this “Joinder”)
dated as of [____], 2017, by and among [____________] (the “Transferor”) and
[____________] (the “Transferee”).
W I T N E S S E T H:
WHEREAS, Vanguard Natural Resources, LLC, on behalf of itself and each of the
other Debtors and the Commitment Parties party thereto have heretofore executed
and delivered a Backstop Commitment and Equity Investment Agreement, dated as of
February 24, 2017 (as amended, supplemented restated or otherwise modified from
time to time, the “Agreement”);
WHEREAS, pursuant to Section 2.6(b) of the Agreement, each Commitment Party
shall have the right to Transfer all or any portion of its Commitments to any
creditworthy Affiliate or Affiliated Fund (other than any portfolio company of
such Commitment Party or its Affiliates), subject to the terms and conditions
set forth in the Agreement;
WHEREAS, Transferor desires to sell to Transferee and Transferee desires to
purchase from Transferor $[●] of its Commitment, of which $[●] is an Incremental
Commitment and $[●] is a Joinder Commitment (the “Subject Transfer”);
NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt of which his hereby acknowledged, the Transferor, the
Transferee and the Company covenant and agree as follows:
1.Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Agreement. The “General
Provisions” set forth in Article X of the Agreement shall be deemed to apply to
this Joinder and is incorporated herein by reference, mutatis mutandis.
2.    Agreement to Transfer. The Transferor hereby agrees to Transfer to the
Transferee, pursuant and subject to the terms and conditions set forth in the
Agreement and the BCA Approval Order, $[●] of its Commitment, of which $[●] is
an Incremental Commitment and $[●] is a Joinder Commitment (and Schedule 1 to
the Agreement shall be deemed to have been revised in accordance with the
Agreement).
3.    Agreement to be Bound. The Transferee hereby agrees (a) to become a party
to the Agreement as a Commitment Party and Party and as such will have all the
rights and be subject to





--------------------------------------------------------------------------------





all of the obligations and agreements of a Commitment Party under the Agreement
and (b) to purchase, pursuant and subject to the terms and conditions set forth
in the Agreement and the BCA Approval Order, such number of Unsubscribed Units
and 4(a)(2) Backstop Commitment Units as corresponds to the Transferee’s
Commitment Percentage. For the avoidance of doubt, the Transferee’s Commitment
Percentage as of the date hereof is set forth on the signature page hereto (and
Schedule 1 to the Agreement shall be deemed to have been revised in accordance
with the Agreement); provided, however, that such Transferee’s Commitment
Percentage may be increased or decreased after the date hereof as provided in
the Agreement and the BCA Approval Order.
4.    Representations and Warranties of the Transferor. The Transferor hereby
represents and warrants that (a) the Transferee is an Affiliate or an Affiliated
Fund of the Transferor; (b) the Transferee is not a portfolio company of the
Transferor or the Transferor’s Affiliates and (c) the Subject Transfer does not
violate any of the provisions contained in Section 2.6(e) of the Agreement.
5.    Representations and Warranties of the Transferee. The Transferee hereby
makes, to each of the other Parties, as to itself only and (unless otherwise set
forth therein) as of the date hereof and as of the Closing Date, the
representations and warranties set forth in Article V of the Agreement.
6.    Governing Law. This Joinder shall be governed by and construed in
accordance with the laws of the State of New York without regard for any
conflict of law principles that would apply the laws of any other jurisdiction.
7.    Notice. All notices and other communications given or made to the
Transferee in connection with the Agreement shall be made in accordance with
Section 10.1 of the Agreement, to the address set forth under the Transferee’s
signature in the signature pages hereto (and the Agreement shall be deemed to
have been updated to include such notice information for the Transferee).
[Signature pages follow]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned parties has caused this Joinder to
be executed as of the date first written above.
TRANSFEROR:
[                        ]
By: ______________________________________
Name:
Title:
Address 1:
Address 2:
Attention:
Facsimile:
Email:
Commitment Percentage:
Commitment: $[●], of which $[●] is an Incremental Commitment and $[●] is a
Joinder Commitment




TRANSFEREE:
[                      ]




By: ______________________________________
Name:
Title:
Address 1:
Address 2:
Attention:
Facsimile:
Email:
Commitment Percentage:
Commitment: $[●], of which $[●] is an Incremental Commitment and $[●] is a
Joinder Commitment







--------------------------------------------------------------------------------







Acknowledged and Agreed to:
VANGUARD NATURAL RESOURCES, LLC
As a Debtor


By: ______________________________________
Name:
Title:





--------------------------------------------------------------------------------






Exhibit C-1




Form of Joinder Agreement for Existing Commitment Party
JOINDER TO BACKSTOP COMMITMENT AND EQUITY INVESTMENT AGREEMENT
JOINDER TO BACKSTOP COMMITMENT AND EQUITY INVESTMENT AGREEMENT (this “Joinder”)
dated as of [____], 2017, by and among [____________] (the “Transferor”) and
[____________] (the “Transferee”).
W I T N E S S E T H:
WHEREAS, Vanguard Natural Resources, LLC, on behalf of itself and each of the
other Debtors and the Commitment Parties party thereto have heretofore executed
and delivered a Backstop Commitment and Equity Investment Agreement, dated as of
February 24, 2017 (as amended, supplemented restated or otherwise modified from
time to time, the “Agreement”);
WHEREAS, pursuant to Section 2.6(c) of the Agreement, each Commitment Party
shall have the right to Transfer all or any portion of its Commitments to any
other Commitment Party or such other Commitment Party’s Affiliate or Related
Purchaser, subject to the terms and conditions set forth in the Agreement;
[WHEREAS, pursuant to Section 2.6(g) of the Agreement, each Commitment Party may
Transfer a proportional amount of its Exit Term Loan Backstop Commitment to any
Person in connection with any Transfer of all or any portion of such Party’s
Commitments to such Person in accordance with Sections 2.6(c) through (e);]
WHEREAS, the Subject Transfer has been consented to be the Requisite Commitment
Parties; and
WHEREAS, Transferor desires to sell to Transferee and Transferee desires to
purchase from Transferor $[●] of its Commitment, of which $[●] is an Incremental
Commitment and $[●] is a Joinder Commitment (the “Subject Transfer”);
NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt of which his hereby acknowledged, the Transferor, the
Transferee and the Company covenant and agree as follows:
1.    Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement. The “General
Provisions” set forth in Article X of the Agreement shall be deemed to apply to
this Joinder and is incorporated herein by reference, mutatis mutandis.





--------------------------------------------------------------------------------





2.    Agreement to Transfer. The Transferor hereby agrees to Transfer to the
Transferee, pursuant and subject to the terms and conditions set forth in the
Agreement and the BCA Approval Order, $[●] of its Commitment, of which $[●] is
an Incremental Commitment and $[●] is a Joinder Commitment [and the Exit Term
Loan Backstop Commitment set forth beneath its signature in the signature page
hereto] (and Schedule[s] 1 [and 2] to the Agreement shall be deemed to have been
revised in accordance with the Agreement).
3.    Agreement to be Bound. The Transferee hereby agrees (a) to become a party
to the Agreement as a Commitment Party and Party and as such will have all the
rights and be subject to all of the obligations and agreements of a Commitment
Party under the Agreement [and] (b) to purchase, pursuant and subject to the
terms and conditions set forth in the Agreement and the BCA Approval Order, such
number of Unsubscribed Units and 4(a)(2) Backstop Commitment Units as
corresponds to the Transferee’s Commitment Percentage [and (c) to purchase the
Exit Term Loan Backstop Commitment]. For the avoidance of doubt, the
Transferee’s Commitment Percentage [and Exit Term Loan Backstop Commitment] as
of the date hereof is set forth on the signature page hereto (and Schedule[s] 1[
and 2] to the Agreement shall be deemed to have been revised in accordance with
the Agreement); provided, however, that such Transferee’s Commitment Percentage
[and Exit Term Loan Backstop Commitment] may be increased or decreased after the
date hereof as provided in the Agreement and the BCA Approval Order.
4.    Release of Obligations of Transferor. Upon consummation of the Subject
Transfer, the Transferor shall be deemed to relinquish its rights (and be
released from its obligations, except for any claim for breach of the Agreement
that occurs prior to consummation of the Subject Transfer) under the Agreement
to the extent of the Commitments [and Exit Term Loan Backstop Commitment]
Transferred in the Subject Transfer.
5.    Representations and Warranties of the Transferor. The Transferor hereby
represents and warrants that (a) the Transferee is not a portfolio company of
the Transferor or the Transferor’s Affiliates and (b) the Subject Transfer does
not violate any of the provisions contained in Section 2.6(e) of the Agreement.
6.    Representations and Warranties of the Transferee. The Transferee hereby
makes, to each of the other Parties, as to itself only and (unless otherwise set
forth therein) as of the date hereof and as of the Closing Date, the
representations and warranties set forth in Article V of the Agreement.
7.    Governing Law. This Joinder shall be governed by and construed in
accordance with the laws of the State of New York without regard for any
conflict of law principles that would apply the laws of any other jurisdiction.
8.    Notice. All notices and other communications given or made to the
Transferee in connection with the Agreement shall be made in accordance with
Section 10.1 of the Agreement, to the address set forth under the Transferee’s
signature in the signature pages hereto (and the Agreement shall be deemed to
have been updated to include such notice information for the Transferee).





--------------------------------------------------------------------------------





[Signature pages follow]



IN WITNESS WHEREOF, each of the undersigned parties has caused this Joinder to
be executed as of the date first written above.
TRANSFEROR:
[                        ]
By: ______________________________________
Name:
Title:
Address 1:
Address 2:
Attention:
Facsimile:
Email:
Commitment Percentage:
Commitment: $[●], of which $[●] is an Incremental Commitment and $[●] is a
Joinder Commitment
Exit Term Loan Backstop Commitment:
TRANSFEREE:
[                      ]
By: ______________________________________
Name:
Title:
Address 1:
Address 2:
Attention:
Facsimile:
Email:
Commitment Percentage:
$[●] of its Commitment, of which $[●] is an Incremental Commitment and $[●] is a
Joinder Commitment
Exit Term Loan Backstop Commitment:


Acknowledged and Agreed to:
VANGUARD NATURAL RESOURCES, LLC
As a Debtor


By: ______________________________________
Name:
Title:







--------------------------------------------------------------------------------






Exhibit C-2




Form of Amendment for Existing Commitment Party
AMENDMENT TO BACKSTOP COMMITMENT AND EQUITY INVESTMENT AGREEMENT
AMENDMENT TO BACKSTOP COMMITMENT AND EQUITY INVESTMENT AGREEMENT (this
“Amendment”) dated as of [____], 2017, by and among [____________] (the
“Transferor”) and [____________] (the “Transferee”).
W I T N E S S E T H:
WHEREAS, Vanguard Natural Resources, LLC, on behalf of itself and each of the
other Debtors and the Commitment Parties party thereto have heretofore executed
and delivered a Backstop Commitment and Equtiy Investment Agreement, dated as of
February 24, 2017 (as amended, supplemented restated or otherwise modified from
time to time, the “Agreement”);
WHEREAS, pursuant to Section 2.6(c) of the Agreement, each Commitment Party
shall have the right to Transfer all or any portion of its Commitments to any
other Commitment Party or such other Commitment Party’s Affiliate or Related
Purchaser, subject to the terms and conditions set forth in the Agreement;
[WHEREAS, pursuant to Section 2.6(g) of the Agreement, each Commitment Party may
Transfer a proportional amount of its Exit Term Loan Backstop Commitment to any
Person in connection with any Transfer of all or any portion of such Party’s
Commitments to such Person in accordance with Sections 2.6(c) through (e);]
WHEREAS, the Subject Transfer has been consented to be the Requisite Commitment
Parties; and
WHEREAS, Transferor desires to sell to Transferee and Transferee desires to
purchase from Transferor $[●] of its Commitment, of which $[●] is an Incremental
Commitment and $[●] is a Joinder Commitment [and the Exit Term Loan Backstop
Commitment set forth beneath its signature in the signature page hereto] (the
“Subject Transfer”);
NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt of which his hereby acknowledged, the Transferor, the
Transferee and the Company covenant and agree as follows:
1.    Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement. The “General
Provisions” set forth in Article X of the Agreement shall be deemed to apply to
this Amendment and is incorporated herein by reference, mutatis mutandis.





--------------------------------------------------------------------------------





2.    Agreement to Transfer. The Transferor hereby agrees to Transfer to the
Transferee, pursuant and subject to the terms and conditions set forth in the
Agreement and the BCA Approval Order, $[●] of its Commitment, of which $[●] is
an Incremental Commitment and $[●] is a Joinder Commitment [and the Exit Term
Loan Backstop Commitment set forth beneath its signature in the signature page
hereto] (and Schedule[s] 1 [and 2] to the Agreement shall be deemed to have been
revised in accordance with the Agreement).
3.    Agreement to be Bound. The Transferee hereby agrees to purchase, pursuant
and subject to the terms and conditions set forth in the Agreement and the BCA
Approval Order, such number of Unsubscribed Units and 4(a)(2) Backstop
Commitment Units as corresponds to the Transferee’s Commitment Percentage [and
the Exit Term Loan Backstop Commitment set forth on the signature page hereto].
For the avoidance of doubt, the Transferee’s Commitment Percentage [and the Exit
Term Loan Backstop Commitment] as of the date hereof is set forth on the
signature page hereto (and Schedule[s] 1 [and 2] to the Agreement shall be
deemed to have been revised in accordance with the Agreement); provided,
however, that such Transferee’s Commitment Percentage [and the Exit Term Loan
Backstop Commitment] may be increased or decreased after the date hereof as
provided in the Agreement and the BCA Approval Order.
4.    Release of Obligations of Transferor. Upon consummation of the Subject
Transfer, the Transferor shall be deemed to relinquish its rights (and be
released from its obligations, except for any claim for breach of the Agreement
that occurs prior to consummation of the Subject Transfer) under the Agreement
to the extent of the Commitments [and the Exit Term Loan Backstop Commitment]
Transferred in the Subject Transfer.
5.    Representations and Warranties of the Transferor. The Transferor hereby
represents and warrants that (a) the Transferee is not a portfolio company of
the Transferor or the Transferor’s Affiliates and (b) the Subject Transfer does
not violate any of the provisions contained in Section 2.6(e) of the Agreement.
6.    Representations and Warranties of the Transferee. The Transferee hereby
makes, to each of the other Parties, as to itself only and (unless otherwise set
forth therein) as of the date hereof and as of the Closing Date, the
representations and warranties set forth in Article V of the Agreement.
7.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard for any
conflict of law principles that would apply the laws of any other jurisdiction,
and, to the extent applicable, the Bankruptcy Code.
8.    Notice. All notices and other communications given or made to the
Transferee in connection with the Agreement shall be made in accordance with
Section 10.1 of the Agreement, to the address set forth under the Transferee’s
signature in the signature pages hereto (and the Agreement shall be deemed to
have been updated to include such notice information for the Transferee).
[Signature pages follow]





--------------------------------------------------------------------------------










IN WITNESS WHEREOF, each of the undersigned parties has caused this Amendment to
be executed as of the date first written above.
TRANSFEROR:
[                        ]




By: ______________________________________
Name:
Title:


Address 1:
Address 2:
Attention:
Facsimile:
Email:
Commitment Percentage:
Commitment: $[●], of which $[●] is an Incremental Commitment and $[●] is a
Joinder Commitment
Exit Term Loan Backstop Commitment:


TRANSFEREE:
[                      ]




By: ______________________________________
Name:
Title:


Address 1:
Address 2:
Attention:
Facsimile:
Email:
Commitment Percentage:
Commitment: $[●], of which $[●] is an Incremental Commitment and $[●] is a
Joinder Commitment
Exit Term Loan Backstop Commitment:


Acknowledged and Agreed to:
VANGUARD NATURAL RESOURCES, LLC
As a Debtor




By: ______________________________________
Name:
Title:





Exhibit D


Form of Joinder Agreement for New Purchaser
JOINDER TO BACKSTOP COMMITMENT AND EQUITY INVESTMENT AGREEMENT
JOINDER TO BACKSTOP COMMITMENT AND EQUITY INVESTMENT AGREEMENT (this “Joinder”)
dated as of [____], 2017, by and among [____________] (the “Transferor”) and
[____________] (the “Transferee”).
W I T N E S S E T H:
WHEREAS, Vanguard Natural Resources, LLC, on behalf of itself and each of the
other Debtors and the Commitment Parties party thereto have heretofore executed
and delivered a Backstop Commitment and Equity Investment Agreement, dated as of
February 24, 2017 (as amended, supplemented restated or otherwise modified from
time to time, the “Agreement”);
WHEREAS, pursuant to Section 2.6(d) of the Agreement, each Commitment Party
shall have the right to Transfer all or any portion of its Commitments to any
Person, subject to the terms and conditions set forth in the Agreement;
[WHEREAS, pursuant to Section 2.6(g) of the Agreement, each Commitment Party may
Transfer a proportional amount of its Exit Term Loan Backstop Commitment to any
Person in connection with any Transfer of all or any portion of such Party’s
Commitments to such Person in accordance with Sections 2.6(c) through (e);]
WHEREAS, Transferor desires to sell to Transferee and Transferee desires to
purchase from Transferor $[●] of its Commitment, of which $[●] is an Incremental
Commitment and $[●] is a Joinder Commitment [and the Exit Term Loan Backstop
Commitment set forth beneath its signature in the signature page hereto] (the
“Subject Transfer”);
WHEREAS, the Subject Transfer has been consented to be the Requisite Commitment
Parties; and
WHEREAS, [the Subject Transfer has been consented to by the Company]/[the
Transferor has agreed to remain obligated to fund the portion of the Commitments
[and the Exit Term Loan Backstop Commitment] to be Transferred in the Subject
Transfer;]
NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt of which is hereby acknowledged, the Transferor, the
Transferee and the Company covenant and agree as follows:
1.    Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement. The “General
Provisions” set forth in Article X of the Agreement shall be deemed to apply to
this Joinder and is incorporated herein by reference, mutatis mutandis.
2.    Agreement to Transfer. The Transferor hereby agrees to Transfer to the
Transferee, pursuant and subject to the terms and conditions set forth in the
Agreement and the BCA Approval Order, $[●] of its Commitment, of which $[●] is
an Incremental Commitment and $[●] is a Joinder Commitment [and the Exit Term
Loan Backstop Commitment set forth beneath its signature in the signature page
hereto] (and Schedule[s] 1 [and 2] to the Agreement shall be deemed to have been
revised in accordance with the Agreement).
3.    Agreement to be Bound. The Transferee hereby agrees (a) to become a party
to the Agreement as a Commitment Party and Party and as such will have all the
rights and be subject to all of the obligations and agreements of a Commitment
Party under the Agreement and (b) to purchase, pursuant and subject to the terms
and conditions set forth in the Agreement and the BCA Approval Order, such
number of Unsubscribed Units and 4(a)(2) Backstop Commitment Units as
corresponds to the Transferee’s Commitment Percentage [and (c) to purchase, the
Exit Term Loan Backstop Commitment]. For the avoidance of doubt, the
Transferee’s Commitment Percentage [and Exit Term Loan Backstop Commitment] as
of the date hereof is set forth on the signature page hereto (and Schedule[s] 1
and [2] to the Agreement shall be deemed to have been revised in accordance with
the Agreement); provided, however, that such Transferee’s Commitment Percentage
[and Exit Term Loan Backstop Commitment] may be increased or decreased after the
date hereof as provided in the Agreement and the BCA Approval Order.
4.    [Continuing Obligations of Transferor. Nothing in this Joinder shall be
construed to relieve the Transferor from any of its obligations under the
Agreement.]/[Release of Obligations of Transferor. Upon consummation of the
Subject Transfer, the Transferor shall be deemed to relinquish its rights (and
be released from its obligations, except for any claim for breach of the
Agreement that occurs prior to consummation of the Subject Transfer) under the
Agreement to the extent of the Commitments Transferred [and Exit Term Loan
Backstop Commitment] in the Subject Transfer.]
5.    Representations and Warranties of the Transferor. The Transferor hereby
represents and warrants that (a) the Subject Transfer has been approved by the
Requisite Commitment Parties; (b) [the Subject Transfer has been consented to by
the Company]/[it has agreed to remain obligated to fund the Commitments [and
Exit Term Loan Backstop Commitment] to be Transferred in the Subject Transfer]
and (c) the Subject Transfer does not violate any of the provisions contained in
Section 2.6(e) of the Agreement.
6.    Representations and Warranties of the Transferee. The Transferee hereby
makes, to each of the other Parties, as to itself only and (unless otherwise set
forth therein) as of the date hereof and as of the Closing Date, the
representations and warranties set forth in Article V of the Agreement.
7.    Governing Law. This Joinder shall be governed by and construed in
accordance with the laws of the State of New York without regard for any
conflict of law principles that would apply the laws of any other jurisdiction,
and, to the extent applicable, the Bankruptcy Code.
8.    Notice. All notices and other communications given or made to the
Transferee in connection with the Agreement shall be made in accordance with
Section 10.1 of the Agreement, to the address set forth under the Transferee’s
signature in the signature pages hereto (and the Agreement shall be deemed to
have been updated to include such notice information for the Transferee).
[Signature pages follow]



I IN WITNESS WHEREOF, each of the undersigned parties has caused this Joinder to
be executed as of the date first written above.
TRANSFEROR:
[                        ]




By: ______________________________________
Name:
Title:


Address 1:
Address 2:
Attention:
Facsimile:
Email:
Commitment Percentage:
Commitment: $[●], of which $[●] is an Incremental Commitment and $[●] is a
Joinder Commitment
Exit Term Loan Backstop Commitment:


TRANSFEREE:
[                      ]




By: ______________________________________
Name:
Title:


Address 1:
Address 2:
Attention:
Facsimile:
Email:
Commitment Percentage:
$[●] of its Commitment, of which $[●] is an Incremental Commitment and $[●] is a
Joinder Commitment
Exit Term Loan Backstop Commitment:


Acknowledged and Agreed to:
VANGUARD NATURAL RESOURCES, LLC
As a Debtor




By: ______________________________________
Name:
Title:



Exhibit E
Form of Joinder Agreement for Related Purchaser (Exit Term Loan Backstop
Commitment)
JOINDER TO BACKSTOP COMMITMENT AND EQUITY INVESTMENT AGREEMENT
JOINDER TO BACKSTOP COMMITMENT AND EQUITY INVESTMENT AGREEMENT (this “Joinder”)
dated as of [____], 2017, by and among [____________] (the “Transferor”) and
[____________] (the “Transferee”).
W I T N E S S E T H:
WHEREAS, Vanguard Natural Resources, LLC, on behalf of itself and each of the
other Debtors and the Commitment Parties party thereto have heretofore executed
and delivered a Backstop Commitment and Equity Investment Agreement, dated as of
February 24, 2017 (as amended, supplemented restated or otherwise modified from
time to time, the “Agreement”);
WHEREAS, pursuant to Section 2.6(g) of the Agreement, each Exit Term Loan
Commitment Party may Transfer all or any portion of its Exit Term Loan Backstop
Commitment to any credit-worthy Affiliate or Affiliated Fund (other than any
portfolio company of such Exit Term Loan Commitment Party or its Affiliates),
subject to the terms and conditions set forth in the Agreement;
WHEREAS, Transferor desires to sell to Transferee and Transferee desires to
purchase from Transferor the Exit Term Loan Backstop Commitment set forth
beneath its signature in the signature page hereto (the “Subject Transfer”);
NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt of which his hereby acknowledged, the Transferor, the
Transferee and the Company covenant and agree as follows:
1.    Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement. The “General
Provisions” set forth in Article X of the Agreement shall be deemed to apply to
this Joinder and is incorporated herein by reference, mutatis mutandis.
2.    Agreement to Transfer. The Transferor hereby agrees to Transfer to the
Transferee, pursuant and subject to the terms and conditions set forth in the
Agreement and the BCA Approval Order, the Exit Term Loan Backstop Commitment set
forth beneath its signature in the signature page hereto (and Schedule 2 to the
Agreement shall be deemed to have been revised in accordance with the
Agreement).
3.    Agreement to be Bound. The Transferee hereby agrees (a) to become a party
to the Agreement as a Commitment Party and Party and as such will have all the
rights and be subject to all of the obligations and agreements of a Commitment
Party under the Agreement and (b) to purchase, pursuant and subject to the terms
and conditions set forth in the Agreement and the BCA Approval Order, the Exit
Term Loan Backstop Commitment. For the avoidance of doubt, the Transferee’s Exit
Term Loan Backstop Commitment as of the date hereof is set forth on the
signature page hereto (and Schedule 2 to the Agreement shall be deemed to have
been revised in accordance with the Agreement); provided, however, that such
Transferee’s Commitment Percentage may be increased or decreased after the date
hereof as provided in the Agreement and the BCA Approval Order.
4.    Representations and Warranties of the Transferor. The Transferor hereby
represents and warrants that (a) the Transferee is an Affiliate or an Affiliated
Fund of the Transferor; (b) the Transferee is not a portfolio company of the
Transferor or the Transferor’s Affiliates and (c) the Subject Transfer does not
violate any of the provisions contained in Section 2.6(e) of the Agreement.
5.    Representations and Warranties of the Transferee. The Transferee hereby
makes, to each of the other Parties, as to itself only and (unless otherwise set
forth therein) as of the date hereof and as of the Closing Date, the
representations and warranties set forth in Article V of the Agreement.
6.    Governing Law. This Joinder shall be governed by and construed in
accordance with the laws of the State of New York without regard for any
conflict of law principles that would apply the laws of any other jurisdiction.
7.    Notice. All notices and other communications given or made to the
Transferee in connection with the Agreement shall be made in accordance with
Section 10.1 of the Agreement, to the address set forth under the Transferee’s
signature in the signature pages hereto (and the Agreement shall be deemed to
have been updated to include such notice information for the Transferee).
[Signature pages follow]





IN WITNESS WHEREOF, each of the undersigned parties has caused this Joinder to
be executed as of the date first written above.
TRANSFEROR:
[                        ]
By: ______________________________________
Name:
Title:
Address 1:
Address 2:
Attention:
Facsimile:
Email:
Exit Term Loan Backstop Commitment:




TRANSFEREE:
[                      ]




By: ______________________________________
Name:
Title:
Address 1:
Address 2:
Attention:
Facsimile:
Email:
Exit Term Loan Backstop Commitment:


Acknowledged and Agreed to:
VANGUARD NATURAL RESOURCES, LLC
As a Debtor


By: ______________________________________
Name:
Title:





